--------------------------------------------------------------------------------

Exhibit 10.01
 
REVOLVING CREDIT AGREEMENT
Dated as of December 9, 2010


Amended and Restated as of January 17, 2012
and Supplemented July 13, 2012


Further Amended and Restated as of October 22, 2014


among


ALLIANCEBERNSTEIN L.P.,
and
SANFORD C. BERNSTEIN & CO., LLC
as Borrowers,


BANK OF AMERICA, N.A.,
as Administrative Agent,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
HSBC SECURITIES (USA) INC.
as Joint Lead Arrangers and Joint Book Managers,


CITIBANK, N.A.
JPMORGAN CHASE BANK, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
HSBC BANK USA, NATIONAL ASSOCIATION
as Co-Syndication Agents,


SUMITOMO MITSUI BANKING CORPORATION
and
STATE STREET BANK AND TRUST COMPANY,
as Co-Documentation Agents


and


THE FINANCIAL INSTITUTIONS WHOSE NAMES APPEAR
ON THE SIGNATURE PAGES HEREOF AS “BANKS”



--------------------------------------------------------------------------------

TABLE OF CONTENTS


  Page  
1.
DEFINITIONS AND RULES OF INTERPRETATION.
1
 
1.1
Definitions
1
 
1.2
Rules of Interpretation
19
2.
THE REVOLVING CREDIT FACILITY.
19
 
2.1
Commitment to Lend
19
 
2.2
Facility Fee
20
 
2.3
Other Fees
20
 
2.4
Swing Loans.
20
 
2.5
Reduction or Increase of Total Commitment
23
 
2.6
The Notes; the Record
24
 
2.7
Interest on Loans
24
 
2.8
Requests for Revolving Credit Loans
25
 
2.9
Conversion Options
25
 
2.10
Funds for Revolving Credit Loans
26
 
2.11
Limit on Number of LIBOR Loans
27
 
2.12
Cash Collateral
27
 
2.13
Defaulting Banks
28
3.
REPAYMENT OF LOANS
30
 
3.1
Maturity
30
 
3.2
Mandatory Repayments of Loans
30
 
3.3
Optional Repayments of Loans
31
4.
CERTAIN GENERAL PROVISIONS
32
 
4.1
Application of Payments
32
 
4.2
Funds for Payments
32
 
4.3
Computations
32
 
4.4
Inability to Determine LIBOR Rate Basis
32
 
4.5
Illegality
33
 
4.6
Additional Costs, Etc.
33
 
4.7
Capital Adequacy
34
 
4.8
Certificate
35
 
4.9
Indemnity
35
 
4.10
Interest After Default
35





-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


  Page    
4.11
Taxes
35
 
4.12
Mitigation and Replacement
38
5.
REPRESENTATIONS AND WARRANTIES.
38
 
5.1
Corporate Authority
38
 
5.2
Governmental Approvals
39
 
5.3
Financial Statements
39
 
5.4
No Material Changes, Etc.
40
 
5.5
Permits
40
 
5.6
Litigation
40
 
5.7
Compliance with Other Instruments, Laws, Etc.
40
 
5.8
Investment Company Act
41
 
5.9
Employee Benefit Plans
41
 
5.10
Use of Proceeds
41
 
5.11
General
41
 
5.12
OFAC
42
 
5.13
Anti-Corruption Laws
42
6.
AFFIRMATIVE COVENANTS OF THE BORROWERS.
42
 
6.1
Records and Accounts
42
 
6.2
Financial Statements, Certificates, and Information
42
 
6.3
Notices
44
 
6.4
Existence; Business; Properties
45
 
6.5
Insurance
46
 
6.6
Taxes
46
 
6.7
Inspection of Properties and Books, Etc.
47
 
6.8
Compliance with Government Mandates, Contracts, and Permits
47
 
6.9
Use of Proceeds
48
 
6.10
Certain Changes in Accounting Principles
48
 
6.11
Broker-Dealer Subsidiaries
48
7.
CERTAIN NEGATIVE COVENANTS OF THE COMPANY.
49
 
7.1
Disposition of Assets
49
 
7.2
Fundamental Changes
50
 
7.3
Restrictions on Liens
50
 
7.4
Distributions
52
 
7.5
Transactions with Affiliates
52





-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


  Page    
7.6
Employee Benefit Plans
52
 
7.7
Amendments to Certain Documents
53
 
7.8
Sanctions
53
 
7.9
Anti-Corruption Laws
53
8.
FINANCIAL COVENANTS OF THE COMPANY.
53
 
8.1
Consolidated Leverage Ratio
53
 
8.2
Consolidated Interest Coverage Ratio
53
 
8.3
Miscellaneous
53
9.
CLOSING CONDITIONS.
54
 
9.1
Financial Statements and Material Changes
54
 
9.2
Loan Documents
54
 
9.3
Certified Copies of Charter Documents
54
 
9.4
Partnership, Corporate and Company Action
54
 
9.5
Consents
54
 
9.6
Opinions of Counsel
54
 
9.7
Proceedings
54
 
9.8
Incumbency Certificate
55
 
9.9
Fees
55
 
9.10
Representations and Warranties True; No Defaults
55
 
9.11
Determinations under Section 9
55
10.
CONDITIONS TO ALL BORROWINGS.
55
 
10.1
No Default
55
 
10.2
Representations True
55
 
10.3
Loan Request
55
 
10.4
Payment of Fees
56
 
10.5
No Legal Impediment
56
11.
EVENTS OF DEFAULT; ACCELERATION; ETC.
56
 
11.1
Events of Default and Acceleration
56
 
11.2
Termination of Commitments
59
 
11.3
Application of Monies
59
12.
SETOFF
60
13.
THE ADMINISTRATIVE AGENT
60
 
13.2
Reimbursement by Banks
64
 
13.3
Payments
64





-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


  Page    
13.4
Holders of Notes
65
 
13.5
Payments by Borrowers; Presumptions by Administrative Agent
65
14.
GUARANTY
65
 
14.1
Guaranty
65
 
14.2
Guaranty Absolute
65
 
14.3
Waivers and Acknowledgments
66
 
14.4
Subrogation
67
 
14.5
Subordination
68
 
14.6
Continuing Guaranty; Assignments
69
15.
EXPENSES
69
16.
INDEMNIFICATION
69
17.
SURVIVAL OF COVENANTS, ETC.
70
18.
ASSIGNMENT AND PARTICIPATION.
71
 
18.1
Assignments and Participations
71
 
18.2
New Notes
73
 
18.3
Disclosure
74
 
18.4
Assignee or Participant Affiliated with any Borrower
74
 
18.5
Miscellaneous Assignment Provisions
74
 
18.6
SPC Provision
74
19.
NOTICES, ETC.
75
 
19.1
Notices
75
 
19.2
Electronic Communications
76
 
19.3
The Platform
76
 
19.4
Change of Address, Etc
76
 
19.5
Reliance by Administrative Agent and Banks
77





-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


  Page  
20.
CONFIDENTIALITY
77
21.
GOVERNING LAW
78
22.
HEADINGS
78
23.
COUNTERPARTS
78
24.
ENTIRE AGREEMENT, ETC.
79
25.
WAIVER OF JURY TRIAL
79
26.
CONSENTS, AMENDMENTS, WAIVERS, ETC.
79
27.
NO WAIVER; CUMULATIVE REMEDIES
80
28.
SEVERABILITY
80
29.
Electronic Execution of Assignments and Certain Other Documents
80
30.
USA PATRIOT Act Notice
81
31.
NO ADVISORY OR FIDUCIARY RESPONSIBILITY
81





-v-

--------------------------------------------------------------------------------

Schedules
 
Schedule 1
-
Banks and Commitments
Schedule 2
-
Broker-Dealer Subsidiaries
Schedule 5.2
-
Governmental Approvals
Schedule 7.3
-
Certain Permitted Liens
Schedule 19.1
-
Administrative Agent’s Office; Certain Addresses for Notices

 
Exhibits
 
Exhibit A
-
Form of Note
Exhibit B
-
Form of Loan Request
Exhibit C
-
[Reserved]
Exhibit D
-
Form of Conversion Request
Exhibit E
-
Form of Confirmation of Conversion Request
Exhibit F
-
Form of Swing Loan Request
Exhibit G
-
[Reserved]
Exhibit H
-
Form of Compliance Certificate
Exhibit I
-
Opinion Letter
Exhibit J
-
Form of Assignment and Acceptance
Exhibit K
-
Form of Supplement

-vi-

--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT


THIS REVOLVING CREDIT AGREEMENT, dated as of December 9, 2010, amended and
restated as of January 17, 2012, supplemented July 13, 2012 and further amended
and restated as of October 22, 2014 (this “Credit Agreement”), by and among
ALLIANCEBERNSTEIN L.P., a Delaware limited partnership (together with its
permitted successors, the “Company”), SANFORD C. BERNSTEIN & CO., LLC, a
Delaware limited liability company (together with its permitted successors,
“Sanford Bernstein” and together with the Company, the “Borrowers”), the
financial institutions from time to time party hereto (collectively, the
“Banks”), and BANK OF AMERICA, N.A., as administrative agent for the Banks (in
such capacity, the “Administrative Agent”);


W I T N E S S E T H:


WHEREAS, the Borrowers, the lenders parties thereto and Bank of America, N.A.,
as administrative agent, are parties to that certain Revolving Credit Agreement
dated as of December 9, 2010, amended and restated as of January 17, 2012 and
supplemented July 13, 2012 (the “Existing Credit Agreement”).  Subject to the
satisfaction of the conditions set forth in Section 9, the Borrowers, the
parties hereto and Bank of America, N.A., as Administrative Agent, desire to
amend and restate the Existing Credit Agreement as herein set forth;


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth hereinbelow, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto do hereby agree as follows:


1.             DEFINITIONS AND RULES OF INTERPRETATION.


1.1           Definitions.  The following terms shall have the meanings set
forth in this Section 1.1 or elsewhere in the provisions of this Credit
Agreement referred to below:
 
Accounting Change.  As defined in Section 6.10.


Accounting Notice.  As defined in Section 6.10.


Acquisition.  As defined in Section 7.2.


Administrative Agent.  Bank of America, acting as administrative agent for the
Banks, or any successor Administrative Agent appointed pursuant to Section
13.1.6.


Administrative Agent’s Head Office.  The Administrative Agent’s head office
located at 101 North Tryon Street, Charlotte, North Carolina 28255, or at such
other location as the Administrative Agent may designate in a written notice to
the other parties hereto from time to time.


Administrative Questionnaire.   An Administrative Questionnaire in a form
supplied by the Administrative Agent


Affected Computation.  As defined in Section 6.10.



--------------------------------------------------------------------------------

Affiliate.  As defined under Rule 144 (a) under the Securities Act of 1933, as
amended, but, in the case of any Borrower, not including any Subsidiary or any
investment fund which is managed or advised by such Borrower.


Alliance Distributors.  AllianceBernstein Investments, Inc., a Delaware
corporation, or any successor thereto as the primary distributor of securities
of investment companies sponsored by the Company or its Subsidiaries.


Alternate Base Rate.  For any day a fluctuating rate per annum equal to the sum
of (a) the Applicable Margin plus (b) highest of (i) the Federal Funds Rate
Basis plus 1/2 of 1%, (ii) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate,” and
(iii) the LIBOR Rate Basis plus 1.00%.  The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.


Alternate Base Rate Loan.  A Revolving Credit Loan which bears interest at the
Alternate Base Rate.
 
Anti-Corruption Laws.  All laws, rules and regulations of any jurisdiction
applicable to the Company or any of its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.
 
Applicable Lending Office.  With respect to each Bank, such Bank’s Domestic
Lending Office in the case of a Federal Funds Rate Loan, Alternate Base Rate
Loan or Swing Loan and such Bank’s LIBOR Lending Office in the case of a LIBOR
Loan.


Applicable Margin.  An annual percentage rate determined by the Administrative
Agent, as of any date of determination, in accordance with the Company’s
long-term senior unsecured debt rating in effect as of any date of determination
as follows:


Company’s S&P Rating/Moody’s Rating
Applicable Margin for LIBOR Loans and Federal Funds Rate Loans
Applicable Margin for Alternate Base Rate Loans
> AA/Aa2
0.775%
0.000%
AA-, A+/Aa3, A1
0.875%
0.000%
A/A2
1.100%
0.100%
A-/A3
1.300%
0.300%
< BBB+/Baa1 or no S&P Rating or Moody’s Rating
1.700%
0.700%



Notwithstanding the foregoing, (a) if there is a split in the debt ratings of
only one level, the Applicable Margin of the higher debt rating shall apply and
(b) if there is a split in the debt ratings of more than one level, the
Applicable Margin that is one level higher than the Applicable Margin of the
lower debt rating shall apply, in any such case, subject, as applicable, to the
provisions of Section 4.10 hereof.


2

--------------------------------------------------------------------------------

Approved Fund.  Any Fund that is administered or managed by (a) a Bank, (b) an
Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
 
Assignment and Acceptance.  An assignment and acceptance entered into by a Bank
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 18.1), and accepted by the Administrative Agent, in
substantially the form of Exhibit J or any other form approved by the
Administrative Agent and the Company.
 
Attributable Indebtedness.  On any date with respect to any Person, in respect
of any Synthetic Lease Obligation of such Person, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capitalized Lease.
 
AXA Group.  AXA, a société anonyme à directoir et conseil de surveillance
organized under the laws of France, and its Subsidiaries (excluding the Company,
the General Partner and their respective Subsidiaries).
 
Bank of America.  Bank of America, N.A., a national banking association.


Bankruptcy Law.  Any proceeding of the type referred to in Section 11.1(h) or
(i) or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.
 
Banks.  As defined in the preamble hereto.
 
Borrowers.  As defined in the preamble hereto.
 
Broker-Dealer Debt.  The obligations incurred or otherwise arising in connection
with the Securities Trading Activities of any Broker-Dealer Subsidiary,
provided, that “Broker-Dealer Debt” shall not include borrowings under this
Credit Agreement.
 
Broker-Dealer Subsidiaries.  The Subsidiaries listed on Schedule 2 attached
hereto and each other Subsidiary that engages in activities of the type
described in the definition of Securities Trading Activities and that is so
designated by the Company in writing to the Administrative Agent; and
“Broker-Dealer Subsidiary” means any one of such Broker-Dealer Subsidiaries.
 
Business.  With respect to any Person, the assets, properties, business,
operations and condition (financial and otherwise) of such Person.
 
Business Day.  Any day on which banking institutions in Charlotte, North
Carolina and New York, New York, are open for the transaction of banking
business and, in the case of LIBOR Loans, also a day which is a LIBOR Business
Day.
 
Capitalized Leases.  Leases under which the Company or any of its Consolidated
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.


3

--------------------------------------------------------------------------------

Cash Collateralize.  To pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Administrative Agent or the Swing Banks (as
applicable) and the Banks, as collateral for obligations of Defaulting Banks to
fund participations in Swing Loans, cash or deposit account balances or, if any
Swing Bank shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) such Swing Bank (as applicable).  “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
 
Change of Control.  (a) Any issue, sale, or other disposition of Voting Equity
Securities of the General Partner which results in AXA Financial, Inc. and its
Subsidiaries, and any member of the AXA Group, collectively beneficially owning
or controlling, directly or indirectly, less than in excess of fifty percent
(50%) (by number of votes) of the Voting Equity Securities of the General
Partner or (b) the consummation of any transaction which results in Sanford
Bernstein ceasing to be a wholly-owned Subsidiary of the Company.
 
Change of Control Date.  Any date upon which a Change of Control occurs.
 
Closing Date.  The date, not later than October 22, 2014, on which each of the
conditions set forth in Section 9 is satisfied or waived.
 
Code.  The Internal Revenue Code of 1986, as amended.
 
Co-Documentation Agents.  Sumitomo Mitsui Banking Corporation and State Street
Bank and Trust Company, acting as co-documentation agents.
 
Commitment.  With respect to each Bank party hereto on the date hereof, its
obligation to make Loans to the Borrowers, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such Bank’s
name on Schedule 1 under the caption “Commitment” or opposite such caption in
the Assignment and Acceptance pursuant to which such Bank becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Credit Agreement; or if such commitment is terminated
pursuant to the provisions hereof, zero.
 
Commitment Percentage.  With respect to each Bank at any time, the percentage
(carried out to the ninth decimal place) of the Total Commitment represented by
such Bank’s Commitment at such time.  If the Commitment of each Bank has been
terminated in full pursuant to Section 2.5(a) or 11.1, or if the Commitments
have expired, then the Commitment Percentage of each Bank shall be determined
based on the Commitment Percentage of such Bank most recently in effect, after
giving effect to any subsequent assignments.  The initial Commitment Percentage
of each Bank is set forth opposite the name of such Bank on Schedule 1 or in the
Assignment and Acceptance pursuant to which such Bank becomes a party hereto, as
applicable.
 
Company Control Change Notice.  As defined in Section 6.3.3.
 
Company Materials.  As defined in Section 6.2.


4

--------------------------------------------------------------------------------

Company Partnership Agreement.  The Amended and Restated Agreement of Limited
Partnership of the Company, dated as of October 29, 1999, by and among the
General Partner and those other Persons who became partners of the Company as
provided therein, as such agreement has been amended and exists at the date of
this Credit Agreement and may be amended or modified from time to time in
compliance with the provisions of this Credit Agreement.
 
Consolidated or consolidated.  Except as otherwise provided, with reference to
any term defined herein, shall mean that term as applied to the accounts of the
Company, the Consolidated Subsidiaries and the Excluded Funds consolidated in
accordance with GAAP.
 
Consolidated Adjusted Cash Flow.  With respect to any fiscal period, the sum of
(A) EBITDA for such fiscal period, plus (B) non-cash charges (other than charges
for depreciation and amortization) for such fiscal period to the extent deducted
in determining Consolidated Net Income (or Loss) for such period, less (C)
earnings resulting from any reappraisal, revaluation, or write-up of assets.
 
Consolidated Adjusted Funded Debt.  At any time, the aggregate Outstanding
principal amount of Funded Debt of the Company and the Consolidated Subsidiaries
(whether owed by more than one of them jointly or by any of them singly) at such
time determined on a consolidated basis and, except with respect to items (f)
and (g) of the definition of Funded Debt, determined in accordance with GAAP.
 
Consolidated Interest Charges.  With respect to a fiscal period, the sum of (a)
all interest, premium payments, debt discount, fees, charges and related
expenses of the Company and its Consolidated Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP (but excluding any of the foregoing items
incurred in connection with Broker-Dealer Debt), (b) the portion of rent expense
of the Company and its Consolidated Subsidiaries with respect to such period
under capital leases that is treated as interest in accordance with GAAP and (c)
the portion of Synthetic Lease Obligations that is treated as interest in
accordance with GAAP.
 
Consolidated Interest Coverage Ratio.  As of any date of determination, the
ratio of (a) Consolidated Adjusted Cash Flow to (b) Consolidated Interest
Charges, in each case for the period of the four fiscal quarters most recently
ended for which the Company has delivered financial statements.
 
Consolidated Leverage Ratio.  As of any date of determination, the ratio of (a)
Consolidated Adjusted Funded Debt as of such date to (b) Consolidated Adjusted
Cash Flow for the period of the four fiscal quarters most recently ended for
which the Company has delivered financial statements.
 
Consolidated Net Income (Loss).  The net income ( loss) attributable to  Company
Unit holders, determined in accordance with GAAP, but excluding in any event:


(a)            any portion of the net earnings of any Subsidiary that, by virtue
of a restriction or Lien binding on such Subsidiary under a Contract or
Government Mandate, is unavailable for payment of dividends to the Company or
any other Subsidiary; and


5

--------------------------------------------------------------------------------

(b)            any reversal of any contingency reserve, except to the extent
that such provision for such contingency reserve shall have been made from
income arising during the period subsequent to December 31, 2010, through the
end of the period for which Consolidated Net Income (or Loss) is then being
determined, taken as one accounting period.


Consolidated Net Worth.  The excess of Consolidated Total Assets over
Consolidated Total Liabilities, less, to the extent otherwise includible in the
computations of Consolidated Net Worth, any subscriptions receivable with
respect to Equity Securities of the Company or its Subsidiaries (with such
adjustments as may be appropriate so as not to double count intercompany items).


Consolidated Subsidiaries.  At any point in time, the Subsidiaries of the
Company (which, as provided in the definition of “Subsidiary” do not include the
Excluded Funds) that are consolidated with the Company for financial reporting
purposes with respect to the fiscal period of the Company in which such point in
time occurs.


Consolidated Total Assets.  All assets of the Company determined on a
consolidated basis (excluding the Excluded Funds) in accordance with GAAP.


Consolidated Total Liabilities.  All liabilities of the Company determined on a
consolidated basis (excluding the Excluded Funds) in accordance with GAAP.


Contracts.  Contracts, agreements, mortgages, leases, bonds, promissory notes,
debentures, guaranties, Capitalized Leases, indentures, pledges, powers of
attorney, proxies, trusts, franchises, or other instruments or obligations.


Control Change Notice.  As defined in Section 6.3.3.


Conversion Request.  A notice given by a Borrower to the Administrative Agent of
such Borrower’s election to convert or continue a Loan in accordance with
Section 2.9.


Co-Syndication Agent.  Citibank, N.A., JPMorgan Chase Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and HSBC Bank USA, National Association acting as
co-syndication agents.


Credit Agreement.  This Revolving Credit Agreement, including the Schedules and
Exhibits hereto.


Default.  Any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would be an Event
of Default.


6

--------------------------------------------------------------------------------

Defaulting Bank.  Subject to Section 2.13.2, any Bank that, as reasonably
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Swing Loans, within three Business Days of the date
required to be funded by it hereunder, unless such Bank notifies the
Administrative Agent and the applicable Borrower in writing that such failure is
the result of such Bank’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified either Borrower, or the Administrative Agent in
writing that it does not intend to comply with its funding obligations hereunder
or has made a public statement to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent
acting in good faith, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder,
provided that such Bank shall cease to be a Defaulting Bank upon receipt of such
confirmation by the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any debtor relief law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Bank shall not be a Defaulting Bank solely by virtue of the ownership or
acquisition of any equity interest in that Bank or any direct or indirect parent
company thereof by a Government Authority, so long as such ownership interest
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Person.
 
Designated Jurisdiction.  Any country or territory to the extent that such
country or territory itself is the subject of any Sanction (at the date hereof,
Cuba, Iran, North Korea, Sudan and Syria).


Disposition.  As defined in Section 7.1.


Distribution.  With respect to any Entity, the declaration or payment (without
duplication) of any dividend or distribution on or in respect of any Equity
Securities of such Entity, other than dividends payable solely in Equity
Securities of such Entity that are not required to be classified as liabilities
on the balance sheet of such Entity under GAAP; the purchase, redemption, or
other retirement of any Equity Securities of such Entity, directly or indirectly
through a Subsidiary of such Entity or otherwise; or the return of capital by
such Entity to the holders of its Equity Securities as such.


Dollars or $.  Dollars in lawful currency of the United States of America.


Domestic Lending Office.  Initially, the office of each Bank specified as its
“Domestic Lending Office” in its Administrative Questionnaire delivered to the
Company and the Administrative Agent or such other office of such Bank, if any,
located within the United States that will be making or maintaining Federal
Funds Rate Loans or Alternate Base Rate Loans as such Bank may from time to time
specify in writing to the Company and the Administrative Agent.


Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Revolving Credit Loan is converted or continued in accordance
with Section 2.9.


EBITDA.  The Consolidated Net Income (or Loss) for any period, plus provision
for any income taxes, interest (whether paid or accrued, but without duplication
of interest accrued for previous periods), depreciation, or amortization for
such period, in each case to the extent deducted in determining such
Consolidated Net Income (or Loss).


7

--------------------------------------------------------------------------------

Effective Date.  As defined in Section 6.10(c).


Eligible Assignee.  Any of (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, (d) a commercial bank or finance company organized under the laws
of the United States, any State thereof, or the District of Columbia, and having
total assets in excess of One Billion Dollars ($1,000,000,000); (e) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
One Billion Dollars ($1,000,000,000), provided that such bank is acting through
a branch or agency located in the country in which it is organized or another
country which is also a member of the OECD; and (f) the central bank of any
country which is a member of the OECD; provided that neither the Company nor any
of its Affiliates, and no Defaulting Bank, shall qualify as an Eligible
Assignee.


Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(2) of
ERISA maintained or contributed to by the Company or any ERISA Affiliate, other
than a Multiemployer Plan.


Entity.  Any corporation, partnership, trust, unincorporated association, joint
venture, limited liability company, or other legal or business entity.


Equity Securities.  With respect to any Entity, all equity securities of such
Entity, including any (a) common or preferred stock, (b) limited or general
partnership interests, (c) limited liability company member interests, (d)
options, warrants, or other rights to purchase or acquire any equity security,
or (e) securities convertible into any equity security.


ERISA.  The Employee Retirement Income Security Act of 1974, as amended.


ERISA Affiliate.  Any Person that is treated as a single employer together with
the Company under §414 of the Code.


ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.


Event of Default.  As defined in Section 11.


Examining Authority.  The meaning set forth in Rule 15c3-1(c)(12) under the
Securities Exchange Act of 1934, as amended.
 
Excluded Funds.  A collective reference to each investment company, investment
fund or similar Entity that (i) is deemed not to be a “Subsidiary” of the
Company by virtue of the definition of “Subsidiary,” but (ii) is required in
accordance with the application of Accounting Standard Codification (“ASC”) 810,
Consolidation, to be consolidated with the Company for financial reporting
purposes.  The assets, liabilities, income (or losses), or activities or other
attributes of any Excluded Fund, including without limitation, Funded Debt,
Investments or Indebtedness of any Excluded Fund, shall not be attributed to the
Company or any Subsidiary or Consolidated Subsidiary of the Company for purposes
of this Credit Agreement as a result solely of the application of principles of
consolidation applied in accordance with GAAP that require consolidation of
Excluded Funds.


8

--------------------------------------------------------------------------------

Excluded Taxes.  With respect to the Administrative Agent, any Bank or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower hereunder or under any other Loan Document, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Bank, in which its Applicable Lending Office is located, (b) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which such recipient’s principal office is located or, in the
case of any Bank, in which its Applicable Lending Office is located, (c) in the
case of a Foreign Bank, any United States withholding tax that is imposed on
amounts payable to such Foreign Bank at the time such Foreign Bank becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Bank’s failure or inability (other than as a result of a change in law)
to comply with Section 4.11(e), except to the extent that such Foreign Bank (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding tax pursuant to Section 4.11(a) and (d) any
withholding tax imposed under FATCA.


FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Credit
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect thereto; any law, regulations, or other official guidance
enacted in a non-U.S. jurisdiction relating to an intergovernmental agreement
related thereto, and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.


Federal Funds Rate.  A simple interest rate equal to the sum of the Federal
Funds Rate Basis plus 0.25% per annum plus the Applicable Margin.  The Federal
Funds Rate shall be adjusted automatically as of the opening of business of the
effective date of each change in the Federal Funds Rate Basis to account for
such change.


Federal Funds Rate Basis.  For any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate Basis for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate Basis for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.


Federal Funds Rate Loan.  A Revolving Credit Loan (other than an Alternate Base
Rate Loan) which bears interest at the Federal Funds Rate.


Fee Letter.  That certain fee letter dated September 22, 2014 among the Company,
Bank of America, and Merrill Lynch, Pierce, Fenner & Smith Incorporated.


Foreign Bank.  Any Bank that is organized under the laws of a jurisdiction other
than the United States, any State thereof or the District of Columbia.
9

--------------------------------------------------------------------------------

Fronting Exposure.  At any time there is a Defaulting Bank, with respect to each
Swing Bank, such Defaulting Bank’s Commitment Percentage of Swing Loans other
than Swing Loans as to which such Defaulting Bank’s participation obligation has
been reallocated to other Banks or Cash Collateralized in accordance with the
terms hereof.
 
Fund.  Any Person (other than an individual) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that the foregoing shall be disregarded for purposes of the definition of
Excluded Funds.
 
Funded Debt.  With respect to the Company or any Consolidated Subsidiary,
without duplication, (a) all Indebtedness for money borrowed of such Person, (b)
in respect of Capitalized Leases, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared in accordance with GAAP, (c)
all reimbursement obligations of such Person with respect to letters of credit,
bankers’ acceptances, or similar facilities issued for the account of such
Person, (d) Indebtedness in respect of the securitization of 12b-1 Fees, (e) all
guarantees, endorsements, acceptances, and other contingent obligations of such
Person, whether direct or indirect, in respect of Indebtedness for borrowed
money of others, including any obligation to supply funds to or in any manner to
invest in, directly or indirectly, the debtor, to purchase Indebtedness for
borrowed money, or to assure the owner of Indebtedness for borrowed money
against loss, through an agreement to purchase goods, supplies, or services for
the purpose of enabling the debtor to make payment of the Indebtedness held by
such owner or otherwise, (f) net obligations of such Person under any Swap
Contract in an amount equal to the Swap Termination Value thereof, and (g)
Attributable Indebtedness of such Person.  Notwithstanding the foregoing, Funded
Debt shall not include Broker-Dealer Debt.


GAAP.  Subject to Section 6.10, (a) when used in financial covenants set forth
in Section 8, whether directly or indirectly through reference to a capitalized
term used therein,  (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on December 31, 2010, and (ii)
to the extent consistent with such principles, the accounting practices of the
Company reflected in its consolidated financial statements for the year ended on
December 31, 2010, and (b) when used in general, other than as provided above,
means principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (ii) consistently applied with past financial
statements of the Company adopting the same principles, provided that in each
case referred to in this definition of “GAAP” a certified public accountant
would, insofar as the use of such accounting principles is pertinent, be in a
position to deliver an unqualified opinion (other than a qualification regarding
changes in GAAP) as to financial statements in which such principles have been
properly applied.


General Partner.  (a) AllianceBernstein Corporation, a Delaware corporation, in
its capacity as general partner of the Company and (b) any other Persons who
satisfy the requirements for admitting general partners without causing a
Default or an Event of Default as set forth in Section 11.1(n) and who are so
admitted, each in its capacity as a general partner of the Company, and their
respective successors.


Government Authority.  The United States of America or any state, district,
territory, or possession thereof, any local government within the United States
of America or any of its territories and possessions, any foreign government
having appropriate jurisdiction or any province, territory, or possession
thereof, or any court, tribunal, administrative or regulatory agency, taxing or
revenue authority, central bank or banking regulatory agency, commission, or
body of any of the foregoing.
10

--------------------------------------------------------------------------------

Government Mandate.  With respect to (a) any Person, any statute, law, rule,
regulation, code, or ordinance duly adopted by any Government Authority, any
treaty or compact between two (2) or more Government Authorities, and any
judgment, order, decree, ruling, finding, determination, or injunction of any
Government Authority, in each such case that is, pursuant to appropriate
jurisdiction, legally binding on such Person, any of its Subsidiaries or any of
their respective properties, and (b) the Administrative Agent or any Bank, in
addition to subsection (a) hereof, any policy, guideline, directive, or standard
duly adopted by any Government Authority with respect to the regulation of
banks, monetary policy, lending, investments, or other financial matters.


Granting Lender.  As defined in Section 18.6.


Guarantee.  As to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Funded Debt or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Funded Debt or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Funded Debt or other obligation of the payment or performance of
such Funded Debt or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Funded Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such Funded
Debt or other obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Funded Debt or other obligation
of any other Person, whether or not such Funded Debt or other obligation is
assumed by such Person.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.  For the avoidance of
doubt, “Guarantee” shall not include any obligations, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing
Broker-Dealer Debt.


Guaranteed Obligations. As defined in Section 14.1.


Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Company or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
11

--------------------------------------------------------------------------------

Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto in accordance with
GAAP, including, without duplication: (a) all debt and similar monetary
obligations, whether direct or indirect; (b) all liabilities secured by any Lien
existing on property owned or acquired subject thereto, whether or not the
liability secured thereby shall have been assumed; (c) all obligations in
respect of hedging contracts, including, without limitation, interest rate and
currency swaps, caps, collars and other financial derivative products; and (d)
all Guarantees, endorsements, and other contingent obligations whether direct or
indirect in respect of indebtedness of others, including any obligation to
supply funds to or in any manner to invest in, directly or indirectly, the
debtor, to purchase indebtedness, or to assure the owner of indebtedness against
loss, through an agreement to purchase goods, supplies, or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise, and the obligations to reimburse the issuer in respect of
any letters of credit.  Notwithstanding the foregoing, Indebtedness shall not
include Broker-Dealer Debt.


Indemnified Liabilities.  As defined in Section 16.


Indemnified Taxes.  Taxes other than Excluded Taxes.


Interest Payment Date.  (a) As to any Federal Funds Rate Loan, Alternate Base
Rate Loan or Swing Loan, the first Business Day of each calendar quarter for the
immediately preceding calendar quarter during all or a portion of which such
Federal Funds Rate Loan, Alternate Base Rate Loan or Swing Loan were Outstanding
and the maturity of such Federal Funds Rate Loan or Alternate Base Rate Loan and
(b) as to any LIBOR Loan, the last day of each Interest Period with respect to
such LIBOR Loan, the maturity of such LIBOR Loan, and, if the Interest Period of
such LIBOR Loan is longer than three (3) months, the date that is three (3)
months from the first day of such Interest Period and the last day of each
successive three (3) month period during such Interest Period.


Interest Period.  (a) With respect to any LIBOR Loan, (i) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of, as
selected by the applicable Borrower in a Loan Request, one (1) week, or one (1),
two (2), three (3) or six (6) months, if available in readily ascertainable
markets; and (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Loan and ending on the last day of
one of the periods set forth above, as selected by such Borrower in a Conversion
Request; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:


(A)            if any Interest Period for a LIBOR Loan would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
next succeeding Business Day unless, in the case of an Interest Period measured
in months, the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the immediately preceding Business Day; and


(B)            any Interest Period commencing prior to the Maturity Date that
would otherwise extend beyond the Maturity Date shall end on the Maturity Date.


(b) With respect to each Swing Loan, the period specified by the applicable
Borrower from one (1) to seven (7) days pursuant to the Swing Loan Request.


Investment.  As to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
12

--------------------------------------------------------------------------------

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.


LIBOR Lending Office.  Initially, the office of each Bank specified as its
“LIBOR Lending Office” in its Administrative Questionnaire delivered to the
Company and the Administrative Agent or such other office of such Bank, if any,
located within the United States that will be making or maintaining LIBOR Loans
as such Bank may from time to time specify in writing to the Company and the
Administrative Agent.


LIBOR Loan.  A Revolving Credit Loan which bears interest at the LIBOR Rate.


LIBOR Rate.  A simple per annum interest rate equal to the sum of (a) the
quotient of (i) the LIBOR Rate Basis divided by (ii) one minus the LIBOR Reserve
Percentage, stated as a decimal, plus (b) the Applicable Margin.  The LIBOR Rate
shall be rounded upward to four decimal places and shall apply to the applicable
Interest Period, and, once determined, shall be subject to the provisions of
this Credit Agreement and shall remain unchanged during the applicable Interest
Period, except for changes to reflect adjustments in the LIBOR Reserve
Percentage.


LIBOR Rate Basis.


(a)            for any Interest Period with respect to a LIBOR Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two LIBOR Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and


(b)            for any interest calculation with respect to an Alternate Base
Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time determined two LIBOR Business Days prior to such date for
Dollar deposits with a term of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and provided,
further, if such rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Credit Agreement.


LIBOR Reserve Percentage.  The percentage which is in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System, as
such regulation may be amended from time to time, as the actual reserve
requirement applicable with respect to Eurocurrency Liabilities (as that term is
defined in Regulation D), to the extent that any Bank has any Eurocurrency
Liabilities subject to such reserve requirement at that time.  The LIBOR Rate
for any LIBOR Loan shall be adjusted as of the effective date of any change in
the LIBOR Reserve Percentage.
13

--------------------------------------------------------------------------------

Lien.  Any lien, mortgage, security interest, pledge, charge, beneficial or
equitable interest or right, hypothecation, collateral assignment, easement, or
other encumbrance.


Loan Documents.  This Credit Agreement, any Notes and any instrument or document
designated by the parties thereto as a “Loan Document” for purposes hereof.


Loan Request.  A notice of Revolving Credit Loan pursuant to Section 2.8, which
shall be substantially in the form of Exhibit B or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.


Loans.  Revolving Credit Loans and Swing Loans made or to be made by the Banks
to the Borrowers pursuant to Section 2.


Majority Banks.  The Banks whose aggregate Commitments constitute more than
fifty percent (50%) of the Total Commitment or, if the Commitments have been
terminated, the Banks whose Loans constitute more than fifty percent (50%) of
the Total Outstandings; provided that (a) for purposes of determining the
Majority Banks, Swing Loans shall be deemed to be held by the Banks ratably and
(b) the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Bank shall be excluded for purposes of making a
determination of Majority Banks.


Material Adverse Effect.  A material adverse effect on (a) the ability of any
Borrower to enter into and to perform and observe its Obligations under the Loan
Documents, (b) the assets, properties, business, operations and condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole or
(c) the rights and remedies of the Administrative Agent and the Banks under any
of the Loan Documents or the validity or enforceability of the Loan Documents.


Material Broker-Dealer Subsidiary.  Any Broker-Dealer Subsidiary that has total
assets as of the date of determination equal to not less than five (5%) of the
Consolidated Total Assets of the Company as set forth in the consolidated
balance sheet of the Company (excluding the Excluded Funds) included in the most
recent available annual or quarterly report of the Company.


Material Subsidiary.  Any Subsidiary of the Company or Alliance Distributors
that, singly or together with any other such Subsidiaries then subject to one or
more of the conditions described in Section 11.1(h), Section 11.1(i), or Section
11.1(m), either (a) at the date of determination owns Significant Assets, or (b)
has total assets as of the date of determination equal to not less than five
percent (5%) of the Consolidated Total Assets of the Company as set forth in the
consolidated balance sheet of the Company (excluding the Excluded Funds)
included in the most recent available annual or quarterly report of the Company.


Maturity Date.  October 22, 2019.


Moody’s Rating.  With respect to any Entity, the rating assigned to long-term
senior unsecured debt issued by such Entity by Moody’s Investors Service, Inc.
from time to time in effect or, if such Entity does not issue long-term senior
unsecured debt rated by Moody’s Investors Service, Inc., the issuer rating
assigned by Moody’s Investors Service, Inc. from time to time in effect.
14

--------------------------------------------------------------------------------

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Company or any ERISA Affiliate.


Net Capital Rule.  Rule 15c3-1 under the Securities Exchange Act of 1934, as
amended.


1940 Act.  The Investment Company Act of 1940, as amended.


Non-Consenting Bank.  Any Bank that does not approve any consent, waiver or
amendment that (i) requires the approval of all Banks or all affected Banks in
accordance with the terms of Section 26 and (ii) has been approved by the
Majority Banks.


Notes.  Any Notes of a Borrower to the Banks in respect of such Borrower’s
Obligations under this Credit Agreement of even date herewith, substantially in
the form of Exhibit A, as amended, modified and renewed from time to time.


Obligations.  All indebtedness, obligations, and liabilities of any Borrower or
its Subsidiaries to any of the Banks and the Administrative Agent, individually
or collectively, existing on the date of this Credit Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
or incurred under this Credit Agreement or any of the other Loan Documents or in
respect of any of the Loans made or any of the Notes or other instruments at any
time evidencing any thereof.


OFAC.  The Office of Foreign Assets Control of the United States Department of
the Treasury.


Other Taxes.  All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Credit Agreement or any
other Loan Document.


Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
 
Participant.  As defined in Section 18.1(d).

 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.


Permits.  Permits, licenses, franchises, patents, copyrights, trademarks, trade
names, approvals, clearances, and applications for or rights in respect of the
foregoing of any Government Authority.


Permitted Liens.  Liens permitted by Section 7.3.


Person.  Any individual, Entity or Government Authority.
 
Platform.  As defined in Section 6.2.
15

--------------------------------------------------------------------------------

Proceedings.  Any (a) actions at law, (b) suits in equity, (c) bankruptcy,
insolvency, receivership, dissolution, or reorganization cases or proceedings,
(d) administrative or regulatory hearings or other proceedings, (e) arbitration
and mediation proceedings, (f) criminal prosecutions, (g) judgment levies,
foreclosure proceedings, pre-judgment security procedures, or other enforcement
actions, and (h) other litigation, actions, suits, and proceedings conducted by,
before, or on behalf of any Government Authority.
 
Public Lender.  As defined in Section 6.2.


Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Company or any of its Subsidiaries.


Record.  The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Bank with
respect to any Loan referred to in such Note or in this Credit Agreement.


Register.  As defined in Section 18.1(c).


Related Parties.  With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.


Reorganization and Reorganize.  As defined in Section 7.2.


Responsible Officer.  The chief executive officer, president, chief operating
officer, chief financial officer, treasurer, assistant treasurer, controller or
assistant controller of a Borrower and, solely for purposes of notices given
pursuant to Article 2, any other officer or employee of the applicable Borrower
so designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Borrower shall be conclusively presumed to have been authorized by all
necessary corporate, partnership, company and/or other action on the part of
such Borrower and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Borrower.


Revolving Credit Loans.  Revolving credit loans made or to be made by the Banks
to the Borrowers pursuant to Section 2, but not including Swing Loans.


Sanction(s).  With respect to any Person, any sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury to the
extent applicable to such Person.


Securities Trading Activities.  The activities in the ordinary course of
business of a Broker-Dealer Subsidiary, including, without limitation, acting as
a broker for clients and/or as a dealer in the purchase and sale of securities
traded on exchanges or in the over-the-counter markets and engaging in other
capital markets activities for customer facilitation, entering into securities
repurchase agreements and reverse repurchase agreements, securities lending and
borrowing and securities clearing, either through agents or directly through
clearing systems.
16

--------------------------------------------------------------------------------

Significant Assets.  At the date of any sale, transfer, assignment, or other
disposition of assets of the Company or any of its Subsidiaries (or as of the
date of any Default), assets of the Company or any of its Subsidiaries
(including Equity Securities of Subsidiaries of the Company) which generated
thirty-three and one-third percent (33 1/3%) or more of the consolidated
revenues of the Company during the four (4) fiscal quarters of the Company most
recently ended (the “Measuring Period”), provided that assets of the Company or
any of its Subsidiaries (including Equity Securities of Subsidiaries of the
Company) which do not meet the definition of Significant Assets in the first
part of this sentence shall nonetheless be deemed to be Significant Assets if
such assets generated revenues for the Measuring Period that if subtracted from
the consolidated revenues of the Company for the Measuring Period would result
in consolidated revenues of the Company for the Measuring Period of less than
$1,200,000,000.


S&P Rating.  With respect to any Entity, the rating assigned to long-term senior
unsecured debt issued by such Entity by Standard & Poor’s Financial Services LLC
from time to time in effect or, if such Entity does not issue long-term senior
unsecured debt rated by Standard & Poor’s Financial Services LLC, the
counterparty rating assigned by Standard & Poor’s Financial Services LLC from
time to time in effect.


SPC.  As defined in Section 18.6.


Subsidiary.  Any Entity (i) of which the designated parent shall at any time own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
(by number of votes) of the outstanding Voting Equity Securities of such Entity,
or (ii) that is consolidated with such Entity in accordance with Financial
Accounting Standards Board Interpretation No. 46-Revised.  Notwithstanding the
foregoing, the term “Subsidiary” shall not include any Entity that is an
investment company, investment fund or similar Entity that is managed or advised
by the Company or any Subsidiary of the Company and in which the Company’s or
such Subsidiary’s ownership of Voting Equity Securities is a function of its
role as manager or adviser (whether as general partner or otherwise) rather than
its economic or beneficial interest in the entity.  Unless otherwise provided
herein, any reference to a “Subsidiary” shall mean a Subsidiary of the Company.


Swap Contract.  A Swap Contract is:  (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
International Foreign Exchange Master Agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.


Swap Termination Value.  In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the Company based upon one or
more mid-market or other readily available quotations provided by one or more
recognized dealers in such Swap Contracts (which may include a Bank or any
affiliate of a Bank).
17

--------------------------------------------------------------------------------

Swing Bank.  Bank of America, Citibank, N.A., JPMorgan Chase Bank, N.A., The
Bank of Tokyo-Mitsubishi UFJ, Ltd. and HSBC Bank USA, National Association,
acting as swing loan lenders, and their respective successors.


Swing Loan.  Any Loan made to a Borrower by a Swing Bank from time to time,
which Loan shall be made in accordance with Section 2.4(b).


Swing Loan Rate.  A simple interest rate equal to the sum of (a) the Federal
Funds Rate Basis, (b) the Applicable Margin for Federal Funds Rate Loans and (c)
0.375% per annum.  The Swing Loan Rate shall be adjusted automatically as of the
opening of business of the effective date of each change in the Federal Funds
Rate Basis to account for such change.


Swing Loan Request.  A notice of Swing Loan pursuant to Section 2.4.2, which
shall be substantially in the form of Exhibit F or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.


Swing Sublimit.  As to each Swing Bank, an amount equal to the lesser of (a)
$48,000,000 and (b) the Total Commitment.  The aggregate Swing Sublimit for all
Swing Banks is $240,000,000.  The Swing Sublimit of each Swing Bank is part of,
and not in addition to, the Total Commitment.


Synthetic Lease Obligation.  The monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease, where such
transaction is considered borrowed money Indebtedness for tax purposes but which
is classified as an operating lease pursuant to GAAP.


Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Government
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
Termination Date.  The earlier of (a) the Maturity Date and (b) the date of
termination in whole of the Commitments pursuant to Section 2.5(a) or 11.1. 
 
Total Commitment.  The sum of the Commitments of the Banks, as in effect from
time to time.  As of the Closing Date the Total Commitment is $1,000,000,000.


Total Outstandings.  The aggregate Outstanding amount of all Loans.


12b-1 Fees.  All or any portion of (a) the compensation or fees paid, payable,
or expected to be payable to the Company or any of its Subsidiaries for acting
as the distributor of securities as permitted under Rule 12b-l under the 1940
Act, (b) the contingent deferred sales charges or redemption fees paid, payable,
or expected to be paid to the Company or any of its Subsidiaries, and (c) any
right, title, or interest in or to any such compensation or fees.


Type.  As to any Loan, its nature as a Federal Funds Rate Loan, Alternate Base
Rate Loan or LIBOR Loan, as the case may be.


Units.  Units of limited partnership interest in the Company.
18

--------------------------------------------------------------------------------

Voting Equity Securities.  Equity Securities of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the Entity that issued such Equity Securities.


Withdrawal Liability.  Withdrawal liability within the meaning of Part I of
Subtitle E of Title IV of ERISA.


1.2           Rules of Interpretation.


(a)            A reference to any Contract or other document shall include such
Contract or other document as amended, modified, or supplemented from time to
time in accordance with its terms and the terms of this Credit Agreement.


(b)            The singular includes the plural and the plural includes the
singular.


(c)            A reference to any Government Mandate includes any amendment or
modification to such Government Mandate or any successor Government Mandate.


(d)            A reference to any Person includes its permitted successors and
permitted assigns.  Without limiting the generality of the foregoing, a
reference to any Bank shall include any Person that succeeds generally to its
assets and liabilities.


(e)            Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP.


(f)            The words “include”, “includes”, and “including” are not
limiting.


(g)            All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in The State of New
York, have the meanings assigned to them therein.


(h)            Reference to a particular “§”, Section, Schedule, or Exhibit
refers to that Section, Schedule, or Exhibit of this Credit Agreement unless
otherwise indicated.


(i)            The words “herein”, “hereof”, and “hereunder” and words of like
import shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.


(j)            Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).


2.             THE REVOLVING CREDIT FACILITY.


2.1           Commitment to Lend.  Subject to the terms and conditions set forth
in Section 10 hereof, each of the Banks severally shall lend to the Borrowers,
and each Borrower may borrow, repay, and reborrow from time to time between the
Closing Date and the Maturity Date upon notice by the applicable Borrower to the
Administrative Agent given in accordance with Section 2.8, such sums as are
requested by the Borrowers up to a maximum aggregate principal amount
Outstanding (after giving effect to all amounts requested) at any one time equal
to such Bank’s Commitment, provided that (a) the Outstanding amount of the Loans
(after giving effect to all amounts requested) shall not at any time exceed the
Total Commitment and (b) the Outstanding amount of the Federal Funds Rate Loans
(after giving effect to all amounts requested) shall not at any time exceed
$500,000,000.  The Loans shall be made pro rata in accordance with each Bank’s
Commitment Percentage; provided that the failure of any Bank to lend in
accordance with this Credit Agreement shall not release any other Bank or the
Administrative Agent from their obligations hereunder, nor shall any Bank have
any responsibility or liability in respect of a failure of any other Bank to
lend in accordance with this Credit Agreement.  Each request for a Loan and each
borrowing hereunder shall constitute a representation and warranty by the
Borrower requesting such Loan that the conditions set forth in Section 10 have
been satisfied on the date of such request.
19

--------------------------------------------------------------------------------

2.2           Facility Fee.  The Borrowers shall pay to the Administrative Agent
for the accounts of the Banks in accordance with their respective Commitment
Percentages a facility fee on the daily average amount of the Total Commitment
as of the most recently completed calendar quarter calculated at the rate per
annum, on the basis of a 360-day year for the actual number of days elapsed, as
determined in accordance with the chart below with respect to the Company’s
long-term senior unsecured debt rating as of the last Business Day of each
calendar quarter.  The facility fee shall be payable quarterly in arrears on the
first Business Day of each calendar quarter for the immediately preceding
calendar quarter commencing on the first such date following the date hereof,
with a final payment on the Maturity Date or any earlier date on which the Total
Commitment shall terminate.  In no case shall any portion of the facility fee be
refundable.


The facility fee shall be calculated based upon the Company’s long-term senior
unsecured debt rating in effect as of any date of determination as follows:


Company’s S&P Rating/Moody’s Rating
Facility Fee
> AA/Aa2
0.100%
AA-, A+/Aa3, A1
0.125%
A/A2
0.150%
A-/A3
0.200%
< BBB+/Baa1 or no S&P Rating or Moody’s Rating
0.300%

 
Notwithstanding the foregoing, (a) if there is a split in the debt ratings of
only one level, the facility fee of the higher debt rating shall apply and (b)
if there is a split in the debt ratings of more than one level, the facility fee
that is one level higher than the facility fee of the lower debt rating shall
apply, in any such case, subject, as applicable, to the provisions of Section
4.10 hereof.


2.3           Other Fees.  The Borrowers shall pay the fees described in the Fee
Letter as and when the same become due and payable pursuant to the terms of the
Fee Letter.
20

--------------------------------------------------------------------------------

2.4           Swing Loans.


(a)            The Swing Line.  Subject to the terms and conditions set forth
herein, each Swing Bank, in reliance upon the agreements of the other Banks set
forth in this Section 2.4 shall make loans (each such loan, a “Swing Loan”) to
the Borrowers from time to time on any Business Day during the period from the
Closing Date to the Maturity Date in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Sublimit, provided that such Swing
Loans, when aggregated with the Commitment Percentage of the Outstanding amount
of Revolving Credit Loans of such Bank acting as Swing Bank for any Swing Loan,
shall not exceed the amount of such Bank’s Commitment; provided, however, that
after giving effect to any Swing Loan, (i) the Total Outstandings shall not
exceed the Total Commitment, and (ii) the aggregate Outstanding amount of the
Revolving Credit Loans of any Bank, plus such Bank’s Commitment Percentage of
the Outstanding amount of all Swing Loans shall not exceed such Bank’s
Commitment, and provided, further, that the Borrowers shall not use the proceeds
of any Swing Loan to refinance any outstanding Swing Loan.  Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow from any Swing Bank under this Section 2.4, prepay under Section 3.3, and
reborrow under this Section 2.4.  Each Swing Loan shall bear interest at the
Swing Loan Rate.  Immediately upon the making of a Swing Loan, each Bank (other
than a Bank that is a Defaulting Bank on the date such Swing Loan is made) shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the applicable Swing Bank a risk participation in such Swing Loan in an
amount equal to the product of such Bank’s Commitment Percentage times the
amount of such Swing Loan.


(b)            Borrowing Procedures.  Each Swing Loan shall be made upon a
Borrower’s irrevocable notice to any Swing Bank and the Administrative Agent (if
other than the Swing Bank), Agent, which may be given by (A) telephone or (B) by
a Swing Loan Request; provided that any telephonic notice must be confirmed
promptly by delivery to the applicable Swing Bank and the Administrative Agent
of a Swing Loan Request.  Each such notice must be received by the applicable
Swing Bank and the Administrative Agent (if other than the Swing Bank) not later
than 4:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000, (ii) the proposed Drawdown
Date of such Swing Loan, and (iii) the Interest Period for such Swing Loan. 
Promptly after receipt by the applicable Swing Bank of any telephonic Swing Loan
Request, such Swing Bank (if other than the Administrative Agent) will confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Loan Request and, if not, such
Swing Bank will notify the Administrative Agent (by telephone or in writing) of
the contents thereof.  Unless the applicable Swing Bank has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Bank) prior to 5:15 p.m. on the date of the proposed Swing Loan (A)
directing such Swing Bank not to make such Swing Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.4(a), or (B) that one or more of the applicable conditions specified in
Section 10 is not then satisfied, then, subject to the terms and conditions
hereof, such Swing Bank will, not later than 5:30 p.m. on the borrowing date
specified in such Swing Loan Request, make the amount of its Swing Loan
available to the applicable Borrower at its office by crediting the account of
such Borrower on the books of such Swing Bank in immediately available funds;
provided that, subject to Section 2.13.1(iv), if any Bank is a Defaulting Bank
on the date the Swing Loan is made, the applicable Swing Bank shall not advance
that portion of the requested Swing Loan that is equal to the Commitment
Percentage of such Defaulting Bank (except to the extent such Defaulting Bank
has provided Cash Collateral therefor pursuant to Section 2.12).
21

--------------------------------------------------------------------------------

(c)            Refinancing of Swing Loans.


(i)            Each Swing Bank at any time in its sole discretion may request,
on behalf of the applicable Borrower (which hereby irrevocably authorizes each
Swing Bank to so request on its behalf), that each Bank make an Alternate Base
Rate Loan in an amount equal to such Bank’s Commitment Percentage of the amount
of Swing Loans made by such Swing Bank then outstanding.  Such request shall be
made in writing (which written request shall be deemed to be a Loan Request for
purposes hereof) and in accordance with the requirements of Section 2.8, without
regard to the minimum and multiples specified therein for the principal amount
of Loans, but subject to the unutilized portion of the Total Commitment and the
conditions set forth in Section 10.  The applicable Swing Bank shall furnish the
applicable Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Bank shall make an
amount equal to its Commitment Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Loan) for the account of the applicable Swing Bank at the
Administrative Agent’s Head Office not later than 1:00 p.m. on the day specified
in such Loan Notice, whereupon, subject to Section 2.4(c)(ii), each Bank that so
makes funds available shall be deemed to have made an Alternate Base Rate Loan
to the applicable Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the applicable Swing Bank.


(ii)            If for any reason any Swing Loan cannot be refinanced by
Alternate Base Rate Loans in accordance with Section 2.4(c)(i), the request for
Alternate Base Rate Loans submitted by the applicable Swing Bank as set forth
herein shall be deemed to be a request by such Swing Bank that each of the Banks
fund its risk participation in the relevant Swing Loan and each Bank’s payment
to the Administrative Agent for the account of such Swing Bank pursuant to
Section 2.4(c)(i) shall be deemed payment in respect of such participation.


(iii)            If any Bank fails to make available to the Administrative Agent
for the account of any Swing Bank any amount required to be paid by such Bank
pursuant to the foregoing provisions of this Section 2.4(c) by the time
specified in Section 2.4(c)(i), the applicable Swing Bank shall be entitled to
recover from such Bank (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swing Bank at a rate per annum equal to the greater of the Federal Funds Rate
Basis and a rate determined by such Swing Bank in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such Swing Bank in connection with the
foregoing.  If such Bank pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Bank’s Alternate Base Rate Loan or
funded participation in the relevant Swing Loan, as the case may be.  A
certificate of the applicable Swing Bank submitted to any Bank (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(iv)            Each Bank’s obligation to make Alternate Base Rate Loans or to
purchase and fund risk participations in Swing Loans pursuant to this Section
2.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Bank may have against the applicable Swing Bank, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Bank’s obligation to make Alternate Base Rate Loans pursuant to this Section
2.4(c) is subject to the conditions set forth in Section 10.  No such funding of
risk participations shall relieve or otherwise impair the obligation of any
Borrower to repay Swing Loans made to it, together with interest as provided
herein.
22

--------------------------------------------------------------------------------

(d)            Repayment of Participations.


(i)            At any time after any Bank has purchased and funded a risk
participation in a Swing Loan, if the applicable Swing Bank receives any payment
on account of such Swing Loan, such Swing Bank will distribute to such Bank its
Commitment Percentage thereof in the same funds as those received by such Swing
Bank.


(ii)            If any payment received by the applicable Swing Bank in respect
of principal or interest on any Swing Loan is required to be returned by such
Swing Bank under any of the circumstances described in Section 13.3.3 (including
pursuant to any settlement entered into by such Swing Bank in its discretion),
each Bank shall pay to such Swing Bank its Commitment Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate Basis.  The Administrative Agent will make such demand upon
the request of such Swing Bank.  The obligations of the Banks under this clause
shall survive the payment in full of the Obligations and the termination of this
Credit Agreement.


(e)            Interest for Account of Swing Bank.  Each Swing Bank shall be
responsible for invoicing the applicable Borrower for interest on the Swing
Loans made by it.  Until each Bank funds its Alternate Base Rate Loan or risk
participation pursuant to this Section 2.4 to refinance such Bank’s Commitment
Percentage of any Swing Loan, interest in respect of such Commitment Percentage
shall be solely for the account of the applicable Swing Bank.


(f)            Payments Directly to Swing Bank.  Each Borrower shall make all
payments of principal and interest in respect of each Swing Loan directly to the
Swing Bank that funded such Swing Loan.  Each Swing Bank shall promptly notify
the Administrative Agent of any prepayments by the Borrower of interest on the
Swing Loans made by such Swing Bank.


2.5                 Reduction or Increase of Total Commitment.  (a)  Reduction
of Total Commitment.  The Borrowers shall have the right at any time and from
time to time upon three (3) Business Days’ prior written notice to the
Administrative Agent to reduce by at least $10,000,000 or integral multiples of
$1,000,000 in excess thereof, or to terminate entirely, the unborrowed portion
of the Total Commitment, whereupon the Commitments of the Banks shall be reduced
pro rata in accordance with their respective Commitment Percentages of the
amount specified in such notice or, as the case may be, terminated.  Promptly
after receiving any notice of the Borrowers delivered pursuant to this Section
2.5(a), the Administrative Agent will notify the Banks of the substance
thereof.  Upon the effective date of any such reduction or termination, the
Borrowers shall pay to the Administrative Agent for the respective accounts of
the Banks the full amount of any facility fee then accrued on the amount of the
reduction.  No reduction or termination of the Commitments may be reinstated.
23

--------------------------------------------------------------------------------

(b)            Increase of Total Commitment.  At any time prior to the
Termination Date the Borrowers may, on the terms set forth below, request that
the Total Commitment hereunder be increased by an aggregate amount of up to
$350,000,000 in minimum increments of $25,000,000; provided, however, that (i)
an increase in the Total Commitment hereunder may only be made at a time when no
Default shall have occurred and be continuing and (ii) in no event shall the
Total Commitment hereunder exceed $1,250,000,000.  In the event of such a
requested increase in the Total Commitment, any Bank or other financial
institution which the Borrowers invite to become a Bank or to increase its
Commitment may set the amount of its Commitment at a level agreed to by the
Borrowers; provided, that each such other financial institution shall be
reasonably acceptable to the Administrative Agent, and that the minimum
Commitment of each such other financial institution equals or exceeds
$10,000,000.  In the event that the Borrowers and one or more of the Banks (or
other financial institutions) shall agree upon such an increase in the
Commitments (i) the Borrowers, the Administrative Agent and each Bank or other
financial institution increasing its Commitment or extending a new Commitment
shall enter into a supplement to this Credit Agreement (each, a “Supplement”)
substantially in the form of Exhibit K setting forth, among other things, the
amount of the increased Commitment of such Bank or the new Commitment of such
other financial institution, as applicable, and (ii) the Borrowers shall
furnish, if requested, new or amended and restated Notes, as applicable, to each
financial institution that is extending a new Commitment and each Bank that is
increasing its Commitment.  No such Supplement shall require the approval or
consent of any Bank whose Commitment is not being increased, and no Bank shall
be required to agree to increase its Commitment.  Upon the execution and
delivery of such Supplements as provided above and the occurrence of the
“Effective Date” specified therein, and upon the Administrative Agent
administering the reallocation of the outstanding Loans ratably among the Banks
after giving effect to each such increase in the Commitments (and the payment by
the Borrowers of any amounts under Section 4.9 if such Effective Date is not the
last day of an Interest Period for any outstanding Loan), and the delivery of
certified evidence of partnership authorization and a legal opinion in
substantially the form of Exhibit I hereto on behalf of the Borrowers, this
Credit Agreement shall be deemed to be amended accordingly.


2.6            The Notes; the Record.  Upon the request of the Administrative
Agent or any Bank, the Loans shall be evidenced by separate promissory notes of
each Borrower in substantially the form of Exhibit A hereto (each a “Note”),
dated as of the Closing Date and completed with appropriate insertions.  One
Note shall be payable to the order of each Bank requesting a Note in a principal
amount equal to such Bank’s Commitment or, if less, the Outstanding amount of
all Loans made by such Bank, plus interest accrued thereon, as set forth below. 
Each Borrower irrevocably authorizes each Bank to make or cause to be made, at
or about the time of the Drawdown Date of any Loan or at the time of receipt of
any payment of principal on such Bank’s Loans, an appropriate notation on such
Bank’s Record reflecting the making of such Loan or (as the case may be) the
receipt of such payment.  The Outstanding amount of the Loans set forth on such
Bank’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to such Bank, but the failure to record, or any error in so
recording, any such amount on such Bank’s Record shall not limit or otherwise
affect the obligations of the Borrowers hereunder or under any Note to make
payments of principal of or interest on any Loans when due.  In recognition of
the fact that the Loans may be made without having been evidenced by a written
Note, each Borrower hereby promises to pay to each Bank the principal amount of
the Loans made by such Bank to such Borrower, and accrued and unpaid interest
and fees thereon, as the same become due and payable in accordance with this
Credit Agreement.


2.7            Interest on Loans.


2.7.1         Interest Rates.  Except as otherwise provided in Section 4.10, the
Loans shall bear interest as follows:


(a)            Each Federal Funds Rate Loan shall bear interest at an annual
rate equal to the Federal Funds Rate as in effect from time to time while such
Federal Funds Rate Loan is Outstanding.
24

--------------------------------------------------------------------------------

(b)            Each LIBOR Loan shall bear interest for each Interest Period at
an annual rate equal to the LIBOR Rate for such Interest Period in effect from
time to time during such Interest Period.


(c)            Each Alternate Base Rate Loan shall bear interest at an annual
rate equal to the Alternate Base Rate as in effect from time to time while such
Alternate Base Rate Loan is Outstanding.


(d)            Each Swing Loan shall bear interest at an annual rate equal to
the Swing Loan Rate as in effect from time to time while such Swing Loan is
Outstanding.


2.7.2         Interest Payment Dates.  Each Borrower shall pay all accrued
interest on each Loan made to it in arrears on each Interest Payment Date with
respect thereto.


2.8            Requests for Revolving Credit Loans.  (a)  Each Revolving Credit
Loan shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone, or (B) a Loan
Request; provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Loan Request.  Each such Loan Request
must be received by the Administrative Agent no later than (a) 11:00 a.m. on the
proposed Drawdown Date of any Federal Funds Rate Loan or Alternate Base Rate
Loan and (b) three (3) Business Days prior to the proposed Drawdown Date of any
LIBOR Loan.  Each such notice shall specify (i) the principal amount of the
Revolving Credit Loan requested, (ii) the proposed Drawdown Date of such
Revolving Credit Loan, (iii) the Type of such Revolving Credit Loan, and (iv)
the Interest Period for such Loan if such Loan is a LIBOR Loan.  Promptly upon
receipt of any such Loan Request, the Administrative Agent shall notify each of
the Banks thereof.  Each Loan Request shall be irrevocable and binding on the
Borrower requesting such Loan and shall obligate such Borrower to accept the
Revolving Credit Loan requested from the Banks on the proposed Drawdown Date. 
Each Loan Request shall be in a minimum aggregate amount of $10,000,000 or in an
integral multiple of $1,000,000 in excess thereof.


2.9            Conversion Options.


2.9.1         Conversion to LIBOR Loan.  The Borrowers may elect from time to
time, subject to Section 2.11, to convert any Outstanding Federal Funds Rate
Loan or Alternate Base Rate Loan to a LIBOR Loan, provided that (a) the
applicable Borrower shall give the Administrative Agent at least three (3)
Business Days’ prior written notice of such election; and (b) no Federal Funds
Rate Loan or Alternate Base Rate Loan may be converted into a LIBOR Loan when
any Default has occurred and is continuing.  Each notice of election of such
conversion, and each acceptance by the applicable Borrower of such conversion,
shall be deemed to be a representation and warranty by such Borrower that no
Default has occurred and is continuing.  The Administrative Agent shall notify
the Banks promptly of any such notice.  On the date on which such conversion is
being made, each Bank shall take such action as is necessary to transfer its
Commitment Percentage of such Loans to its LIBOR Lending Office.  All or any
part of Outstanding Federal Funds Rate Loans or Alternate Base Rate Loans may be
converted into a LIBOR Loan as provided herein, provided that any partial
conversion shall be in an aggregate principal amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof.
25

--------------------------------------------------------------------------------

2.9.2         Continuation of Type of Revolving Credit Loan.


(a)            All Federal Funds Rate Loans or Alternate Base Rate Loans shall
continue as Federal Funds Rate Loans or Alternate Base Rate Loans, as the case
may be, until converted into LIBOR Loans as provided in Section 2.9.1.


(b)            Any LIBOR Loan may, subject to Section 2.11, be continued, in
whole or in part, as a LIBOR Loan upon the expiration of the Interest Period
with respect thereto, provided that (i) the applicable Borrower shall give the
Administrative Agent at least three (3) Business Days’ prior written notice of
such election; (ii) no LIBOR Loan may be continued as such when any Default has
occurred and is continuing, but shall be automatically converted to a Federal
Funds Rate Loan on the last day of the first Interest Period relating thereto
ending during the continuance of any Default; and (iii) any partial continuation
of a LIBOR Loan shall be in an aggregate principal amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof.  Each notice of election of
such continuance of a LIBOR Loan, and each acceptance by the applicable Borrower
of such continuance, shall be deemed to be a representation and warranty by such
Borrower that no Default has occurred and is continuing.


(c)            If the applicable Borrower shall fail to give any notice of
continuation of a LIBOR Loan as provided under this Section 2.9.2, such Borrower
shall be deemed to have requested a conversion of the affected LIBOR Loan to a
Federal Funds Rate Loan on the last day of the then current Interest Period with
respect thereto; provided that to the extent that after giving effect to such
conversion the Outstanding amount of the Federal Funds Rate Loans would exceed
$500,000,000, such Borrower shall be deemed to have requested a conversion of
the affected LIBOR Loan to an Alternate Base Rate Loan.


(d)            The Administrative Agent shall notify the Banks promptly when any
such continuation or conversion contemplated by this Section 2.9.2 is scheduled
to occur.  On the date on which any such continuation or conversion is to occur,
each Bank shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office as appropriate.


2.9.3         LIBOR Loans.  Any conversion to or from LIBOR Loans shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all LIBOR Loans having the same
Interest Period shall not be less than $10,000,000 or an integral multiple of
$1,000,000 in excess thereof.


2.9.4         Conversion Requests.  All notices of the conversion or
continuation of a Loan provided for in this Section 2.9 shall be in writing in
the form of Exhibit D hereto (or shall be given by telephone and confirmed by a
writing in the form of Exhibit E hereto).  Each such notice shall specify (a)
the principal amount and Type of the Loan subject thereto, (b) the date on which
the current Interest Period of such Loan ends if such Loan is a LIBOR Loan, and
(c) the new Interest Period for such Loan if such Loan is a LIBOR Loan. 
Promptly upon receipt of any such notice, the Administrative Agent shall notify
each of the Banks thereof.  Each such notice shall be irrevocable and binding on
the Borrower giving such notice.
26

--------------------------------------------------------------------------------

2.10         Funds for Revolving Credit Loans.


2.10.1       Funding Procedures.  Not later than 1:00 p.m. on the proposed
Drawdown Date of any Revolving Credit Loan, each of the Banks will make
available to the Administrative Agent, at the Administrative Agent’s Head
Office, in immediately available funds, the amount of such Bank’s Commitment
Percentage of the amount of the requested Revolving Credit Loan.  Upon receipt
from each Bank of such amount, and upon receipt of the documents required by
Section 10 and the satisfaction of the other conditions set forth therein, to
the extent applicable, the Administrative Agent will make available to the
Borrower requesting such Loan the aggregate amount of such Loan made available
to the Administrative Agent by the Banks; provided, however, that the
Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Loans made to such Borrower by the Swing
Banks and by any other Bank and outstanding on the date of such Revolving Credit
Loan, plus interest accrued and unpaid thereon to and as of such date, available
to the Swing Banks and such other Banks for repayment of such Swing Loans.  The
failure or refusal of any Bank to make available to the Administrative Agent at
the aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Loan shall not relieve any other Bank from its
several obligation hereunder to make available to the Administrative Agent the
amount of such other Bank’s Commitment Percentage of any requested Loan, but no
other Bank shall be liable in respect of the failure of such Bank to make
available such amount.


2.10.2       Funding by Banks; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Bank prior to a Drawdown
Date (or, in the case of any Revolving Credit Loans consisting of Federal Funds
Rate Loans or Alternate Base Rate Loans, prior to 12:00 noon on the date of such
Revolving Credit Loans) that such Bank will not make available to the
Administrative Agent such Bank’s share of such Loan, the Administrative Agent
may assume that such Bank has made such share available on such Drawdown Date
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Bank has not in fact made
its share of the applicable Loan available to the Administrative Agent, then the
applicable Bank and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Bank, the greater of the Federal Funds Rate Basis
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing and (B) in the case of a payment to be made by a Borrower, the
interest rate equal to the rate payable on the Loans incurred by such Borrower
(provided, if such Loans are LIBOR Loans, such Borrower shall pay interest equal
to the rate payable on Federal Funds Rate Loans).  If such Borrower and such
Bank shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Bank pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Bank’s Loan included in such Loan
Request.  Any payment by a Borrower shall be without prejudice to any claim such
Borrower may have against a Bank that shall have failed to make such payment to
the Administrative Agent.  A notice of the Administrative Agent to any Bank or a
Borrower with respect to any amount owing under this subsection 2.10.2 shall be
conclusive, absent manifest error.


2.11         Limit on Number of LIBOR Loans.  At no time shall there be
Outstanding LIBOR Loans having more than fifteen (15) different Interest
Periods.
 
2.12          Cash Collateral.


2.12.1         Certain Credit Support Events.  If a Bank shall become a
Defaulting Bank at any time that a Swing Loan is outstanding, promptly upon the
request of the Administrative Agent or the applicable Swing Bank, the Borrowers
shall prepay Swing Loans in an amount sufficient to reduce all Fronting Exposure
with respect to the Defaulting Bank to zero (after giving effect to Section
2.13.1(iv) and any Cash Collateral provided by the Defaulting Bank).
27

--------------------------------------------------------------------------------

2.12.2         Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America.  Any Bank that has provided such
collateral hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent and the Bank (including the
Swing Banks), and agrees to maintain, a first priority security interest in all
such cash, all deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.12.3.
 
2.12.3         Application.  Notwithstanding anything to the contrary contained
in this Credit Agreement, Cash Collateral provided under this Section 2.12 or
Section 2.13 in respect of Swing Loans shall be held and applied to the
satisfaction of the specific Swing Loans, obligations to fund participations
therein (including any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
2.12.4         Release.  Subject to Section 2.13, Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Bank status of the applicable Bank (or, as
appropriate, its assignee following compliance with Section 18.1(b)) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, that the Person providing Cash Collateral and the
applicable Swing Bank may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.


2.13         Defaulting Banks.


2.13.1       Adjustments.  Notwithstanding anything to the contrary contained in
this Credit Agreement, if any Bank becomes a Defaulting Bank, then, until such
time as that bank is no longer a Defaulting Bank, to the extent permitted by
applicable law:


(i)            Waivers and Amendments.  That Defaulting Bank’s right to approve
or disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 26.
28

--------------------------------------------------------------------------------

(ii)            Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Bank pursuant to Section 12), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by that Defaulting Bank
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Bank to the Swing Banks hereunder;
third, if so determined by the Administrative Agent or requested by a Swing
Bank, to be held as Cash Collateral for future funding obligations of that
Defaulting Bank of any participation in any Swing Loan; fourth, as the Borrowers
may request (so long as no Default exists), to the funding of any Loan in
respect of which that Defaulting Bank has failed to fund its portion thereof as
required by this Credit Agreement, as determined by the Administrative Agent;
fifth, if so determined by the Administrative Agent and the Borrowers, to be
held in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Bank to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the Banks or Swing Banks as a
result of any judgment of a court of competent jurisdiction obtained by any Bank
or Swing Bank against that Defaulting Bank as a result of that Defaulting Bank’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to a Borrower as a result of
any judgment of a court of competent jurisdiction obtained by such Borrower
against that Defaulting Bank as a result of that Defaulting Bank’s breach of its
obligations under this Credit Agreement; and eighth, to that Defaulting Bank or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Bank has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Section 10 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Banks on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Bank.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Bank that are applied (or held) to
pay amounts owed by a Defaulting Bank or to post Cash Collateral pursuant to
this Section 2.13.1(ii) shall be deemed paid to and redirected by that
Defaulting Bank, and each Bank irrevocably consents hereto.


(iii)            Certain Fees.  That Defaulting Bank shall be entitled to
receive any facility fee pursuant to Section 2.2 for any period during which
that Bank is a Defaulting Bank only to the extent allocable to the sum of (1)
the Outstanding Amount of the Revolving Credit Loans funded by it and (2) its
Commitment Percentage of the stated amount of Swing Loans for which it has
provided Cash Collateral pursuant to Section 2.4, Section 2.12, or Section
2.13.1(ii), as applicable (and the Borrowers shall (A) be required to pay to
each Swing Bank, as applicable, the amount of such fee allocable to its Fronting
Exposure arising from that Defaulting Bank and (B) not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Bank).


(iv)            Reallocation of Commitment Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Bank, for purposes
of computing the amount of the obligation of each non-Defaulting Bank to
acquire, refinance or fund participations in Swing Loans pursuant to Section
2.4, the “Commitment Percentage” of each non-Defaulting Bank shall be computed
without giving effect to the Commitment of that Defaulting Bank; provided, that,
(i) each such reallocation shall be given effect only if, at the date the
applicable Bank becomes a Defaulting Bank, no Default exists; and (ii) the
aggregate obligation of each non-Defaulting Bank to acquire, refinance or fund
participations in Swing Loans shall not exceed the positive difference, if any,
of (1) the Commitment of that non-Defaulting Bank minus (2) the aggregate
Outstanding Amount of the Revolving Credit Loans of that Bank.
29

--------------------------------------------------------------------------------

2.13.2            Defaulting Bank Cure. If the Borrowers, the Administrative
Agent and the Swing Banks agree in writing that a Defaulting Bank should no
longer be deemed to be a Defaulting Bank, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Bank will, to the extent
applicable, purchase that portion of outstanding Loans of the other Banks or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Swing Loans to be held on a pro rata basis by the Banks in
accordance with their Commitment Percentages (without giving effect to Section
2.13.1(iv)), whereupon that Bank will cease to be a Defaulting Bank; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Bank was a Defaulting
Bank; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Bank to Bank
will constitute a waiver or release of any claim of any party hereunder arising
from that Bank’s having been a Defaulting Bank.


3.              REPAYMENT OF LOANS.


3.1            Maturity.  Each Borrower shall pay on the Maturity Date, and
there shall become absolutely due and payable on the Maturity Date, all of the
Loans made to it and Outstanding on such date, together with any and all accrued
and unpaid interest thereon.  In respect of any Swing Loan, the applicable
Borrower shall pay on the last day of the Interest Period applicable to such
Swing Loan, and there shall become absolutely due and payable on such last day,
all Swing Loans made to such Borrower Outstanding on such date as to which such
Interest Period applies, together with any and all accrued and unpaid interest
thereon.  The Total Commitment shall terminate on the Maturity Date.


3.2            Mandatory Repayments of Loans.


3.2.1         Loans in Excess of Commitment.  If at any time the sum of the
Outstanding amount of the Loans exceeds the Total Commitment, then the Borrowers
shall immediately pay the amount of such excess to the Administrative Agent for
application first, to the Swing Loans; and second, to the Revolving Credit
Loans.  Each prepayment of Loans shall be allocated among the Banks, in
proportion, as nearly as practicable, to the respective unpaid principal amount
of each Bank’s Loans, with adjustments to the extent practicable to equalize any
prior payments or repayments not exactly in proportion.


3.2.2         Change of Control.  Upon the occurrence of a Change of Control or
impending Change of Control:


(a)            the Company shall notify the Administrative Agent and each Bank
of such Change of Control or impending Change of Control as provided in Section
6.3.3;


(b)            the Commitments (but not the right of the Borrowers to convert
and continue Types of Revolving Credit Loans under Section 2.9) shall be
suspended for the period from the date of such notice (or any Change of Control
Notice given by the Administrative Agent or a Bank as provided in Section 6.3.3)
through the later to occur of (i) the Change of Control Date or (ii) the date
forty (40) days after the date of such notice from the Company (the “Suspension
Period”) and neither the Banks nor the Administrative Agent shall have any
obligations to make Loans to the Borrowers;


(c)            each Bank shall have the right within fifteen (15) days after the
date of such Bank’s receipt of a Change of Control Notice under clause (a) above
to demand payment in full of its pro rata share of the Outstanding principal of
all Loans, all accrued and unpaid interest thereon, and any other amounts owing
under the Loan Documents;
30

--------------------------------------------------------------------------------

(d)            in the event that any Bank shall have made a demand under clause
(c) above the Company shall promptly, but in no event later than five (5)
Business Days after such demand, deliver notice to each Bank (which notice shall
identify the Bank making such demand) and, notwithstanding the provisions of
clause (c) above, the right of each Bank to demand repayment shall remain in
effect through the fifteenth (15th) day next succeeding receipt by such Bank of
any notice required to be given pursuant to this clause (d), provided that the
provisions of this clause (d) shall only apply with respect to demands given by
Banks prior to the expiration of the period specified in clause (c); and


(e)            in the event any Bank makes a demand under clause (c) or clause
(d) above, each Borrower shall on the last day of the Suspension Period pay to
the Administrative Agent for the credit of such Bank its pro rata share of the
Outstanding principal of all Loans made to such Borrower, all accrued and unpaid
interest thereon, and any other amounts owing under the Loan Documents,
(provided that (i) any Bank may require the Borrowers to postpone prepayment of
a LIBOR Loan until the last day of the Interest Period with respect to such
LIBOR Loan, and (ii) if any Bank elects to require prepayment of a LIBOR Loan
that has an Interest Period ending less than sixty (60) days after the date of
such demand on a date that is not the last day of the Interest Period for such
LIBOR Loan, such Bank shall not be entitled to receive any amounts payable under
Section 4.9 in respect of the prepayment of such LIBOR Loan).


Upon any demand for payment by any Bank under this Section 3.2.2, the Commitment
hereunder provided by such Bank shall terminate, and such Bank shall be relieved
of all further obligations to make Loans to the Borrowers.  At the end of the
Suspension Period referred to above, the Commitments shall be restored from all
Banks that have not made a demand for payment under this Section 3.2.2, and this
Credit Agreement and the other Loan Documents shall remain in full force and
effect among the Borrowers, such Banks and the Administrative Agent, with such
changes as may be necessary to reflect the termination of the credit provided by
the Banks that made a demand for payment under this Section 3.2.2.


3.3            Optional Repayments of Loans.  Each Borrower shall have the
right, at its election, to repay the Outstanding amount of the Loans made to it,
as a whole or in part, at any time without penalty or premium, provided that any
full or partial repayment of the Outstanding amount of any LIBOR Loans pursuant
to this Section 3.3 made on a date other than the last day of the Interest
Period relating thereto shall be subject to customary breakage charges as
provided in Section 4.9.  The applicable Borrower shall give the Administrative
Agent, no later than 10:00 a.m. on the day of any proposed repayment pursuant to
this Section 3.3 of Federal Funds Rate Loans, Alternate Base Rate Loans or Swing
Loans, and three (3) Business Days’ notice of any proposed repayment pursuant to
this Section 3.3 of LIBOR Loans, in each case, specifying the proposed date of
payment of Loans and the principal amount to be paid.  Each such partial
repayment of the Loans shall be in an amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, shall be accompanied by the payment of
accrued interest on the principal repaid to the date of payment, and shall be
applied, in the absence of instruction by the applicable Borrower, first to the
principal of Swing Loans made to such Borrower, second to the principal of
Alternate Base Rate Loans made to such Borrower, third to the principal of
Federal Funds Rate Loans and fourth to the principal of LIBOR Loans made to such
Borrower (in inverse order of the last days of their respective Interest
Periods).  Each partial repayment shall be allocated among the Banks, in
proportion, as nearly as practicable, to the respective unpaid principal amount
of each Bank’s Loans, with adjustments to the extent practicable to equalize any
prior repayments not exactly in proportion.  Any amounts repaid under this
Section 3.3 may be reborrowed prior to the Maturity Date as provided in Section
2.8, subject to the conditions of Section 10.
31

--------------------------------------------------------------------------------

4.             CERTAIN GENERAL PROVISIONS.


4.1           Application of Payments.  Except as otherwise provided in this
Credit Agreement, all payments in respect of any Loan shall be applied first to
accrued and unpaid interest on such Loan and second to the Outstanding principal
of such Loan.


4.2           Funds for Payments.


4.2.1         Payments to Administrative Agent.  All payments of principal,
interest, facility fees, and any other amounts due hereunder or under any of the
other Loan Documents shall be made to the Administrative Agent, for the
respective accounts of the Banks and the Administrative Agent, at the
Administrative Agent’s Head Office, or at such other location that the
Administrative Agent may from time to time designate, in each case in
immediately available funds or directly from the proceeds of Loans.


4.2.2         No Offset.  All payments by the Borrowers hereunder and under any
of the other Loan Documents shall be made without setoff or counterclaim.


4.2.3         Fees Non-Refundable.  Except as expressly set forth herein, all
fees payable hereunder are non-refundable, provided that (a) if any of the Banks
is finally adjudicated or is found in final arbitration proceedings to have been
grossly negligent or to have committed willful misconduct with respect to the
transactions contemplated hereby in any material respect, then no facility fee
shall be payable to such Bank after the date of such final adjudication or
arbitration (and such Bank shall refund any facility fee paid to it and
attributable to the period from and after the date on which such grossly
negligent conduct or willful misconduct occurred), and (b) if the Administrative
Agent is finally adjudicated or is found in final arbitration proceedings to
have been grossly negligent or to have committed willful misconduct with respect
to the transactions contemplated hereby, then no administrative agent’s fee will
be due and payable after the date of such final adjudication or arbitration.  If
the Administrative Agent is finally found to have been grossly negligent or to
have committed willful misconduct, the amount of any administrative agent’s fee
paid or prepaid by the Borrowers and attributable to the period from and after
the date on which such grossly negligent conduct or willful misconduct occurred
shall be refunded.


4.3           Computations.  All computations of interest with respect to
Alternate Base Rate Loans (including Alternate Base Rate Loans determined by
reference to the LIBOR Rate or to the Federal Funds Rate Basis) shall be based
on a year of 365/366 days, and all computations of interest with respect to
Federal Funds Rate Loans, Swing Loans and LIBOR Loans shall be based on a year
of 360 days, and in each case paid for the actual number of days elapsed. 
Except as otherwise provided in the definition of the term “Interest Period”
with respect to LIBOR Loans, whenever a payment hereunder or under any of the
other Loan Documents becomes due on a day that is not a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day, and
interest shall accrue during such extension.
32

--------------------------------------------------------------------------------

4.4           Inability to Determine LIBOR Rate Basis.  In the event, prior to
the commencement of any Interest Period relating to any LIBOR Loan (a) the
Administrative Agent shall determine that adequate and reasonable methods do not
exist for ascertaining the LIBOR Rate Basis that would otherwise determine the
rate of interest to be applicable to any LIBOR Loan during any Interest Period
or (b) the Majority Banks notify the Administrative Agent that (i) they are
unable to obtain matching deposits in the London inter-bank market at or about
11:00 A.M. (London time) on the second Business Day before the making of a LIBOR
Loan in sufficient amounts to fund their respective Loans as a part of such
borrowing during its Interest Period or (ii) the LIBOR Rate Basis for any
Interest Period for such Loans will not adequately reflect the cost to such
Majority Banks of making, funding or maintaining their respective LIBOR Loans
for such Interest Period, the Administrative Agent shall forthwith so notify the
applicable Borrower and the Banks, whereupon the Administrative Agent shall
forthwith give notice of such determination or notice (which shall be conclusive
and binding on the Borrowers and the Banks) to the applicable Borrower and the
Banks.  In such event (a) any Loan Request or Conversion Request with respect to
LIBOR Loans shall be automatically withdrawn and shall be deemed a request for
Federal Funds Rate Loans, (b) each LIBOR Loan will automatically, on the last
day of the then current Interest Period relating thereto, become a Federal Funds
Rate Loan, and (c) the obligations of the Banks to make LIBOR Loans shall be
suspended until the Administrative Agent determines that the circumstances
giving rise to such suspension no longer exist, whereupon the Administrative
Agent shall so notify the Borrowers and the Banks; provided that to the extent
that after giving effect to such conversion the Outstanding amount of the
Federal Funds Rate Loans would exceed $500,000,000, such Borrower shall be
deemed to have requested Alternate Base Rate Loans.


4.5           Illegality.  Notwithstanding any other provisions herein, if any
present or future Government Mandate shall make it unlawful for any Bank to make
or maintain LIBOR Loans, such Bank shall forthwith give notice of such
circumstances to the Borrowers and the other Banks and thereupon (a) the
commitment of such Bank to make LIBOR Loans or convert Federal Funds Rate Loans
or Alternate Base Rate Loans to LIBOR Loans shall forthwith be suspended, and
(b) such Bank’s Loans then Outstanding as LIBOR Loans, if any, shall be
converted automatically to Federal Funds Rate Loans on the last day of each then
existing Interest Period applicable to such LIBOR Loans or within such earlier
period after the occurrence of such circumstances as may be required by
Government Mandate; provided that to the extent that after giving effect to such
conversion the Outstanding amount of the Federal Funds Rate Loans would exceed
$500,000,000, the LIBOR Loans shall be converted automatically to Alternate Base
Rate Loans.  The applicable Borrower shall promptly pay the Administrative Agent
for the account of such Bank, upon demand by such Bank, any additional amounts
necessary to compensate such Bank for any costs incurred by such Bank in making
any conversion in accordance with this Section 4.5 other than on the last day of
an Interest Period, including any interest or fees payable by such Bank to
lenders of funds obtained by it in order to make or maintain its LIBOR Loans
hereunder.


4.6           Additional Costs, Etc.  If any future applicable, or any change in
the application or interpretation of any present applicable, Government Mandate
(whether or not having the force of law), shall:


(a)            subject any Bank or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction, or withholding of any nature with respect
to this Credit Agreement, the other Loan Documents, such Bank’s Commitment, or
the Loans (other than Indemnified Taxes and Other Taxes covered by Section 4.11
and Excluded Taxes), or


(b)            materially change the basis of taxation (except for Excluded
Taxes) of payments to any Bank of the principal of or the interest on any Loans
or any other amounts payable to any Bank or the Administrative Agent under this
Credit Agreement or the other Loan Documents, or


(c)            impose, increase, or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, compulsory loan, insurance charge, assessment, liquidity,
capital adequacy, or other similar requirements (whether or not having the force
of law) against assets held by, or deposits in or for the account of, or loans
by, or commitments of an office of any Bank, or
33

--------------------------------------------------------------------------------

(d)            impose on any Bank or the Administrative Agent any other
conditions, cost or expense or requirements with respect to this Credit
Agreement, the other Loan Documents, the Loans, such Bank’s Commitment, or any
class of loans or commitments of which any of the Loans or such Bank’s
Commitment forms a part, and the result of any of the foregoing is:


(i)            to increase by an amount deemed by such Bank to be material with
respect to the cost to any Bank of making, continuing, converting to, funding,
issuing, renewing, extending, or maintaining any of the Loans or such Bank’s
Commitment, or


(ii)            to reduce, by an amount deemed by such Bank or the
Administrative Agent, as the case may be, to be material, the amount of
principal, interest, or other amount payable to such Bank or the Administrative
Agent hereunder on account of such Bank’s Commitment, or any of the Loans, or


(iii)            to require such Bank or the Administrative Agent to make any
payment that, but for such conditions or requirements described in clauses (a)
through (d), would not be payable hereunder, or forego any interest or other sum
that, but for such conditions or requirements described in clauses (a) through
(d), would be payable to such Bank or the Administrative Agent hereunder, in any
case the amount of which payment or foregone interest or other sum is deemed by
such Bank or the Administrative Agent, as the case may be, to be material and is
calculated by reference to the gross amount of any sum receivable or deemed
received by such Bank or (as the case may be) the Administrative Agent from the
Borrowers hereunder, then, and in each such case, the Borrowers will, upon
demand made by such Bank or (as the case may be) the Administrative Agent at any
time and from time to time (such demand to be made in any case not later than
the first to occur of (I) the date one year after such event described in clause
(i), (ii), or (iii) giving rise to such demand, and (II) the date ninety (90)
days after both the payment in full of all Outstanding Loans, and the
termination of the Commitments) and as often as the occasion therefor may arise,
pay to such Bank or the Administrative Agent such additional amounts as will be
sufficient to compensate such Bank or the Administrative Agent for such
additional cost, reduction, payment, foregone interest or other sum.  Subject to
the terms specified above in this Section 4.6, the obligations of the Borrowers
under this Section 4.6 shall survive repayment of the Loans and termination of
the Commitments.


4.7            Capital Adequacy.  If after the date hereof any Bank or the
Administrative Agent determines that (a) the adoption of or change in any
Government Mandate (whether or not having the force of law) regarding capital or
liquidity requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Government Authority with
appropriate jurisdiction, or (b) compliance by such Bank or the Administrative
Agent, or any corporation controlling such Bank or the Administrative Agent,
with any Government Mandate (whether or not having the force of law) has the
effect of reducing the return on such Bank’s or the Administrative Agent’s
commitment with respect to any Loans to a level below that which such Bank or
(as the case may be) the Administrative Agent could have achieved but for such
adoption, change, or compliance (taking into consideration such Bank’s or the
Administrative Agent’s then existing policies with respect to capital adequacy
or liquidity and assuming full utilization of such Entity’s capital) by any
amount reasonably deemed by such Bank or (as the case may be) the Administrative
Agent to be material, then such Bank or the Administrative Agent may notify the
Borrowers of such fact.  To the extent that the amount of such reduction in the
return on capital is not reflected in the Federal Funds Rate, the Borrowers
shall pay such Bank or (as the case may be) the Administrative Agent for the
amount of such reduction in the return on capital as and when such reduction is
determined upon presentation by such Bank or (as the case may be) the
Administrative Agent of a certificate in accordance with Section 4.8 hereof (but
in any case not later than the first to occur of (I) the date one year after
such adoption, change, or compliance causing such reduction, and (II) as to
adoptions of or changes in Government Mandates occurring prior to the repayment
of the Loans and the termination of the Commitments the date ninety (90) days
after both the payment in full of all Outstanding Loans and termination of the
Commitments).  Each Bank shall allocate such cost increases among its customers
in good faith and on an equitable basis.  Subject to the terms specified above
in this Section 4.7, the obligations of the Borrowers under this Section 4.7
shall survive repayment of the Loans and termination of the Commitments.  For
the avoidance of doubt, this Section 4.7 shall apply to all requests, rules,
guidelines or directives concerning capital adequacy or liquidity issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy or
liquidity promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) of the United States financial regulatory authorities,
regardless of the date adopted, issued, promulgated or implemented.
34

--------------------------------------------------------------------------------

4.8           Certificate.  A certificate setting forth any additional amounts
payable pursuant to Section 4.6 or Section 4.7 and a brief explanation of such
amounts which are due and in reasonable detail the basis of the calculation and
allocation thereof, submitted by any Bank or the Administrative Agent to the
Borrowers, shall be conclusive evidence, absent manifest error, that such
amounts are due and owing.


4.9           Indemnity.  Each Borrower shall indemnify and hold harmless each
Bank from and against any loss, cost, or expense (excluding loss of anticipated
profits) that such Bank may sustain or incur as a consequence of (a) default by
such Borrower in payment of the principal amount of or any interest on any LIBOR
Loans made to it as and when due and payable, including any such loss or expense
arising from interest or fees payable by such Bank to lenders of funds obtained
by it in order to maintain its LIBOR Loans, (b) default by such Borrower in
making a borrowing or conversion after such Borrower has given (or is deemed to
have given) a Loan Request or a Conversion Request; or (c) except as otherwise
expressly provided in Section 3.2.2, the making of any payment of a LIBOR Loan,
the making of any conversion of any such Loan to a Federal Funds Rate Loan or an
Alternate Base Rate Loan or the receipt by any Bank of funds in respect of any
such Loan in accordance with Section 2.5(b) on a day that is not the last day of
the applicable Interest Period with respect thereto, including interest or fees
payable by such Bank to lenders of funds obtained by it in order to maintain any
such Loans.  The obligations of the Borrowers under this Section 4.9 shall
survive repayment of the Loans and termination of the Commitments.


4.10         Interest After Default.  All amounts Outstanding under the Loan
Documents that are not paid when due, including all overdue principal and (to
the extent permitted by applicable Government Mandate) interest and all other
overdue amounts (after giving effect to any applicable grace period), shall to
the extent permitted by applicable Government Mandate bear interest until such
amount shall be paid in full (after as well as before judgment) at a rate per
annum equal to two percent (2%) above the interest rate otherwise applicable to
such amounts in the case of principal and two percent (2%) above the Alternate
Base Rate in the case of other amounts payable hereunder.  Any interest accruing
under this section on overdue principal or interest shall be due and payable
upon demand.


4.11         Taxes.


(a)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of each Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.11) the
Administrative Agent or any Bank, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall timely pay the
full amount deducted to the relevant Government Authority in accordance with
applicable law.
35

--------------------------------------------------------------------------------

(b)            Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Government Authority in accordance with applicable law.


(c)            Indemnification by the Borrowers.  Each Borrower jointly and
severally shall indemnify the Administrative Agent and each Bank, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Bank, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Government Authority.  A certificate as to the amount
of such payment or liability delivered to a Borrower by a Bank (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Bank, shall be conclusive absent manifest error.


(d)            Evidence of Payments.  As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by any Borrower to a Government Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Government Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.


(e)            Status of Banks.  Any Foreign Bank that is entitled to an
exemption from or reduction of U.S. federal withholding tax , with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by a Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Bank, if
requested by a Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements.


Without limiting the generality of the foregoing, if the Borrowers are resident
for tax purposes in the United States, any Foreign Bank shall deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Bank
becomes a Bank under this Credit Agreement (and from time to time thereafter
upon the request of a Borrower or the Administrative Agent, but only if such
Foreign Bank is legally entitled to do so), whichever of the following is
applicable:
36

--------------------------------------------------------------------------------

(i)             duly completed copies of Internal Revenue Service Form W-8BEN or
Form W-8BEN-E claiming eligibility for benefits of an income tax treaty to which
the United States is a party,


(ii)            duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)           in the case of a Foreign Bank claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Bank is not (1) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of
either Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN or Form
W-8BEN-E, or


(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers to determine the
withholding or deduction required to be made.


If a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrowers and the Administrative Agent, to the extent it is
legally able to do so, at the time or times prescribed by law and at such time
or times reasonably requested by a Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by a Borrower or the Administrative Agent as may be necessary for the
Borrowers or the Administrative Agent to comply with their obligations under
FATCA, to determine that such Bank has complied with such Bank’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  For purposes of this Section 4.11, FATCA shall include any Treasury
regulations or interpretations thereof.


(f)            Treatment of Certain Refunds.  If the Administrative Agent or any
Bank, in its sole discretion exercised in good faith, determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 4.11, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent or such Bank, as
the case may be, and without interest (other than any interest paid by the
relevant Government Authority with respect to such refund), provided that such
Borrower upon the request of the Administrative Agent or such Bank, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Government Authority) to the
Administrative Agent or such Bank if the Administrative Agent or such Bank is
required to repay such refund to such Government Authority.  This subsection
shall not be construed to require the Administrative Agent or any Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to a Borrower or any other Person.
37

--------------------------------------------------------------------------------

(g)            Amendment and Restatement.  For purposes of determining
withholding taxes imposed under FATCA, from and after the effective date of this
Credit Agreement, the Company and the Administrative Agent shall treat (and the
Banks hereby authorize the Administrative Agent to treat) the Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


4.12         Mitigation and Replacement.


(a)            Mitigation.  At the request of a Borrower, any Bank claiming any
additional amounts payable pursuant to Section 4.6, 4.7 or 4.11 or invoking the
provisions of Section 4.5 shall use reasonable efforts to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
which may thereafter accrue and such change would not, in the reasonable
judgment of such Bank, be otherwise disadvantageous to such Bank.


(b)            Replacement.  In the event that a Bank demands payment from a
Borrower for amounts owing pursuant to Sections 4.6, 4.7 or 4.11, invokes the
provisions of Section 4.5 or becomes a Defaulting Bank or a Non-Consenting Bank,
the Borrowers may, upon payment of such amounts and subject to the requirements
of Section 18, substitute for such Bank another financial institution, which
financial institution shall be an Eligible Assignee and shall assume the
Commitments of such Bank and purchase the Outstanding Loans held by such Bank in
accordance with Section 18, provided, however, that (i) each Borrower shall have
satisfied all of its obligations in connection with the Loan Documents with
respect to such Bank (ii) if such assignee is not a Bank (A) such assignee is
reasonably acceptable to the Administrative Agent and (B) the Borrowers shall
have paid the Administrative Agent a $3,500 administrative fee and (iii) in the
case of an assignment resulting from a Bank becoming a Non-Consenting Bank, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.


5.             REPRESENTATIONS AND WARRANTIES.


Each Borrower represents and warrants (as to itself and its Subsidiaries) to the
Banks and the Administrative Agent as follows:


5.1           Corporate Authority.


5.1.1         Incorporation; Good Standing.  Each of the Company, its
Subsidiaries (including Sanford Bernstein), and the General Partner (a) is a
corporation, limited partnership, general partnership, trust or limited
liability company, as the case may be, duly organized, validly existing, and, if
applicable, in good standing, under the laws of its jurisdiction of
organization, (b) has all requisite corporate, partnership or equivalent power
to own its material properties and conduct its material business as now
conducted and as presently contemplated, and (c) is, if applicable, in good
standing as a foreign corporation, limited partnership, general partnership,
trust or limited liability company, as the case may be, and is duly authorized
to do business in each jurisdiction where it owns or leases properties or
conducts any business so as to require such qualification except where a failure
to be so qualified would not be likely to have a Material Adverse Effect.
38

--------------------------------------------------------------------------------

5.1.2         Authorization.  The execution, delivery, and performance of this
Credit Agreement and the other Loan Documents to which the Company, Sanford
Bernstein, any other Subsidiaries of the Company, or the General Partner is or
is to become a party and the transactions contemplated hereby and thereby (a)
are within the corporate, partnership, limited liability company or other
equivalent power of each such Entity, (b) have been duly authorized by all
necessary corporate, partnership, limited liability company or other applicable
proceedings on behalf of each such Entity, (c) do not conflict with or result in
any breach or contravention of any Government Mandate to which any such Entity
is subject, (d) do not conflict with or violate any provision of the corporate
charter or bylaws, the limited partnership certificate or agreement, or its
governing documents in the case of any general partnership, limited liability
company or trust, as the case may be, of any such Entity, and (e) do not
violate, conflict with, constitute a default or event of default under, or
result in any rights to accelerate or modify any obligations under any Contract
to which any such Entity is party or subject, or to which any of its respective
assets are subject, except, as to the foregoing clauses (c) and (e) only, where
the same would not be likely to have a Material Adverse Effect.


5.1.3         Enforceability.  The execution and delivery of this Credit
Agreement and the other Loan Documents to which the Company, Sanford Bernstein,
any other Subsidiaries of the Company, or the General Partner is or is to become
a party will result in valid and legally binding obligations of such Person
enforceable against it in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium, or other laws relating to or affecting
generally the enforcement of creditors’ rights and by general principles of
equity, regardless of whether enforcement is sought in a Proceeding in equity or
at law.


5.1.4         Equity Securities.  The General Partner is the only general
partner of the Company.  All of the outstanding Equity Securities of the Company
are validly issued, fully paid, and non-assessable.  The Company is the only
member of Sanford Bernstein.  All of the outstanding Equity Securities of
Sanford Bernstein are validly issued, fully paid, and non-assessable.


5.2           Governmental Approvals.  The execution, delivery, and performance
by the Company, its Subsidiaries, including Sanford Bernstein, and the General
Partner of this Credit Agreement and the other Loan Documents to which the
Company, Sanford Bernstein, any other Subsidiaries of the Company, or the
General Partner is or is to become a party and the transactions contemplated
hereby and thereby do not require the approval or consent of, or filing with,
any Government Authority other than those already obtained and set forth on
Schedule 5.2.


5.3           Financial Statements.  There has been furnished to the
Administrative Agent and each of the Banks (a) a consolidated balance sheet of
the Company as at December 31, 2013, and a consolidated statement of income and
cash flow of the Company for the fiscal year then ended, certified by the
Company’s independent certified public accountants, and (b) unaudited interim
condensed consolidated balance sheets of the Company and the Consolidated
Subsidiaries as at June 30, 2014, and interim condensed consolidated statements
of income and of cash flow of the Company and the Consolidated Subsidiaries for
the respective fiscal periods then ended and as set forth in the Company’s
Quarterly Reports on Form 10-Q for such fiscal quarters.  With respect to the
financial statement prepared in accordance with clause (a) above, such balance
sheet and statement of income have been prepared in accordance with GAAP and
present fairly in all material respects the financial position of the Company
and the Consolidated Subsidiaries as at the close of business on the respective
dates thereof and the results of operations of the Company and the Consolidated
Subsidiaries for the fiscal periods then ended; or, in the case of the financial
statements referred to in clause (b), have been prepared in a manner consistent
with the accounting practices and policies employed with respect to the audited
financial statements reported in the Company’s most recent Form 10-K filed with
the Securities and Exchange Commission and prepared in accordance with Rule
10-01 of Regulation S-X of the Securities and Exchange Commission, and contain
all adjustments necessary for a fair presentation of (A) the results of
operations of the Company for the periods covered thereby, (B) the financial
position of the Company at the date thereof, and (C) the cash flows of the
Company for periods covered thereby (subject to year-end adjustments).  There
are no contingent liabilities of the Company or the Consolidated Subsidiaries as
of such dates involving material amounts, known to the executive management of
the Company that (aa) should have been disclosed in said balance sheets or the
related notes thereto in accordance with GAAP and the rules and regulations of
the Securities and Exchange Commission, and (bb) were not so disclosed.
39

--------------------------------------------------------------------------------

5.4           No Material Changes, Etc.  No change in the Business of the
Company and its Consolidated Subsidiaries, taken as a whole, has occurred since
December 31, 2013 that has resulted in a Material Adverse Effect.


5.5           Permits.  The Company and its Subsidiaries have all Permits
necessary or appropriate for them to conduct their Business, except where the
failure to have such Permits would not be likely to have a Material Adverse
Effect.  All of such Permits are in full force and effect.  Without limiting the
foregoing, the Company is duly registered as an “investment adviser” under the
Investment Advisers Act of 1940 and under the applicable laws of each state in
which such registration is required in connection with the investment advisory
business of the Company and in which the failure to obtain such registration
would be likely to have a Material Adverse Effect; Alliance Distributors is duly
registered as a “broker/dealer” under the Securities Exchange Act of 1934 and
under the applicable laws of each state in which such registration is required
in connection with the business conducted by Alliance Distributors and where a
failure to obtain such registration would be likely to have a Material Adverse
Effect, and is a member of the Financial Industry Regulatory Authority, Inc.;
Sanford Bernstein is duly registered as a “broker/dealer” under the Securities
Exchange Act of 1934 and under the applicable laws of each state in which such
registration is required in connection with the business conducted by Sanford
Bernstein and where a failure to obtain such registration would be likely to
have a Material Adverse Effect, and is a member of the Financial Industry
Regulatory Authority, Inc.; no Proceeding is pending or threatened with respect
to the suspension, revocation, or termination of any such registration or
membership, and the termination or withdrawal of any such registration or
membership is not contemplated by the Company, Alliance Distributors or Sanford
Bernstein, except, only with respect to registrations by the Company, Alliance
Distributors and Sanford Bernstein required under state law, as would not be
likely to have a Material Adverse Effect.


5.6           Litigation.  There is no Proceeding of any kind pending or
threatened, in writing, against the Company, any of its Subsidiaries, or the
General Partner that questions the validity of this Credit Agreement or any of
the other Loan Documents, or any action taken or to be taken pursuant hereto or
thereto.  Except as set forth in information provided pursuant to Section 6.2
hereof or as otherwise disclosed by the Company to the Banks, there is no
Proceeding of any kind pending or threatened, in writing, against the Company,
any of its Subsidiaries, or the General Partner that, if adversely determined,
is reasonably likely to, either in any case or in the aggregate, result in a
Material Adverse Effect or impair or prevent performance and observance by any
Borrower of its obligations under this Credit Agreement or the other Loan
Documents.


5.7           Compliance with Other Instruments, Laws, Etc.  None of any of the
Company, its Subsidiaries, including Sanford Bernstein, and the General Partner
is, in any respect material to the Company and its Consolidated Subsidiaries
taken as a whole, in violation of or default under (a) any provision of its
certificate of incorporation or by-laws, or its certificate of limited
partnership or agreement of limited partnership or its certificate of formation
or limited liability company agreement, or its governing documents in the case
of any general partnership, as the case may be, (b) any Contract to which it is
or may be subject or by which it or any of its properties are or may be bound,
or (c) any Government Mandate, including Government Mandates relating to
occupational safety and employment matters.
40

--------------------------------------------------------------------------------

5.8           Investment Company Act.  Neither the Company nor any of its
Subsidiaries (excluding investment companies in which the Company or a
Consolidated Subsidiary has made “seed money” investments) is an “investment
company”, as such term is defined in the 1940 Act.


5.9           Employee Benefit Plans.  Each contribution required to be made to
a Guaranteed Pension Plan, whether required to be made to satisfy the minimum
funding requirements or to avoid the incurrence of, the notice or lien
provisions of §303(k) of ERISA, or otherwise, has been timely made.  No minimum
funding waiver has been requested with respect to any Guaranteed Pension Plan. 
No liability to the PBGC (other than required insurance premiums, all of which
have been paid) has been incurred by the Company or any ERISA Affiliate with
respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event, or any other event or condition which presents a material risk
of termination of any Guaranteed Pension Plan by the PBGC.  Based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
fifteen (15) months of the date of the representation), and on the actuarial
methods and assumptions employed for that valuation, the aggregate benefit
liabilities of all such Guaranteed Pension Plans within the meaning of §4001 of
ERISA did not exceed the aggregate value of the assets of all such Guaranteed
Pension Plans by more than $50,000,000, disregarding for this purpose the
benefit liabilities and assets of any Guaranteed Pension Plan with assets in
excess of benefit liabilities.  The administrator of any Guaranteed Pension Plan
has not provided notice of an intent to terminate such Guaranteed Pension Plan,
pursuant to Section 4041(a)(2) of ERISA (including any such notice with respect
to a plan amendment referred to in Section 4041(e) of ERISA).  The conditions
for imposition of a lien under Section 303(k) of ERISA have not been met with
respect to any Guaranteed Pension Plan.  A determination that any Guaranteed
Pension Plan is in “at risk” status (within the meaning of Section 303 of ERISA)
has not been made.  The PBGC has not instituted proceedings to terminate a
Guaranteed Pension Plan pursuant to Section 4042 of ERISA, nor has any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such Guaranteed
Pension Plan occurred.  Neither the Company nor any ERISA Affiliate has incurred
or is reasonably expected to incur any Withdrawal Liability to a Multiemployer
Plan which could be reasonably expected to result in a liability of more than
$50,000,000.  Neither the Company nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), insolvent (within
the meaning of Section 4245 of ERISA) or has been determined to be in
"endangered" or "critical" status within the meaning of Section 432 of the Code
or Section 305 of ERISA and no Multiemployer Plan is reasonably expected to be
in "endangered" or "critical" status."


5.10         Use of Proceeds.  The proceeds of the Loans shall be used by the
applicable Borrower for general business purposes, including, without
limitation, in the case of the Company, for working capital purposes and, in the
case of Sanford Bernstein, to fund its obligations resulting from engaging in
Securities Trading Activities.  No portion of any Loan made to the Company is to
be used for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.  Sanford
Bernstein is an “exempted borrower” as such term is used in Regulation U of the
Board of Governors of the Federal Reserve System, 12, C.F.R. Part 221.


5.11         General.  The Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2013, and Quarterly Reports on Form 10-Q referred to in
Section 5.3 (a) conform in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and to all applicable rules and
regulations of the Securities and Exchange Commission, and (b) as amended by
interim filings, do not contain an untrue statement of any material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they are made, not
misleading.
41

--------------------------------------------------------------------------------

5.12         OFAC.  Neither the Company, nor any of its Subsidiaries, nor, to
the knowledge of the Company and its Subsidiaries, any director, officer,
employee or agent thereof, is an individual or entity, or is controlled by a
Person that is, currently the subject of any Sanctions, nor is the Company or
any Subsidiary located, organized or resident in a Designated Jurisdiction.  The
Company and its Subsidiaries have instituted and maintained policies and
procedures designed to promote and achieve compliance with applicable Sanctions.


5.13         Anti-Corruption Laws.  The Company and its Subsidiaries have
conducted their businesses in compliance with applicable Anti-Corruption Laws in
all material respects and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.


6.             AFFIRMATIVE COVENANTS OF THE BORROWERS.


Each Borrower (as to itself and its Subsidiaries, as applicable) covenants and
agrees that, so long as any Loan or any Note is Outstanding or any Bank has any
obligation to make any Loans:


6.1           Records and Accounts.  Such Borrower will, and will cause each of
its Subsidiaries to, keep complete and accurate records and books of account.


6.2           Financial Statements, Certificates, and Information.  The Company
will deliver to each of the Banks:


(a)            as soon as practicable, but in any event not later than
ninety-five (95) days after the end of each fiscal year of the Company, or
Sanford Bernstein, as the case may be:


(i)            the consolidated balance sheet of the Company, as at the end of
such fiscal year;


(ii)            the consolidated statement of income and consolidated statement
of cash flows of the Company for such fiscal year;


(iii)            the balance sheet of Sanford Bernstein, as at the end of such
fiscal year ; and


(iv)            the statement of income and statement of cash flows of Sanford
Bernstein for such fiscal year.


Each of the balance sheets and statements delivered under this Section 6.2(a)
shall (I) in the case of items (i) and (ii), set forth in comparative form the
figures for the previous fiscal year; (II) be in reasonable detail and prepared
in accordance with GAAP based on the records and books of account maintained as
provided in Section 6.1; (III) include footnotes or otherwise be accompanied by
information outlining in sufficient detail reasonably satisfactory to the
Administrative Agent the effect of consolidating Excluded Funds, if applicable,
and be accompanied by (or be delivered concurrently with the financial
statements under this Section 6.2(a)) a certification by the principal financial
or accounting officer of the Company or Sanford Bernstein, as the case may be,
that the information contained in such financial statements presents fairly in
all material respects the consolidated financial position of the Company or the
financial position of Sanford Bernstein, as the case may be, on the date thereof
and consolidated results of operations and consolidated cash flows of the
Company or results of operations and cash flows Sanford Bernstein, as the case
may be, for the periods covered thereby; and (IV) be certified, without
limitation as to scope, by PricewaterhouseCoopers LLP or another firm of
independent certified public accountants reasonably satisfactory to the
Administrative Agent, and, in the case of items (i) and (ii), shall be
accompanied by (or be delivered concurrently with the financial statements under
this Section 6.2(a)(i) and (ii)) a written statement from such accountants to
the effect that in connection with their audit of such financial statements
nothing has come to their attention that caused them to believe that the Company
has failed to comply with the terms, covenants, provisions or conditions of
Section 6.1, Section 7.1, Section 7.5(a), Section 7.5(c), Section 7.6, Section
7.7 and Section 8 of this Credit Agreement as to accounting matters (provided
that such accountants may also state that the audit was not directed primarily
toward obtaining knowledge of such noncompliance), or, if such accountants shall
have obtained knowledge of any such noncompliance, they shall disclose in such
statement any such noncompliance; provided that such accountants shall not be
liable to the Banks for failure to obtain knowledge of any such noncompliance;
42

--------------------------------------------------------------------------------

(b)            as soon as practicable, but in any event not later than fifty
(50) days after the end of the first three fiscal quarters of each fiscal year
of the Company, (i) the unaudited interim condensed consolidated balance sheet
of the Company as at the end of such fiscal quarter, and (ii) the unaudited
interim condensed consolidated statement of income and unaudited interim
condensed consolidated statement of cash flow of the Company for such fiscal
quarter and for the portion of the Company’s fiscal year then elapsed, all in
reasonable detail and, with respect to clauses (i) and (ii), prepared in a
manner consistent with the accounting practices and policies employed with
respect to the audited financial statements reported in the Company’s most
recent Form 10-K filed with the Securities and Exchange Commission and prepared
in accordance with Rule 10-01 of Regulation S-X of the Securities and Exchange
Commission, and including footnotes or otherwise accompanied by information
outlining in sufficient detail reasonably satisfactory to the Administrative
Agent the effect of consolidating Excluded Funds, if applicable, and
concurrently therewith a certification by the principal financial or accounting
officer of the Company that, in the opinion of management of the Company, all
adjustments necessary for a fair presentation of (A) the results of operations
of the Company for the periods covered thereby, (B) the financial position of
the Company at the date thereof, and (C) the cash flows of the Company for
periods covered thereby have been made (subject to year-end adjustments);


(c)            concurrently with the delivery of the financial statements
referred to in subsection (b) above, the quarterly FOCUS Report of Sanford
Bernstein;


(d)            simultaneously with the delivery of the financial statements
referred to in subsections (a)(i) and (ii) and (b) above, a statement certified
by the principal financial officer, treasurer or general counsel of the Company
in substantially the form of Exhibit H hereto and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in
Section 8 and (if applicable) reconciliations to reflect changes in GAAP since
December 31, 2010;


(e)            promptly after the same are available, copies of each annual
report, proxy, if any, or financial statement or other report or communication
sent to the holders of Equity Securities of the Company who are not Affiliates
of the Company, and copies of all annual, interim and current reports and any
other report of a material nature (it being understood that filings in the
ordinary course of business pursuant to Sections 13(d), (f) and (g) of the
Securities Exchange Act of 1934 are not material) which the Company may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and
43

--------------------------------------------------------------------------------

(f)            from time to time such other financial data and information
(including accountants’ management letters) as the Administrative Agent (having
been requested to do so by any Bank) may reasonably request.


Documents required to be delivered pursuant to this Section 6.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s internet website at www.alliancebernstein.com or such
other replacement website of which the Company has given proper notice to the
Administrative Agent and each Bank; or (ii) on which such documents are posted
on the Company’s behalf on IntraLinks/IntraAgency or another relevant website,
if any, to which each Bank and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Bank of the posting of any
such documents.  The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Bank shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.


The Company hereby acknowledges that (a) the Administrative Agent will make
available to the Banks materials and/or information provided by or on behalf of
the Company hereunder (collectively, “Company Materials”) by posting the Company
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Banks (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Company
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Company hereby agrees that (w) all Company
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent and the Banks to treat such Company Materials as not
containing any material non-public information with respect to the Company or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Company Materials constitute
Information, they shall be treated as set forth in Section 20); (y) all Company
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) the Administrative
Agent shall be entitled to treat any Company Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”  Notwithstanding the foregoing, the
Company shall be under no obligation to mark any Company Materials “PUBLIC.”


6.3           Notices.


6.3.1         Defaults.  Each Borrower will promptly after the executive
management of such Borrower (which for purposes of this covenant shall mean (to
the extent applicable) the chairman of the board, chief executive officer,
president, chief operating officer, chief financial officer, treasurer or
general counsel of such Borrower) becomes aware thereof (and in any case within
three (3) Business Days after the executive management becomes aware thereof)
notify the Administrative Agent and each of the Banks in writing of the
occurrence of any Default.  If any Person shall give any notice in writing of a
claimed default (whether or not constituting an Event of Default) under the Loan
Documents or any other Contract relating to Funded Debt equal to or in excess of
$100,000,000 to which or with respect to which any Borrower or any of its
Subsidiaries is a party or obligor, whether as principal, guarantor, surety, or
otherwise, such Borrower shall forthwith give written notice thereof to the
Administrative Agent and each of the Banks, describing the notice or action and
the nature of the claimed default.


44

--------------------------------------------------------------------------------

6.3.2         Notice of Proceedings and Judgments.  The Company will give notice
to the Administrative Agent and each of the Banks in writing within ten (10)
Business Days of the executive management of the Company (as defined in Section
6.3.1) becoming aware of any Proceedings pending affecting the Company or any of
its Subsidiaries or to which the Company or any of its Subsidiaries is or
becomes a party that could reasonably be expected by the Company to have a
Material Adverse Effect (or of any material adverse change in any such
Proceedings of which the Company has previously given notice).  Any such notice
will state the nature and status of such Proceedings.  The Company will give
notice to the Administrative Agent and each of the Banks, in writing, in form
and detail satisfactory to the Administrative Agent, within ten (10) Business
Days of any settlement or any judgment, final or otherwise, against the Company
or any of its Subsidiaries where the amount payable by the Company or any of its
Subsidiaries, after giving effect to insurance, is in excess of the lesser of
$50,000,000 or 10% of Consolidated Net Worth as at the end of the most recent
fiscal quarter.


6.3.3         Notice of Change of Control.  In the event the Company obtains
knowledge of a Change of Control or an impending Change of Control, the Company
will promptly give written notice (a “Company Control Change Notice”) of such
fact to the Administrative Agent and the Banks at least forty (40) days prior to
the proposed Change of Control Date; provided, however, that in no event, and
regardless of when the Company obtains knowledge of a Change of Control, shall
such a Company Control Change Notice be delivered to the Administrative Agent
and the Banks more than three (3) Business Days after the Change of Control
Date.  Without limiting the foregoing, upon obtaining actual knowledge of any
Change of Control or impending Change of Control, any of the Administrative
Agent and the Banks may (but in no case shall any of them be obligated to)
deliver written notice to the Borrowers of such event, indicating that such
event requires the Borrowers to prepay the Loans pursuant to Section 3.2.2 (and
in any such notice a Bank may make demand for payment of its Loans under Section
3.2.2).  Promptly upon receipt of such notice, but in no event later than five
(5) Business Days after actual receipt thereof, the Company will give written
notice (such notice, together with a Company Control Change Notice, a “Control
Change Notice”) of such fact to the Administrative Agent and the Banks
(including the Bank that has so notified the Company).  Any Control Change
Notice shall (a) describe the principal facts and circumstances of such Change
of Control known to the Company in reasonable detail (including the Change of
Control Date or, if the Company does not have knowledge of the Change of Control
Date, the Company’s best estimate of such Change of Control Date), (b) make
reference to Section 3.2.2 and the rights of the Banks to require the Borrowers
to prepay the Loans on the terms and conditions provided for therein, and (c)
state that each Bank may make a demand for payment of its Loans by providing
written notice to the Borrowers within fifteen (15) days after the effective
date of such Control Change Notice.  In the event the Company shall not have
designated the Change of Control Date in its Control Change Notice, the Company
shall keep the Administrative Agent and the Banks informed as to any changes in
the estimated Change of Control Date and shall provide written notice to the
Administrative Agent and the Banks specifying the Change of Control Date
promptly upon obtaining knowledge thereof.


6.4           Existence; Business; Properties.


6.4.1         Legal Existence.  Each Borrower will, and will cause each of its
Consolidated Subsidiaries to do or cause to be done all things necessary to
preserve and keep in full force and effect its existence, rights and franchises
as a limited partnership, general partnership, corporation, limited liability
company or trust, as the case may be, except, with respect to rights and
franchises, where the failure to preserve and keep in full force and effect such
rights and franchises would not be likely to have a Material Adverse Effect,
provided, however, this section shall not prohibit any merger, consolidation, or
reorganization of such Borrower or any of its Subsidiaries permitted pursuant to
Section 7.2.
45

--------------------------------------------------------------------------------

6.4.2         Conduct of Business.  The Company will, and will cause each of its
Consolidated Subsidiaries (including Sanford Bernstein) to, engage in the lines
of business conducted as of the Closing Date and any services, business,
activities or businesses incidental to, or reasonably related or similar to, or
complementary to any line of business engaged in by the Company and its
Consolidated Subsidiaries on the Closing Date or any business activity that is a
reasonable extension, development or expansion thereof or ancillary thereto.


6.4.3         Maintenance of Properties.  Each Borrower will, and will cause
each of its Consolidated Subsidiaries to, cause its properties used or useful in
the conduct of its business and which are material to the Business of such
Borrower and its Consolidated Subsidiaries taken as a whole to be maintained and
kept in good condition, repair, and working order and supplied with all
necessary equipment, ordinary wear and tear excepted; provided that nothing in
this Section 6.4.3 shall prevent such Borrower or any of its Consolidated
Subsidiaries from discontinuing the operation and maintenance of any properties
if such discontinuance (i) is, in the judgment of the Company or such
Subsidiary, desirable in the conduct of its business, and (ii) does not have a
Material Adverse Effect.


6.4.4         Status Under Securities Laws.  The Company shall maintain its
status as a registered “investment adviser”, under (a) the Investment Advisers
Act of 1940 and (b) under the laws of each state in which such registration is
required in connection with the investment advisory business of the Company and,
as to (b) only, where a failure to obtain such registration would be likely to
have a Material Adverse Effect.  The Company shall cause Alliance Distributors
(i) to maintain its status as a registered “broker/dealer” under the Securities
Exchange Act of 1934 and under the laws of each state in which such registration
is required in connection with the business of Alliance Distributors and where a
failure to obtain such registration would be likely to have a Material Adverse
Effect, and (ii) to maintain its membership in the Financial Industry Regulatory
Authority, Inc.  The Company shall cause Sanford Bernstein (i) to maintain its
status as a registered “broker/dealer” under the Securities Exchange Act of 1934
and under the laws of each state in which such registration is required in
connection with the business of Sanford Bernstein and where a failure to obtain
such registration would be likely to have a Material Adverse Effect and (ii) to
maintain its membership in the Financial Industry Regulatory Authority, Inc.


6.5           Insurance.  Each Borrower will, and will cause each of its
Consolidated Subsidiaries to, maintain with financially sound and reputable
insurers insurance with respect to its properties and business against such
casualties and contingencies, in such amounts, containing such terms, in such
forms, and for such periods, or shall be self-insured in respect of such risks
(with appropriate reserves to the extent required by GAAP), as shall be
customary in the industry for companies engaged in similar activities in similar
geographic areas.


6.6           Taxes.  Each Borrower will, and will cause each of its
Consolidated Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments, and
other governmental charges imposed upon it or its real property, sales, and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid (a) might by
law become a Lien upon any of its property and (b) would be reasonably likely to
result in a Material Adverse Effect; provided that any such tax, assessment,
charge, levy, or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if such
Borrower or such Subsidiary shall have set aside on its books, if and to the
extent permitted by GAAP, adequate accruals with respect thereto.
46

--------------------------------------------------------------------------------

6.7           Inspection of Properties and Books, Etc.
 
6.7.1         General.  Each Borrower shall, and shall cause each of its
Subsidiaries to, permit the Banks, through the Administrative Agent or any of
the Banks’ other designated representatives, to visit and inspect any of the
properties of such Borrower or any of its Subsidiaries, to examine the books of
account of such Borrower and its Subsidiaries (and to make copies thereof and
extracts therefrom), and to discuss the affairs, finances, and accounts of such
Borrower and its Subsidiaries with, and to be advised as to the same by, its and
their officers, all at such reasonable times and intervals as the Administrative
Agent or any Bank may request.  The costs incurred by the Administrative Agent
and the Banks in connection with any such inspection shall be borne by the Banks
making or requesting the inspection (or, if the Administrative Agent makes an
inspection on its own initiative after notice to the Banks, by the Banks
jointly, on a pro rata basis according to their Outstanding Loans or, if no
Loans are Outstanding, their respective Commitments), except as otherwise
provided by Section 15(e).  Any data and information that is obtained by the
Administrative Agent or any Bank pursuant to this Section 6.7.1 shall be held
subject to Section 20.


6.7.2         Communication with Accountants.  Each Borrower authorizes the
Administrative Agent and, if accompanied by the Administrative Agent, the Banks
to communicate directly with such Borrower’s independent certified public
accountants and authorizes such accountants to disclose to the Administrative
Agent and the Banks any and all financial statements and other supporting
financial documents and schedules, including copies of any management letter
with respect to the Business of such Borrower or any of its Subsidiaries.  Each
Borrower shall be entitled to reasonable prior notice of any such meeting with
its independent certified public accountants and shall have the opportunity to
have its representatives present at any such meeting.  At the request of the
Administrative Agent, each Borrower shall deliver a letter addressed to such
accountants instructing them to comply with the provisions of this Section
6.7.2.  Any data and information that is obtained by the Administrative Agent or
any Bank pursuant to this Section 6.7.2 shall be held subject to Section 20.


6.8           Compliance with Government Mandates, Contracts, and Permits.  Each
Borrower will and will cause each of its Consolidated Subsidiaries to, comply
(if and to the extent that a failure to comply would be likely to have a
Material Adverse Effect) with (a) all applicable Government Mandates wherever
the business of such Borrower or any such Subsidiary is conducted, including all
Environmental Laws and all Government Mandates relating to occupational safety
and employment matters; (b) the provisions of the certificate of incorporation
and by-laws, or the agreement of limited partnership and certificate of limited
partnership, or its governing documents in the case of any general partnership,
as the case may be, of such Borrower and such Subsidiary; (c) all Contracts to
which such Borrower or any such Subsidiary is party, by which such Borrower or
any such Subsidiary is or may be bound, or to which any of their respective
properties are or may be subject; and (d) the terms and conditions of any Permit
used in the Business of such Borrower or any such Subsidiary.  If any Permit
shall become necessary or required in order that such Borrower may fulfill any
of its obligations hereunder or under any of the other Loan Documents to which
such Borrower is a party, such Borrower will immediately take or cause its
Subsidiaries to take all reasonable steps within the power of such Borrower and
its Subsidiaries to obtain and maintain in full force and effect such Permit and
furnish the Administrative Agent and the Banks with evidence thereof.
47

--------------------------------------------------------------------------------

6.9           Use of Proceeds.  Each Borrower will use the proceeds of the Loans
solely as provided in Section 5.10. 


6.10         Certain Changes in Accounting Principles.  In the event of a change
after the date of this Credit Agreement in (a) GAAP (as defined in clause (b) of
the definition of “GAAP” in Section 1.1) or (b) any regulation issued by the
Securities and Exchange Commission (either such event being referred to herein
as an “Accounting Change”), that results in a material change in the
calculations as to compliance with any financial covenant contained in Section 8
or in the calculation of any item to be taken into account in the calculations
as to compliance with any such covenant (the “Affected Computation”) in such a
manner and to such an extent that, in the good faith judgment of the Chief
Financial Officer of the Company or the Majority Banks, as evidenced by notice
from such Majority Banks to the Company and the Administrative Agent (the
“Accounting Notice”), the application of the Accounting Change to the Affected
Computation would no longer reflect the intention of the parties to this Credit
Agreement, then and in any such event:


(a)            the Company shall, promptly after either a determination by its
Chief Financial Officer as provided above or receipt of an Accounting Notice,
give written notice thereof to the Administrative Agent and each Bank, which
notice shall be accompanied by a copy of any Accounting Notice and a certificate
of the Chief Financial Officer of the Company:


(i)            describing the Accounting Change in question and the particular
covenant or covenants that will be affected by such Accounting Change;


(ii)            setting forth in reasonable detail (including detailed
calculations) the manner and extent to which the covenant or covenants listed in
such certificate are affected by such Accounting Change; and


(iii)            setting forth in reasonable detail (including detailed
calculations) the information required in order to establish that the Company
would be in compliance with the requirements of the covenant or covenants listed
in such certificate if such Accounting Change was not effective (or, if the
Company would not be so in compliance, setting forth in reasonable detail
calculations of the extent of such non-compliance);


(b)            the Company and the Banks will enter into good faith negotiations
with each other for an equitable amendment of such covenant or covenants, and
the definition of GAAP set forth in Section 1.1, pursuant to Section 26 so as to
place the parties, insofar as possible, in the same relative position as if such
Accounting Change had not occurred;


(c)            for the period from the date on which such Accounting Change
becomes effective (the “Effective Date”) to the effective date of an amendment
to this Credit Agreement pursuant to Section 26, the Company shall be deemed to
be in compliance with the covenant or covenants listed in such certificate if
and so long as (but only if and so long as) the Company would be in compliance
with such covenant or covenants if such Accounting Change had not occurred; and


(d)            if no amendment to this Credit Agreement has become effective
within ninety (90) days after the Effective Date of such Accounting Change, then
all accounting computations required to be made for purposes of this Credit
Agreement thereafter shall be made in accordance with GAAP as in effect
immediately prior to such Effective Date.
48

--------------------------------------------------------------------------------

6.11         Broker-Dealer Subsidiaries.


6.11.         Maintain Net Capital.  Each Material Broker-Dealer Subsidiary of
the Company that is a U.S. regulated broker-dealer shall not fail to maintain
net capital in an amount not less than that required by the Net Capital Rule for
a period in excess of five (5) Business Days of the date such Material
Broker-Dealer Subsidiary knew of such failure, and each Material Broker-Dealer
Subsidiary of the Company that is a non-U.S. regulated broker-dealer shall not
fail to maintain net capital or capital (or the equivalent) in an amount not
less than that required by any similar rule, regulation or requirement
(including any capital adequacy requirement) of the relevant regulatory
authority or authorities in any relevant jurisdiction for a period in excess of
five (5) Business Days of the date such Material Broker-Dealer Subsidiary knew
of such failure, and


6.11.2       Registration; Qualification.  Each Broker-Dealer Subsidiary must
maintain its registration or comparable qualification with its applicable
Examining Authority to the extent such registration or comparable qualification
is material to the business of the Company and its Subsidiaries taken as a
whole.


7.             CERTAIN NEGATIVE COVENANTS OF THE COMPANY.


The Company covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:


7.1           Disposition of Assets.  The Company will not, and will not cause,
permit, or suffer any of its Consolidated Subsidiaries to, in any single
transaction or in multiple transactions within any fiscal year of the Company,
sell, transfer, assign, or otherwise dispose of assets of the Company and its
Consolidated Subsidiaries, or enter into any Contract for any such sale,
transfer, assignment, or disposition (a “Disposition”), provided, however:


(a)            Consolidated Subsidiaries of the Company may sell, transfer,
assign, or dispose of assets (including 12b-1 Fees) to the Company or another
Consolidated Subsidiary;


(b)            the Company and any Consolidated Subsidiary of the Company may
make any Disposition (other than a Disposition (whether in one or a series of
transactions) of all or substantially all of the assets of the Company and its
Consolidated Subsidiaries) so long as (i) no Default exists or would be caused
thereby, (ii) after giving effect to such Disposition the Company will, on a pro
forma basis, be in compliance with the financial covenants set forth in Section
8 hereof, and (c) the assets disposed of in any fiscal year in the aggregate did
not generate more than 33 1/3% of the consolidated revenues of the Company
during the immediately preceding fiscal four quarters or if such assets
generated revenues during the immediately preceding fiscal four quarters that if
subtracted from the consolidated revenues of the Company during this period
would result in consolidated revenues of the Company of less than
$1,200,000,000; and


(c)            the Company and any Consolidated Subsidiary of the Company may
sell, transfer or assign, or dispose of 12b-1 Fees to Persons other than the
Company and its Consolidated Subsidiaries.  Any Indebtedness in respect of
obligations of the Company and its Consolidated Subsidiaries arising out of such
transactions shall constitute “Funded Debt”.


This covenant is not intended to restrict the conversion of a short-term
investment of any Borrower into cash or into another investment which remains an
asset of such Borrower.
49

--------------------------------------------------------------------------------

7.2           Fundamental Changes.  The Company will not, and will not cause,
permit, or suffer any of its Consolidated Subsidiaries to, become a party to any
merger, dissolution or consolidation involving all or substantially all of its
assets (whether in one or a series of transactions) (any such transaction, a
“Reorganization” and the term “Reorganize” shall have a correlative meaning) or
purchase or acquire all or substantially all of the assets or Equity Securities
of a Person or a business unit of a Person (whether in one or a series of
transactions) (each, an “Acquisition”) or enter into any Contract providing for
any Reorganization or Acquisition, provided, however, so long as no Default then
exists or would be caused thereby:
 
(a)            any Consolidated Subsidiary may merge with (i) a Borrower,
provided that such Borrower shall be the continuing or surviving Person, or (ii)
any one or more Consolidated Subsidiaries;


(b)            any Person may merge with (i) a Borrower provided that (x) such
Borrower shall be the continuing or surviving Person, and (y) such Person
merging into such Borrower is in the same line of business as the Company and
its Subsidiaries or a line of business reasonably related thereto, or (ii) any
one or more Consolidated Subsidiaries, provided that (x) such Consolidated
Subsidiary shall be the continuing or surviving Person, (y) such Person merging
into a Consolidated Subsidiary is in the same line of business as the Company
and its Subsidiaries or a line of business reasonably related thereto; and


(c)            the Company or any Consolidated Subsidiary may purchase or
acquire all or substantially all of the Equity Securities or assets of a Person
or a business unit of a Person, provided that (i) such Person is, or such assets
or business unit are to be used,   in the same line of business as the Company
and its Subsidiaries or a line of business incidental to, or reasonably related,
similar or complementary thereto and (ii) after giving effect to such purchase
or acquisition, the Company will, on a pro forma basis, be in compliance with
the financial covenants set forth in Section 8.


7.3           Restrictions on Liens.  The Company will not, and will not cause,
permit, or suffer any of its Consolidated Subsidiaries to (a) create or incur,
or cause, permit, or suffer to be created or incurred or to exist, any Lien upon
any of its property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; (b) transfer any of such
property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device, or
arrangement; (d) suffer to exist any Indebtedness or claim or demand for a
period of time such that the same by Government Mandate or upon bankruptcy or
insolvency, or otherwise, would be given any priority whatsoever over its
general creditors; or (e) assign, pledge, or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper, or instruments, with or
without recourse, other than a transfer or assignment in connection with a
Disposition permitted under Section 7.1 or Reorganization or Acquisition
permitted under Section 7.2 or an Investment; provided that the Company and any
Subsidiary of the Company may create or incur, or cause, permit, or suffer to be
created or incurred or to exist:


(i)            Liens imposed by Government Mandate to secure taxes, assessments,
and other government charges in respect of obligations not overdue or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves are maintained in accordance with GAAP;
50

--------------------------------------------------------------------------------

(ii)            statutory Liens of carriers, warehousemen, mechanics, suppliers,
laborers, and materialmen, and other like Liens in the ordinary course of
business, in each case in respect of obligations not overdue for a period of
more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves are maintained in
accordance with GAAP;


(iii)           Liens arising out of pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;


(iv)           Liens on deposits to secure performance of bids or performance
bonds and other similar Liens, in the ordinary course of business;


(v)            Liens on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property, defects and
irregularities in the title thereto, and other minor Liens, provided, none of
such Liens in the reasonable opinion of the Company interferes materially with
the use of the affected property in the ordinary conduct of the business of the
Company and its Subsidiaries;


(vi)           the rights and interests of landlords and lessors under leases of
Real Estate leased by the Company or one of its Subsidiaries, as lessee;


(vii)          Liens outstanding on the Closing Date and set forth on Schedule
7.3;


(viii)         Liens in favor of either the Company or a Consolidated Subsidiary
on all or part of the assets of any Subsidiary of the Company securing
Indebtedness owing by such Subsidiary to the Company or such Consolidated
Subsidiary, as the case may be;


(ix)            Liens on interests of the Company or its Subsidiaries in
partnerships or joint ventures consisting of binding rights of first refusal,
rights of first offer, take-me-along rights, third-party offer provisions,
buy-sell provisions, other transfer restrictions and conditions relating to such
partnership or joint venture interests, and Liens granted to other participants
in such partnership or joint venture as security for the performance by the
Company or its Subsidiaries of their obligations in respect of such partnership
or joint venture;


(x)            UCC notice filings in connection with non-recourse sales of 12b-1
Fees (other than sales constituting a collateral security device);


(xi)            Liens securing purchase money Indebtedness so long as such Liens
are only on the asset acquired with such purchase money Indebtedness and secure
only the Indebtedness incurred to purchase such asset;


(xii)           Liens incurred or otherwise arising in connection with the
Securities Trading Activities of the Broker-Dealer Subsidiaries;


(xiii)          Liens in favor of the Administrative Agent or any Bank to secure
the Obligations;
51

--------------------------------------------------------------------------------

(xiv)           Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases entered into in the ordinary course of business;


(xv)            banker’s Liens, rights of set off or similar rights and remedies
as to deposit accounts or other funds maintained with depository institutions in
the ordinary course of business; and


(xvi)           Liens (in addition to those specified in clauses (i) through
(xv) above) securing Indebtedness in an aggregate amount for the Company and all
of its Consolidated Subsidiaries taken together not in excess of $80,000,000
outstanding at any point in time (but excluding from the amount of any such
Indebtedness that portion which is fully covered by insurance and as to which
the insurance company has acknowledged to the Administrative Agent its coverage
obligation in writing).


7.4           Distributions.  The Company shall not cause, permit, or suffer any
restriction or Lien on the ability of any Consolidated Subsidiary to (a) pay,
directly or indirectly, any Distributions to the Company or any other Subsidiary
of the Company, (b) make any payments, directly or indirectly, in respect of any
Indebtedness or other obligation owed to the Company or any of its Subsidiaries,
(c) make loans or advances to the Company or any other Subsidiary of the
Company, or (d) sell, transfer, assign, or otherwise dispose of any property or
assets to the Company or any other Subsidiary of the Company, except, in each
such case, restrictions or Liens (aa) that exist under or by reason of
applicable Government Mandates, including any net capital rules, (bb) that are
imposed only, as to Indebtedness of the Company or any Consolidated Subsidiary
incurred prior to the date hereof, upon a failure to pay when due any of such
Indebtedness, or, as to Indebtedness of the Company or any Consolidated
Subsidiary incurred on or after the date hereof, upon an acceleration of such
Indebtedness or a failure to pay the full amount of such Indebtedness at
maturity, or (cc) that arise by reason of the maintenance by any Subsidiary that
is not a Consolidated Subsidiary of a level of net worth for the purpose of
ensuring that limited partnerships for which it serves as general partner will
be treated as partnerships for federal income tax purposes.  Notwithstanding the
foregoing, any portion of net earnings of any Consolidated Subsidiary that is
unavailable for payment of dividends to the Company or any other Consolidated
Subsidiary by reason of a restriction or Lien permitted under any of clauses
(aa), (bb), and (cc) shall be excluded from the calculation of Consolidated Net
Income (or Loss).


7.5           Transactions with Affiliates.  The Company will not, and will not
cause, permit, or suffer any of its Subsidiaries to, directly or indirectly,
enter into any Contract or other transaction with any Affiliate of the Company
or any of its Subsidiaries that is material to the Company and the Consolidated
Subsidiaries taken as a whole, unless either: (a) such Contract or transaction
relates solely to compensation arrangements with directors, officers, or
employees of the Company, the General Partner, or the Consolidated Subsidiaries,
or (b) such transaction is in the ordinary course of business and is, taking
into account the totality of the relationships involved, on fair and reasonable
terms no less favorable to the Company and the Consolidated Subsidiaries taken
as a whole than would be obtained in comparable arm’s length transactions with
Persons that are not Affiliates of the Company or its Subsidiaries, or (c) the
Contract or other transaction is in connection with a Reorganization or
Acquisition permitted under Section 7.2 hereof.
52

--------------------------------------------------------------------------------

7.6           Employee Benefit Plans.  The Company will not, and will not cause,
permit, or suffer any ERISA Affiliate to:


(a)            engage in any “prohibited transaction” within the meaning of §406
of ERISA or §4975 of the Code that could result in a material liability for the
Company and its Consolidated Subsidiaries taken as a whole;


(b)            permit any Guaranteed Pension Plan to be determined to be in “at
risk” status within the meaning of Section 303 of ERISA;


(c)            fail to contribute to any Guaranteed Pension Plan to an extent
that, or terminate any Guaranteed Pension Plan in a manner that, could result in
the imposition of a Lien on the assets of the Company or any of its Subsidiaries
pursuant to §303(k) or §4068 of ERISA; or


(d)            permit or take any action that would result in the aggregate
benefit liabilities (within the meaning of §4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans by more
than $50,000,000, disregarding for this purpose the benefit liabilities and
assets of any such Plan with assets in excess of benefit liabilities.


7.7           Amendments to Certain Documents.  The Company shall not, without
the prior written consent of the Administrative Agent in each instance, permit
or suffer any material amendments, modifications, supplements, or restatements
of its certificate of limited partnership or the Company Partnership Agreement
(or, following any conversion of the Company to a corporation, its certificate
of incorporation or by-laws) that (i) relate to the determination of Available
Cash Flow or Operating Cash Flow under the Company Partnership Agreement, or
(ii) could reasonably be expected to materially adversely affect the ability of
the Company to perform and observe its obligations under the Loan Documents or
the legal rights and remedies of the Banks and the Administrative Agent under
any of the Loan Documents.


7.8           Sanctions.  The Company shall not, and shall not permit its
Subsidiaries to, use the proceeds of any Loan for the purpose of funding any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, in any manner that would result in the violation of Sanctions, or
in any other manner that will result in a violation of any Sanctions by any
party hereto.


7.9           Anti-Corruption Laws.  The Company shall not use the proceeds of
any Loan for the purpose of breaching the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar legislation in
other jurisdictions.


8.             FINANCIAL COVENANTS OF THE COMPANY.


The Company covenants and agrees that, so long as any Loan or any Note is
Outstanding or any Bank has any obligation to make any Loans:


8.1           Consolidated Leverage Ratio.  The Company will not at any time
permit its Consolidated Leverage Ratio to exceed 3.00 to 1.00.


8.2           Consolidated Interest Coverage Ratio.  The Company will not at any
time permit its Consolidated Interest Coverage Ratio to be less than 4.00 to
1.00.


8.3           Miscellaneous.  For purposes of this Section 8, demand obligations
shall be deemed to be due and payable during any fiscal year during which such
obligations are outstanding.
53

--------------------------------------------------------------------------------

9.             CLOSING CONDITIONS.


The obligations of the Banks to enter into this Credit Agreement shall be
subject to the satisfaction of the following conditions precedent at or before
the Closing Date:


9.1           Financial Statements and Material Changes.  The Banks shall be
reasonably satisfied that (a) the financial statements of the Company and the
Consolidated Subsidiaries referred to in Section 5.3 fairly present in all
material respects the business and financial condition and the results of
operations of the Company and the Consolidated Subsidiaries as of the dates and
for the periods to which such financial statements relate, and (b) there shall
have been no material adverse change in the Business of the Company and the
Consolidated Subsidiaries taken as a whole since the dates of such financial
statements.


9.2           Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.  Each Bank and the Administrative Agent shall have received a
fully executed copy of each such document.


9.3           Certified Copies of Charter Documents.  Each of the Banks and the
Administrative Agent shall have received from the Company, the General Partner
and Sanford Bernstein (a) a copy of its certificate of limited partnership,
certificate of incorporation, certificate of formation or other charter document
duly certified as of a recent date by the Secretary of State of Delaware, (b) a
copy, certified by a duly authorized officer of such Entity to be true and
complete on the Closing Date, of its agreement of limited partnership, by-laws,
limited liability company agreement or equivalent document as in effect on such
date, and (c) a certificate of the Secretary of State of Delaware as to the due
organization, legal existence, and good standing of such Entity.  The
certificate of incorporation, partnership agreement and by-laws, certificate of
limited partnership or certificate of formation of limited liability company
agreement, as the case may be, of the Company, the General Partner and Sanford
Bernstein shall be in all respects satisfactory in form and substance to the
Banks and the Administrative Agent.


9.4           Partnership, Corporate and Company Action.  All partnership,
corporate or company action necessary for the valid execution, delivery, and
performance by each Borrower of this Credit Agreement and the other Loan
Documents to which it is or is to become a party, and all corporate action
necessary for the General Partner to cause the Company to execute, deliver, and
perform this Credit Agreement and the other Loan Documents to which the Company
is or is to become a party, shall have been duly and effectively taken, evidence
thereof reasonably satisfactory to the Banks and the Administrative Agent shall
have been provided to each of the Banks, and such action shall be in full force
and effect at the Closing Date.


9.5           Consents.  Each party hereto shall have duly obtained all consents
and approvals of Government Authorities and other third parties, and shall have
effected all notices, filings, and registrations with Government Authorities and
other third parties, as may be required in connection with the execution,
delivery, performance, and observance of the Loan Documents; all of such
consents, approvals, notices, filings, and registrations shall be in full force
and effect; and the Banks and the Administrative Agent shall have each received
evidence thereof satisfactory to them.


9.6           Opinions of Counsel.  Each of the Banks and the Administrative
Agent shall have received a favorable opinion addressed to the Banks and the
Administrative Agent, dated as of the Closing Date, from Sidley Austin LLP,
special counsel to the Borrowers, in the form of Exhibit I hereto.


9.7           Proceedings.  Except as may be disclosed in the Company’s
Quarterly Report on Form 10-Q for the quarter ended June 30, 2014, there shall
be no Proceedings pending or threatened the result of which, if adversely
determined, is reasonably likely to impair or prevent any Borrower’s performance
and observance of its obligations under this Credit Agreement and the other Loan
Documents.
54

--------------------------------------------------------------------------------

9.8           Incumbency Certificate.  Each of the Banks and the Administrative
Agent shall have received from each Borrower an incumbency certificate, dated as
of the Closing Date, signed by a duly authorized officer of such Borrower and
giving the name and bearing a specimen signature of each individual who shall be
authorized: (a) to sign, in the name and on behalf of such Borrower, each of the
Loan Documents to which such Borrower is or is to become a party; (b) to make
Loan Requests, Conversion Requests and Swing Loan Requests; and (c) to give
notices and to take other action on behalf of such Borrower under the Loan
Documents.


9.9           Fees.  The Borrowers shall have paid to the Administrative Agent
for the accounts of the Banks all fees then payable.


9.10         Representations and Warranties True; No Defaults.  The
Administrative Agent and the Banks shall have received a certificate of an
officer of the Company and the General Partner, in form and substance
satisfactory to the Administrative Agent and the Banks, to the effect that (i)
each of the representations and warranties set forth herein and each of the
other Loan Documents is true and correct in all material respects on and as of
the Closing Date, and (ii) no material defaults exist under any material
contract or agreement of either Borrower, including, without limitation, this
Credit Agreement and the other Loan Documents.


9.11         Determinations under Section 9.  Without limiting the generality of
the provisions of Section 13.1.4, for purposes of determining compliance with
the conditions specified in this Section 9, each Bank that has signed this
Credit Agreement shall be deemed to have consented to, approved, accepted and to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Bank unless the
Administrative Agent shall have received notice from such Bank prior to the
proposed Closing Date specifying its objection thereto.


10.           CONDITIONS TO ALL BORROWINGS.


The obligations of the Banks to make any Loan, including the Revolving Credit
Loans and the Swing Loans, whether on or after the Closing Date, shall also be
subject to the satisfaction of the conditions precedent set forth below.  Each
of the submission of a Loan Request or a Swing Loan Request by a Borrower and
the acceptance by such Borrower of any Loan shall constitute a representation
and warranty by such Borrower that the conditions set forth below have been
satisfied.


10.1         No Default.  No Default shall have occurred and be continuing.


10.2         Representations True.  Each of the representations and warranties
of each Borrower and its Subsidiaries contained in this Credit Agreement (other
than the representation and warranty set forth in Section 5.4), the other Loan
Documents, or in any document or instrument delivered pursuant to or in
connection with this Credit Agreement shall be true and correct in all material
respects as of the time of the making of such Loan, with the same effect as if
made at and as of that time (except to the extent that such representations and
warranties expressly relate to a prior date, in which case they shall be true
and correct in all material respects as of such earlier date); provided, that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.


10.3         Loan Request.  In the case of a Revolving Credit Loan, the
Administrative Agent shall have received a Loan Request as provided in Section
2.8.  In the case of a Swing Loan, the applicable Swing Bank and the
Administrative Agent shall have received a Swing Loan Request as provided in
Section 2.4(b). 
55

--------------------------------------------------------------------------------

10.4         Payment of Fees.  Without limiting any other condition, the
Borrowers shall have paid to the Administrative Agent, for the account of the
Banks and the Administrative Agent as appropriate, all fees and other amounts
due and payable under the Loan Documents at or prior to the time of the making
of such Loan.


10.5         No Legal Impediment.  No change shall have occurred in any
Government Mandate that in the reasonable opinion of any Bank would make it
illegal for such Bank to make such Loan (it being understood that this section
shall be a condition only for the Bank or Banks affected by such Government
Mandate).


11.           EVENTS OF DEFAULT; ACCELERATION; ETC.


11.1         Events of Default and Acceleration.  If any of the following events
(“Events of Default”) shall occur:


(a)            any Borrower shall fail to pay any principal of the Loans when
the same shall become due and payable, whether at the stated date of maturity or
any accelerated date of maturity or at any other date fixed for payment;


(b)            any Borrower shall fail to pay any interest on the Loans or fees
or other amounts payable hereunder when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment, and such failure shall continue for five (5)
days after written notice of such failure has been given to a Borrower by the
Administrative Agent;


(c)            any Borrower shall fail to perform or observe any of its
covenants contained in Sections 6.3.1, 6.4.1, 7.1, 7.2, 7.3(xvi), 7.7, 7.8, 7.9,
8, or, if such failure relates to a Lien securing Funded Debt, 7.3;


(d)            any Borrower or any of its Subsidiaries shall fail to perform or
observe any term, covenant, or agreement contained herein or in any of the other
Loan Documents (other than those specified elsewhere in this Section 11) for
thirty (30) days after written notice of such failure has been given to such
Borrower by the Administrative Agent, provided, that a failure to perform or
observe the terms, covenants and agreements set forth in Section 6.2, Section
6.3.3, Section 6.7 or Section 6.11.1 that continues for more than ten (10) days
(regardless of whether notice of such failure is given to such Borrower) shall
constitute an Event of Default hereunder;


(e)            any representation or warranty of any Borrower or any of its
Subsidiaries in this Credit Agreement, any of the other Loan Documents, or in
any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been incorrect in any material respect
upon the date when made or deemed to have been made or repeated;
56

--------------------------------------------------------------------------------

(f)            failure to make a payment of principal or interest, or the
occurrence of a default, event of default, or other event permitting (with or
without the passage of time or the giving of notice) acceleration or exercise of
remedies or, with respect to any Swap Contract, as to which the Company or any
Subsidiary is the defaulting party, permitting early termination thereof shall
occur with respect to (i) any Indebtedness for money borrowed, (ii) any
Indebtedness in respect of the deferred purchase price of goods or services, 
(iii) any Capitalized Lease, (iv) any Broker-Dealer Debt, (v) any Swap Contract
or (vi) any Synthetic Lease Obligation, of the Company or any of its
Subsidiaries, having a principal amount (or (x) in the case of a Capitalized
Lease, scheduled rental payments with a discounted present value from the last
day of the initial term to the date of determination as determined in accordance
with generally accepted accounting principles or (y) in the case of a Swap
Contract, the Swap Termination Value or (z) in the case of a Synthetic Lease
Obligation, the amount of Attributable Indebtedness with respect thereto), (A)
in any one case, of  $100,000,000 or more, or (B) in the aggregate, of
$250,000,000 or more, and such failure to make a payment of principal or
interest, or a default, event of default, or other event shall continue for such
period of time as would entitle the holder of such Indebtedness, Capitalized
Lease, Swap Contract or Synthetic Lease Obligation (with or without notice) to
accelerate such Indebtedness or terminate such Capitalized Lease, Swap Contract
or Synthetic Lease Obligation;


(g)            any of the Loan Documents shall be cancelled, terminated,
revoked, or rescinded otherwise than in accordance with the terms thereof or
with the express prior written agreement, consent, or approval of the Banks, or
any Proceeding to cancel, revoke, or rescind any of the Loan Documents shall be
commenced by or on behalf of any Borrower or any of its Subsidiaries party
thereto, or any Government Authority of competent jurisdiction shall make a
determination that, or issue a Government Mandate to the effect that, any
material provision of one or more of the Loan Documents is illegal, invalid, or
unenforceable in accordance with the terms thereof; or any material provision of
Section 14 shall cease to be valid and binding on or enforceable against the
Company, or the Company shall so state in writing;


(h)            the Company, Alliance Distributors, the General Partner, Sanford
Bernstein or any Material Subsidiary shall make an assignment for the benefit of
creditors, or admit in writing its inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator, or receiver of the
Company, Alliance Distributors, the General Partner, Sanford Bernstein or any
Material Subsidiary or of any substantial part of the assets of the Company,
Alliance Distributors, the General Partner, Sanford Bernstein or any Material
Subsidiary, or shall commence any Proceeding relating to the Company, Alliance
Distributors, the General Partner, Sanford Bernstein or any Material Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution, liquidation, or similar law of any jurisdiction, now or
hereafter in effect, or shall take any action to authorize or in furtherance of
any of the foregoing, or if any such petition or application shall be filed or
any such Proceeding shall be commenced against the Company, Alliance
Distributors, the General Partner, Sanford Bernstein or any Material Subsidiary
and any of such parties shall indicate its approval thereof, consent thereto, or
acquiescence therein;


(i)            either (i) an involuntary Proceeding relating to the Company,
Alliance Distributors, the General Partner, Sanford Bernstein or any Material
Subsidiary under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation, or similar law of any
jurisdiction, now or hereafter in effect is commenced and not dismissed or
vacated within sixty (60) days following entry thereof, or (ii) a decree or
order is entered appointing any trustee, custodian, liquidator, or receiver
described in (h) or adjudicating the Company, Alliance Distributors, the General
Partner, Sanford Bernstein or any Material Subsidiary bankrupt or insolvent, or
approving a petition in any such Proceeding, or a decree or order for relief is
entered in respect of the Company, Alliance Distributors, the General Partner,
Sanford Bernstein or any Material Subsidiary in an involuntary Proceeding under
federal bankruptcy laws as now or hereafter constituted;
57

--------------------------------------------------------------------------------

(j)            there shall remain in force, undischarged, unsatisfied, and
unstayed, for more than forty-five (45) days, any final judgment or order
against the Company or any of its Subsidiaries, that, with any other such
outstanding final judgments or orders, undischarged, against the Company and its
Subsidiaries taken together exceeds in the aggregate $50,000,000;


(k)            with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Majority Banks shall have determined in their
reasonable discretion that such event reasonably could be expected to result in
liability of the Company or any of its Subsidiaries to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $50,000,000 and such
event in the circumstances occurring reasonably could constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or a trustee shall have been appointed by the United
States District Court to administer such Guaranteed Pension Plan; or the PBGC
shall have instituted proceedings to terminate such Guaranteed Pension Plan; or
any representation with respect to any Guaranteed Pension Plan or Multiemployer
Plan made in Section 5.9 shall prove to be incorrect during the term of this
Credit Agreement and the Majority Banks shall have determined in their
reasonable discretion that the events underlying the incorrect representation
could reasonably be expected to result in liability to the Company or its
Subsidiaries, in the aggregate, in excess of $50,000,000;


(l)            any of the following: (i) the Company shall fail to be duly
registered as an “investment adviser” under the Investment Advisers Act of 1940;
(ii) Alliance Distributors shall cease to be duly registered as a
“broker/dealer” under the Securities Exchange Act of 1934 or shall cease to be a
member of the Financial Industry Regulatory Authority, Inc. , or (iii) Sanford
Bernstein shall cease to be duly registered as a “broker/dealer” under the
Securities Exchange Act of 1934 or shall cease to be a member of the Financial
Industry Regulatory Authority, Inc. , in each case, to the extent required;


(m)            the Company, Alliance Distributors, the General Partner, Sanford
Bernstein or any Material Subsidiary shall either (i) be indicted for a federal
or state crime and, in connection with such indictment, Government Authorities
shall seek to seize or attach, or seek a civil forfeiture of, property of the
Company, Alliance Distributors, the General Partner, Sanford Bernstein or one or
more of such Material Subsidiaries having a fair market value in excess of
$50,000,000, or (ii) be found guilty of, or shall plead guilty, no contest, or
nolo contendere to, any federal or state crime, a punishment for which could
include a fine, penalty, or forfeiture of any assets of the Company, Alliance
Distributors, the General Partner, Sanford Bernstein or such Material Subsidiary
having in any such case a fair market value in excess of $50,000,000; or


(n)            AllianceBernstein Corporation shall cease to be the sole general
partner of the Company, and such circumstance shall continue for thirty (30)
days after written notice of such circumstance has been given to the Company,
provided, that the admission of additional Persons as general partner of the
Company shall not constitute an Event of Default if, prior to the admission of
any such general partner, the Company delivers to the Banks (i) the
documentation with respect to such general partner that would be required under
Section 9.3 if such Person were a General Partner on the Closing Date, (ii) an
incumbency certificate for such general partner as required for the Company
pursuant to Section 9.8, and (iii) an opinion from counsel reasonably acceptable
to the Banks, in form and substance reasonably satisfactory to the Banks, as to
such general partner’s power and authority to act on behalf of the Company as a
general partner of the Company;
58

--------------------------------------------------------------------------------

then, and in any such event, so long as the same may be continuing, the
Administrative Agent shall, at the request of, or may with the consent of, the
Majority Banks take one or more of the following actions: (x) declare the
Commitment of each Bank to make Loans to be terminated, whereupon such
Commitment shall be terminated; and (y) by notice in writing to the Borrowers
declare all amounts owing with respect to this Credit Agreement, any Notes, and
the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest, or other
notice of any kind, all of which are hereby expressly waived by each Borrower. 
In addition, in any such event, so long as the same may be continuing, the
Administrative Agent may or, at the request of the Majority Banks, shall
exercise on behalf of itself and the Banks all other rights and remedies
available to it and the Banks under the Loan Documents or applicable law. 
Notwithstanding the foregoing, in the event of any Event of Default specified in
Section 11.1(h) or Section 11.1(i), all such amounts shall become immediately
due and payable automatically and without any requirement of notice from the
Administrative Agent or any Bank, and any unused portion of the Total Commitment
hereunder shall forthwith terminate and each of the Banks shall be relieved of
all obligations to make Loans to the Borrowers.  Any declaration under this
Section 11.1 may be rescinded by the Majority Banks after the Events of Default
leading to such declaration are cured or waived.


11.2         Termination of Commitments.  No termination of the Total Commitment
hereunder shall relieve any Borrower of any of the Obligations or any of its
existing obligations to any of the Banks arising under this Credit Agreement,
the Notes or the other Loan Documents.


11.3         Application of Monies.  In the event that, during the continuance
of any Default, the Administrative Agent or any Bank, as the case may be,
receives any monies in connection with the enforcement of rights under the Loan
Documents, such monies shall be distributed for application as follows:


(a)            First, to the payment of, or (as the case may be) the
reimbursement of the Administrative Agent and the Banks for or in respect of all
costs, expenses, disbursements, and losses that shall have been incurred or
sustained by the Administrative Agent and the Banks in connection with the
collection of such monies by the Administrative Agent or any such Banks, for the
exercise, protection, or enforcement by the Administrative Agent or any such
Banks of all or any of the rights, remedies, powers, and privileges of the
Administrative Agent or any such Banks under this Credit Agreement or any of the
other Loan Documents, or in support of any provision of adequate indemnity to
the Administrative Agent or any such Banks against any taxes or Liens that by
Government Mandate shall have, or may have, priority over the rights of the
Administrative Agent or any such Banks to such monies;


(b)            Second, to all other Obligations in such order or preference as
the Majority Banks may determine; provided, however, that distributions among
Obligations owing to the Banks and the Administrative Agent with respect to each
type of Obligation such as interest, principal, fees, and expenses, shall be
made among the Banks and the Administrative Agent pro rata according to the
respective amounts thereof; and provided, further, that the Administrative Agent
may in its discretion make proper allowance to take into account any Obligations
not then due and payable; and


(c)            Third, the excess, if any, shall be returned to the applicable
Borrower or to such other Persons as are entitled thereto.
59

--------------------------------------------------------------------------------

12.           SETOFF.


To the extent permitted by applicable law, regardless of the adequacy of any
collateral, during the continuance of any Event of Default, any deposits or
other sums credited by or due from any of the Banks or any of their respective
Affiliates to any Borrower and any securities or other property of any Borrower
in the possession of such Bank or such Affiliate (other than any accounts
maintained pursuant to Rule 15c3-3 under the Securities Exchange Act of 1934, as
amended (or any successor provision) as a “Special Reserve Bank Account for the
Exclusive Use of Customers” (or under such other designation as may be specified
under such rule or any  successor provision)) may be applied to or set off by
such Bank or such Affiliate against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of such Borrower to such Bank; provided,
that in the event that any Defaulting Bank shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.13 and, pending such payment, shall be segregated by such
Defaulting Bank from its other funds and deemed held in trust for the benefit of
the Administrative Agent and the Bank, and (y) the Defaulting Bank shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Bank as to which it exercised such
right of setoff.  Each of the Banks agrees with each other Bank that if such
Bank shall receive from any Borrower, whether by voluntary payment, exercise of
the right of setoff, counterclaim, cross action, enforcement of the Obligations
held by such Bank by Proceedings against any Borrower, by proof thereof in
bankruptcy, reorganization, liquidation, receivership, or similar Proceedings,
or otherwise, and shall retain and apply to the payment of the Obligations held
by such Bank, any amount in excess of its ratable portion of the payments
received by all of the Banks with respect to the Obligations held by all of the
Banks (exclusive of payments to be made for the account of less than all of the
Banks as provided in Sections 2.13, 3.2.2, 4.6, 4.7, 4.9 and 4.11), such Bank
will make such disposition and arrangements with the other Banks with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Bank receiving in respect of
the Obligations held by it, its proportionate payment as contemplated by this
Credit Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Bank, such disposition and arrangements shall be
rescinded and the amount restored to the extent of such recovery, but without
interest.


13.           THE ADMINISTRATIVE AGENT.


13.1.1       Appointment and Authority.  Each of the Banks hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Banks, and no Borrower shall have rights as a third party
beneficiary of any of such provisions.


13.1.2       Rights as a Bank.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent and the term “Bank” or “Banks” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Banks.
60

--------------------------------------------------------------------------------

13.1.3       Exculpatory Provisions.  (a)  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:


(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(ii)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Banks (or such other number or percentage of the Banks as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(iii)            shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


(b)            The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority Banks
(or such other number or percentage of the Banks as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11 and 26) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower or a
Bank.


(c)            The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Credit Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Section 9 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


13.1.4       Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Bank, the Administrative Agent may presume that such
condition is satisfactory to such Bank unless the Administrative Agent shall
have received notice to the contrary from such Bank prior to the making of such
Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
61

--------------------------------------------------------------------------------

13.1.5       Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


13.1.6       Resignation of Administrative Agent.  (a) The Administrative Agent
may at any time give 30 days prior written notice of its resignation to the
Banks and the Borrowers.  Upon receipt of any such notice of resignation, the
Majority Banks shall have the right, in consultation with the Borrowers, to
appoint a successor, which shall be a Bank with an office in the United States,
or an Affiliate of any such Bank with an office in the United States.  Any such
appointment shall be subject to the consent of the Borrowers at all times other
than during the existence of an Event of Default (which consent of the Borrowers
shall not be unreasonably withheld or delayed).  If no such successor shall have
been so appointed by the Majority Banks and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above, which shall be subject to the consent of the Borrowers at all times other
than during the continuance of an Event of Default (which consent shall not be
unreasonably withheld or delayed); provided that if the Administrative Agent
shall notify the Borrowers and the Banks that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Bank directly, until such time as the Majority Banks appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 13.1.6).  The fees payable by the Borrowers to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 13.1 and Sections 15 and 16
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


(b)            Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as Swing Bank. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swing Bank and (ii) the
retiring Swing Bank shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.
62

--------------------------------------------------------------------------------

13.1.7       Non-Reliance on Administrative Agent and Other Banks.  Each Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Credit Agreement.  Each Bank
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


13.1.8       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, neither the Arranger nor any Co-Syndication Agent or any
Co-Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Bank hereunder.


13.1.9       Administrative Agent May File Proofs of Claim.. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Banks and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due the Banks and the
Administrative Agent under Sections 2.2, 2.3 and 15) allowed in such judicial
proceeding; and


(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.3 and 15.
63

--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.


13.2         Reimbursement by Banks13.2.1.  To the extent that a Borrower for
any reason fails to indefeasibly pay any amount required under Sections 15 or 16
to be paid by such Borrower to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Bank severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Bank’s Commitment Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.


13.3         Payments.


13.3.1       Payments to Administrative Agent.  A payment by any Borrower to the
Administrative Agent hereunder or under any of the other Loan Documents for the
account of any Bank shall constitute a payment to such Bank.  The Administrative
Agent shall promptly distribute to each Bank such Bank’s pro rata share of
payments received by the Administrative Agent for the account of the Banks
except as otherwise expressly provided herein or in any of the other Loan
Documents.


13.3.2       Distribution by Administrative Agent.  If in the reasonable opinion
of the Administrative Agent the distribution of any amount received by it in
such capacity hereunder, under any Notes, or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make the same shall have been adjudicated by a court of
competent jurisdiction.  If any Government Authority shall adjudge that any
amount received and distributed by the Administrative Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Administrative Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such Government Authority.


13.3.3       Payments Set Aside.  To the extent that any payment by or on behalf
of a Borrower is made to the Administrative Agent or any Bank, or the
Administrative Agent or any Bank exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such Bank
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any debtor relief law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Bank severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate Basis from time to time in effect.  The obligations of the Banks under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.
64

--------------------------------------------------------------------------------

13.4         Holders of Notes.  Subject to Section 18, the Administrative Agent
may deem and treat the payee of any Note as the absolute owner thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee, or transferee.


13.5         Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the applicable
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Banks hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Banks the amount due.  In such event, if the
applicable Borrower has not in fact made such payment, then each of the Banks
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate Basis and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.


14.           GUARANTY


14.1         Guaranty.  The Company hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of Sanford Bernstein now or hereafter existing
under or in respect of this Credit Agreement and the other Loan Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the "Guaranteed Obligations"), and agrees to
pay any and all reasonable expenses (including, without limitation, reasonable
fees and expenses of outside counsel) incurred by the Administrative Agent or
any Bank in enforcing any rights under this Credit Agreement.  Without limiting
the generality of the foregoing, the Company's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
Sanford Bernstein to the Administrative Agent or any Bank under or in respect of
this Credit Agreement and the Notes but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving Sanford Bernstein.


14.2         Guaranty Absolute.  The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Credit
Agreement and the other Loan Documents, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Administrative Agent or any Bank with respect thereto.  The
obligations of the Company under or in respect of this Guaranty are independent
of the Guaranteed Obligations or any other obligations of Sanford Bernstein
under or in respect of this Credit Agreement and the other Loan Documents, and a
separate action or actions may be brought and prosecuted against the Company to
enforce this Guaranty, irrespective of whether any action is brought against
Sanford Bernstein or whether Sanford Bernstein is joined in any such action or
actions.  The liability of the Company under this Guaranty shall be irrevocable,
absolute and unconditional irrespective of, and the Company hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:
65

--------------------------------------------------------------------------------

(a)            any lack of validity or enforceability of this Credit Agreement,
any other Loan Document or any agreement or instrument relating thereto;


(b)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of Sanford Bernstein under or in respect of this Credit Agreement and the other
Loan Documents, or any other amendment or waiver of or any consent to departure
from this Credit Agreement or any other Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to Sanford Bernstein or any of its Subsidiaries
or otherwise;


(c)            any taking, exchange, release or non-perfection of any
collateral, or any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;


(d)            any manner of application of any collateral, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of Sanford Bernstein under this Credit Agreement and the
other Loan Documents or any other assets of Sanford Bernstein or any of its
Subsidiaries;


(e)            any change, restructuring or termination of the company (or
equivalent) structure or existence of Sanford Bernstein or any of its
Subsidiaries;


(f)            any failure of the Administrative Agent or any Bank to disclose
to Sanford Bernstein any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
Sanford Bernstein now or hereafter known to the Administrative Agent or such
Bank (the Company waiving any duty on the part of the Administrative Agent and
the Banks to disclose such information);


(g)            the failure of any other Person to execute or deliver this
Guaranty or any other guaranty or agreement or the release or reduction of
liability of the Company or other guarantor or surety with respect to the
Guaranteed Obligations; or


(h)            any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
the Administrative Agent or any Bank that might otherwise constitute a defense
available to, or a discharge of, Sanford Bernstein or any other guarantor or
surety.


This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Bank or any
other Person upon the insolvency, bankruptcy or reorganization of Sanford
Bernstein or otherwise, all as though such payment had not been made.


14.3         Waivers and Acknowledgments.  (a)  The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any Bank protect, secure, perfect or insure any Lien or
any property subject thereto or exhaust any right or take any action against
Sanford Bernstein or any other Person or any collateral.
66

--------------------------------------------------------------------------------

(b)            The Company hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.


(c)            The Company hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any Bank that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against Sanford Bernstein, any other guarantor
or any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.


(d)            The Company hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any Bank to disclose to the
Company any matter, fact or thing relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of Sanford
Bernstein or any of its Subsidiaries now or hereafter known by the
Administrative Agent or such Bank.


(e)            The Company acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Credit Agreement and the Notes and that the waivers set forth in Section 14.2
and this Section 14.3 are knowingly made in contemplation of such benefits.


14.4         Subrogation.  The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against Sanford Bernstein or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company's obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Administrative Agent or
any Bank against Sanford Bernstein or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from Sanford Bernstein or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated.  If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the Termination Date, such amount
shall be received and held in trust for the benefit of the Administrative Agent
and the Banks, shall be segregated from other property and funds of the Company
and shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of this Credit Agreement and the other Loan Documents, or to be held as
collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising.  If (i) the Company shall make payment to the
Administrative Agent or any Bank of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash and (iii) the
Termination Date shall have occurred, the Administrative Agent and the Banks
will, at the Company's request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment made by the Company
pursuant to this Guaranty.
67

--------------------------------------------------------------------------------

14.5         Subordination.  The Company hereby subordinates any and all debts,
liabilities and other obligations owed to the Company by Sanford Bernstein (the
"Subordinated Obligations") to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 14.5:


(a)            Prohibited Payments, Etc.  Except after the occurrence and during
the continuance of an Event of Default described in Section 11.1 (a), (b), (h)
or (i) (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to Sanford Bernstein), and, further, after the
completion of the five Business Day period referred to in the next sentence, the
Company may receive payments from Sanford Bernstein on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Event of Default described in Section 11.1 (a), (b), (h) or (i) (including
the commencement and continuation of any proceeding under any Bankruptcy Law
relating to Sanford Bernstein), if the Company fails to pay amounts demanded
under Section 14.1(a) for a period of five Business Days, however, unless the
Majority Banks otherwise agree, the Company shall not demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.


(b)            Prior Payment of Guaranteed Obligations.  In any proceeding under
any Bankruptcy Law relating to Sanford Bernstein, the Company agrees that the
Administrative Agent and the Banks shall be entitled to receive payment in full
in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding ("Post Petition
Interest")) before the Company receives payment of any Subordinated Obligations.


(c)            Turn-Over.  After the occurrence and during the continuance of
any Event of Default described in Section 11.1 (a), (b), (h) or (i) (including
the commencement and continuation of any proceeding under any Bankruptcy Law
relating to Sanford Bernstein), if the Company fails to pay amounts demanded
under Section 14.1(a) for a period of five Business Days, the Company shall, if
the Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent
and the Banks and deliver such payments to the Administrative Agent on account
of the Guaranteed Obligations (including all Post Petition Interest), together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of the Company under the other
provisions of this Guaranty.


(d)            Agent Authorization.  After the occurrence and during the
continuance of any Event of Default described in Section 11.1 (a), (b), (h) or
(i) (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to Sanford Bernstein), if the Company fails to pay
amounts demanded under Section 14.1(a) for a period of five Business Days, the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of the Company, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require the Company (A) to collect
and enforce, and to submit claims in respect of, Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Administrative Agent
for application to the Guaranteed Obligations (including any and all Post
Petition Interest).
68

--------------------------------------------------------------------------------

14.6         Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of (i)
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty and (ii) the Termination Date, (b) be binding upon
the Company, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Administrative Agent and the Banks and their successors,
transferees and assigns.  Without limiting the generality of clause (c) of the
immediately preceding sentence, the Administrative Agent or any Bank may assign
or otherwise transfer all or any portion of its rights and obligations under
this Credit Agreement (including, without limitation, all or any portion of its
Commitments, the Loans owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Administrative Agent or such Bank
herein or otherwise, in each case as and to the extent provided in Section 18. 
The Company shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Administrative Agent
and the Banks.


15.           EXPENSES.


The Borrowers shall upon demand either, as the Banks or the Administrative Agent
may require and regardless of whether any Loans are made hereunder, pay in the
first instance or reimburse the Banks and the Administrative Agent (to the
extent that payments for the following items are not made under the other
provisions hereof) for (a) the reasonable out-of-pocket costs of producing and
reproducing this Credit Agreement, the other Loan Documents, and the other
agreements and instruments mentioned herein, (b) reasonable out-of-pocket
expenses incurred in connection with the syndication of this facility, (c) the
reasonable fees, expenses, and disbursements of the Administrative Agent’s
special counsel incurred in connection with the preparation, the administration,
or interpretation of the Loan Documents, the other instruments mentioned herein,
and the term sheet for the transactions contemplated by this Credit Agreement,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (d) the reasonable fees, expenses, and disbursement
of the Administrative Agent incurred by the Administrative Agent in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and (e) all reasonable out-of-pocket
expenses (including reasonable outside counsel fees and costs), and reasonable
consulting, accounting, appraisal, investment banking, and similar professional
fees and charges) incurred by any Bank or the Administrative Agent in connection
with (i) the enforcement of or preservation of rights under any of the Loan
Documents against any Borrower or any of its Subsidiaries or the administration
thereof after the occurrence of a Default and (ii) any Proceeding or dispute
whether arising hereunder or otherwise, in any way related to any Bank’s or the
Administrative Agent’s relationship with any Borrower or any of its
Subsidiaries.  The Borrowers shall not be responsible under clause (e) above for
the fees and costs of more than one law firm in any one jurisdiction with
respect to any one Proceeding or set of related Proceedings for the
Administrative Agent and the Banks, unless any of the Administrative Agent and
the Banks shall have reasonably concluded that there are legal defenses
available to it that are different from or additional to those available to the
Administrative Agent and the other Banks or there are other circumstances that
in the reasonable judgment of the Administrative Agent and the Banks make
separate counsel advisable.  The covenants of this Section 15 shall survive
payment or satisfaction of all other Obligations and the termination of the
Commitments and the Loan Documents.
69

--------------------------------------------------------------------------------

16.           INDEMNIFICATION.


The Borrowers shall, regardless of whether any Loans are made hereunder,
indemnify and hold harmless the Administrative Agent and the Banks, and each
Related Party of any of the foregoing Persons, from and against any and all
damages, losses, settlement payments, obligations, liabilities, claims, causes
of action, and Proceedings, and reasonable costs and expenses in connection
therewith, incurred, suffered, sustained, or required to be paid by an
indemnified party by reason of or resulting, directly or indirectly, from the
transactions contemplated by the Loan Documents, including (a) any actual or
proposed use by any Borrower or any of its Subsidiaries of the proceeds of any
of the Loans, (b) any Borrower or any of its Subsidiaries entering into or
performing this Credit Agreement or any of the other Loan Documents, or (c) with
respect to any Borrower and its Subsidiaries and their respective properties and
assets, the violation of any Environmental Law, the presence, disposal, escape,
seepage, leakage, spillage, discharge, emission, release, or threatened release
of any Hazardous Substances or any Proceeding brought or threatened with respect
to any Hazardous Substances (including claims with respect to wrongful death,
personal injury, or damage to property), in each case including the reasonable
fees and disbursements of outside legal counsel incurred in connection with any
such Proceeding (collectively, the “Indemnified Liabilities”), provided,
however, the Borrowers shall not be obligated to indemnify any party for any
damages, losses, settlement payments, obligations, liabilities, claims, causes
of action, Proceedings, costs, and expenses that were caused directly by (i) the
gross negligence or willful misconduct of the indemnified party as determined by
a court of competent jurisdiction in a final and non-appealable judgment or (ii)
any material breach by any Defaulting Bank of its obligation to fund a Loan
pursuant to this Credit Agreement, provided that no Borrower is then in
Default.  In Proceedings, or the preparation therefor, the indemnified parties
shall be entitled to select their legal counsel and, in addition to the
foregoing indemnity, the Borrowers shall, promptly upon demand, pay in the first
instance, or reimburse the indemnified parties for, the reasonable fees and
expenses of such legal counsel.  The Borrowers shall not be responsible under
this section for the fees and costs of more than one law firm in any one
jurisdiction for the Borrowers and the indemnified parties with respect to any
one Proceeding or set of related Proceedings, unless any indemnified party shall
have reasonably concluded that there are legal defenses available to it that are
different from or additional to those available to the Borrowers or there are
other circumstances that in the reasonable judgment of the indemnified parties
make separate counsel advisable.  If, and to the extent that the obligations of
the Borrowers under this Section 16 are unenforceable for any reason, the
Borrowers shall make the maximum contribution to the payment in satisfaction of
such obligations that is permissible under applicable law.  The covenants
contained in this Section 16 shall survive payment or satisfaction in full of
all other Obligations and the termination of the Commitments and the Loan
Documents.  No indemnified party referred to in this Section shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Credit Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby
except to the extent such damages result from the gross negligence or willful
misconduct of the indemnified party as determined by a court of competent
jurisdiction in a final and non-appealable judgment.


17.           SURVIVAL OF COVENANTS, ETC.


All covenants, agreements, representations, and warranties made herein, in any
Notes, in any of the other Loan Documents, or in any documents or other papers
delivered by or on behalf of any Borrower or any of its Subsidiaries pursuant
hereto shall be deemed to have been relied upon by the Banks and the
Administrative Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by the Banks of the Loans, as
herein contemplated, and all covenants and agreements shall continue in full
force and effect so long as any amount due under this Credit Agreement or any
Notes or any of the other Loan Documents remains outstanding or any Bank has any
obligation to make any Loans, and for such further time as may be otherwise
expressly specified in this Credit Agreement.  All statements contained in any
certificate or other paper delivered to any Bank or the Administrative Agent at
any time by or on behalf of any Borrower or any of its Subsidiaries pursuant
hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Borrower or such Subsidiary
hereunder.
70

--------------------------------------------------------------------------------

18.           ASSIGNMENT AND PARTICIPATION.


18.1         Assignments and Participations.  (a)  Successors and Assigns
Generally.  The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Bank and no Bank may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 18.1(b), (ii) by
way of participation in accordance with the provisions of Section 18.1(d), (iii)
by way of pledge or assignment of a security interest subject to the
restrictions of Section 18.5, or (iv) to an SPC in accordance with the
provisions of Section 18.6 (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 18.1 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.


(b)           Assignments by Banks.  Any Bank may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Credit Agreement (including all or a portion of its Commitment and the
Loans at the time owing to it); provided that


(i)             except in the case of an assignment of the entire remaining
amount of the assigning Bank’s Commitment and the Loans at the time owing to it,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loan of the assigning Bank subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $10,000,000 or in integral multiples of $1,000,000
in excess thereof, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed);


(ii)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Credit Agreement with respect to the Loans or the Commitment assigned;


(iii)           any assignment must be approved by the Administrative Agent,
each Swing Bank and, so long as no Event of Default has occurred and is
continuing, the Company (each such consent not to be unreasonably withheld or
delayed, it being understood that the Company’s consent is not unreasonably
withheld if such assignment would result in a reduction of or a withdrawal of
the then current ratings of commercial paper notes of the Company);


(iv)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that (A) no such fee shall be payable in
the case of an assignment to a Bank, an Affiliate of a Bank or an Approved Fund
with respect to a Bank and (B) in the case of contemporaneous assignments by a
Bank to one or more Funds managed by the same investment advisor (which Funds
are not then Banks hereunder), only a single such $3,500 fee shall be payable
for all such contemporaneous assignments;
71

--------------------------------------------------------------------------------

(v)            the Eligible Assignee, if it shall not be a Bank, shall deliver
to the Administrative Agent such information regarding its Domestic Lending
Office and LIBOR Lending Offices as the Administrative Agent may request;


(vi)           no assignee of a Bank shall be entitled to the benefits of
Sections 4.6, 4.9 or 4.11 in relation to circumstances applicable to such
assignee immediately following the assignment to it which at such time (if a
payment were then due to the assignee on its behalf from the Borrowers) would
give rise to any greater financial burden on the Borrowers under Section 4.6,
4.9 or 4.11 than those which it would have been under the absence of such
assignment; and


(vii)          in connection with any assignment of rights and obligations of
any Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to the Administrative Agent or any Bank
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Swing
Loans in accordance with its Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Bank hereunder shall become effective under applicable law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Bank for all purposes of this Credit
Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 18.1, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Bank under this Credit Agreement, and the assigning Bank thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Acceptance covering all of the assigning Bank’s rights and
obligations under this Credit Agreement, such Bank shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 4.6, 4.9,
4.11, 15 and 16 and bound by the provisions of Section 20 with respect to facts
and circumstances occurring prior to the effective date of such assignment). 
Any assignment or transfer by a Bank of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Bank of a participation in
such rights and obligations in accordance with Section 18.1(d).


(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Head Office a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”).  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Bank as a Defaulting Bank. 
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Banks may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of this Credit Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by each of the Banks and the
Borrowers at any reasonable time and from time to time upon reasonable prior
notice.  In addition, at any time that a request for a consent for a material or
other substantive change to the Loan Documents is pending, any Bank may request
and receive from the Administrative Agent a copy of the Register.
72

--------------------------------------------------------------------------------

(d)           Participations.  Any Bank may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural person or a Borrower or any of a Borrower’s
Affiliates or Subsidiaries) (each, following any such sale, a “Participant”) in
all or a portion of such Bank’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Bank’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent and the other Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Credit Agreement.  Any agreement or instrument pursuant
to which a Bank sells such a participation shall provide that such Bank shall
retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Bank will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 26 that directly affects such Participant. 
Subject to subsection (e) of this Section 18.1, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 4.6, 4.9 and 4.11 to
the same extent as if it were a Bank and had acquired its interest by assignment
pursuant to Section 18.1(b).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12 as though it were a Bank,
provided such Participant agrees to be subject to Section 12 as though it were a
Bank.  Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Credit
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)            Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 4.6, 4.9 or 4.11 than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 4.11 unless the Borrowers are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 4.11 as though it were a Bank.
73

--------------------------------------------------------------------------------

18.2         New Notes.  Upon its receipt of an Assignment and Acceptance
executed by the parties to such assignment, together with any Note subject to
such assignment, the Administrative Agent shall (a) record the information
contained therein in the Register, and (b) give prompt notice thereof to the
Borrowers.  Within five (5) Business Days after receipt of such notice, if
requested by the Eligible Assignee, each Borrower, at its own expense, shall
execute and deliver to the Administrative Agent, in exchange for each
surrendered Note, a new Note to the order of such Eligible Assignee in an amount
equal to the amount assumed by such Eligible Assignee pursuant to such
Assignment and Acceptance and, at the request of the Administrative Agent or the
assigning Bank, if the assigning Bank has retained some portion of its
obligations hereunder, a new Note to the order of the assigning Bank in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of the assigned
Notes.  The surrendered Notes shall be cancelled and returned to the Borrowers.


18.3         Disclosure.  Any Bank may disclose information obtained by such
Bank pursuant to this Credit Agreement to assignees or participants and
potential assignees or participants hereunder subject to Section 20.


18.4         Assignee or Participant Affiliated with any Borrower.  If any
assignee Bank is an Affiliate of any Borrower, then any such assignee Bank shall
have no right to vote as a Bank hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or other modifications to any of the Loan Documents or
for purposes of making requests to the Administrative Agent pursuant to Section
11, and the determination of the Majority Banks shall for all purposes of this
Credit Agreement and the other Loan Documents be made without regard to such
assignee Bank’s interest in any of the Loans.  If any Bank sells a participating
interest in any of the Loans to a participant, and such participant is a
Borrower or an Affiliate of a Borrower, then such transferor Bank shall promptly
notify the Administrative Agent of the sale of such participation.  A transferor
Bank shall have no right to vote as a Bank hereunder or under any of the other
Loan Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Administrative Agent pursuant to Section 11
to the extent that such participation is beneficially owned by a Borrower or any
Affiliate of a Borrower, and the determination of the Majority Banks shall for
all purposes of this Credit Agreement and the other Loan Documents be made
without regard to the interest of such transferor Bank in the Loans to the
extent of such participation.


18.5         Miscellaneous Assignment Provisions.  Any assigning Bank shall
retain its rights to be indemnified pursuant to Sections 4.6, 4.9, 15 and 16
with respect to any claims or actions arising prior to the date of the
assignment.  If any assignee Bank is a Foreign Bank, it shall, prior to the date
on which it becomes a Bank hereunder, deliver to the Borrowers and the
Administrative Agent the documents required to be delivered pursuant to Section
4.11.  Anything contained in this Section 18 to the contrary notwithstanding,
any Bank may at any time pledge all or any portion of its interest and rights
under this Credit Agreement, including to any central bank or any of the twelve
Federal Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C.
§341.  No such pledge or the enforcement thereof shall release the pledgor Bank
from its obligations hereunder or under any of the other Loan Documents.
74

--------------------------------------------------------------------------------

18.6         SPC Provision.  Notwithstanding anything to the contrary contained
herein, any Bank (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Credit Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to fund any Loan, and (ii) if an
SPC elects not to exercise such option or otherwise fails to make all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  Each party hereto hereby agrees that (i) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrowers under this Credit Agreement, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Credit Agreement for which a
Bank would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the Bank of record hereunder.  The making
of a Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Credit Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof; provided, with respect
to such agreement by the Borrowers, that the related Granting Lender shall not
be in breach of its obligations to make Loans to the Borrowers hereunder. 
Notwithstanding the foregoing, the Granting Lender unconditionally agrees to
indemnify each Borrower, the Administrative Agent and each Bank against all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
incurred by or asserted against such Borrower, the Administrative Agent or such
Bank, as the case may be, in any way relating to or arising as a consequence of
any such forbearance or delay in the initiation of any such proceeding against
its SPC.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and without the payment of a registration fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancement to such SPC.  This Section may not be amended, waived or
otherwise modified without the written consent of each Granting Lender all or
any part of whose Loans are being funded by a SPC at the time of such amendment,
waiver or other modification.


19.           NOTICES, ETC.


19.1         Notices.


Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 19.2 below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


(i)            if to the Company or Sanford Bernstein, the Administrative Agent
or any Swing Bank, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 19.1; and


(ii)            if to any other Bank, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Bank on its Administrative Questionnaire then in effect for the
delivery of notices that may contain material non-public information relating to
the Company).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in Section 19.2 below, shall be effective as provided in Section 19.2
below.  If requested by the Company, the Administrative Agent shall deliver to
the Company a copy of each Administrative Questionnaire it receives.
75

--------------------------------------------------------------------------------

19.2         Electronic Communications.


Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communication (including e mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent,  provided that the foregoing shall not apply to notices to
any Bank pursuant to Article 2 if such Bank has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Swing Banks or the Borrowers may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


19.3         The Platform.


THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Company’s, Sanford Bernstein’s or the
Administrative Agent’s transmission of Company Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet except to the extent that such losses, claims, damages,
liabilities or expenses result from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
have any liability to the Company, any Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


19.4         Change of Address, Etc.


Each of the Borrowers, the Administrative Agent and the Swing Banks may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Bank may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent and the Swing
Banks.  In addition, each Bank agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Bank.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.
76

--------------------------------------------------------------------------------

19.5         Reliance by Administrative Agent and Banks.


The Administrative Agent and the Banks shall be entitled to rely and act upon
any notices (including telephonic notices, Loan Requests and Swing Loan
Requests) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Company shall indemnify the Administrative Agent, each Bank and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower, except to the extent that
such losses, costs, expenses and liabilities have resulted from the gross
negligence or willful misconduct of such Person.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.


20.           CONFIDENTIALITY.


Each of the Administrative Agent and the Banks agrees to maintain the
confidentiality of Information (as defined below), except that Information may
be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
who need to know such Information to permit such Bank to evaluate, administer or
enforce this Credit Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Credit Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any permitted assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Credit Agreement, (g) on a confidential basis
to (i) any rating agency in connection with rating any Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of any Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 20 or (y) becomes available to the
Administrative Agent, any Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower, subject, in the case
of any disclosure in accordance with clause (c) of this sentence and to the
extent legal and practicable, to giving the Borrowers notice prior to such
disclosure.  In addition, the Administrative Agent and the Banks may disclose
the existence of this Credit Agreement and information about this Credit
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Banks in
connection with the administration of this Credit Agreement, the other Loan
Documents, and the Commitments.
77

--------------------------------------------------------------------------------

For purposes of this Section 20, “Information” means all information received
from any Borrower or any of its Subsidiaries relating to such Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Bank on a
nonconfidential basis prior to disclosure by such Borrower, whether or not the
information is marked as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to any other third party information subject to a
confidentiality agreement substantially similar to this Section 20.


21.           GOVERNING LAW.


THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE.  EACH OF THE ADMINISTRATIVE AGENT THE BANKS,
AND EACH BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH BORROWER BY MAIL AT
THE ADDRESS SPECIFIED IN SECTION 19.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  EACH OF THE ADMINISTRATIVE AGENT, THE BANKS, AND
EACH BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.


22.           HEADINGS.


The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.


23.           COUNTERPARTS.


This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.  Any signatures delivered after the
Closing Date by a party by facsimile transmission shall be deemed an original
signature hereto.
78

--------------------------------------------------------------------------------

24.           ENTIRE AGREEMENT, ETC.


The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
Section 26.


25.           WAIVER OF JURY TRIAL.


EACH OF THE ADMINISTRATIVE AGENT, THE BANKS, AND EACH BORROWER HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES,
OR ANY OF THE OTHER LOAN DOCUMENTS, AND RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EXCEPT AS PROHIBITED BY LAW, EACH OF THE ADMINISTRATIVE
AGENT, THE BANKS AND EACH BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL,
EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


26.           CONSENTS, AMENDMENTS, WAIVERS, ETC.


Except as otherwise expressly provided in this Credit Agreement, any term of
this Credit Agreement, the other Loan Documents, or any other instrument related
hereto or mentioned herein may be amended with, but only with, the written
consent of the affected Borrower and the Majority Banks and either acknowledged
by or notified to the Administrative Agent.  Any consent or approval required or
permitted by this Credit Agreement to be given by the Banks may be given, any
acceleration of amounts owing under the Loan Documents may be rescinded, and the
performance or observance by any Borrower of any terms of this Credit Agreement,
the other Loan Documents, or any other instrument related hereto or mentioned
herein or the continuance of any Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Banks. Notwithstanding the foregoing
(a) the rate of interest on the Loans (other than interest accruing pursuant to
Section 4.10 following the effective date of any waiver by the Majority Banks of
the Default relating thereto) may not be decreased, the term of the Loans may
not be extended, the definition of Maturity Date may not be amended, the
extension of any scheduled date of payment of any principal, interest or fees
hereunder may not be made, any mandatory payment of principal under Section
3.2.1 may not be waived or extended, the pro rata sharing provisions of Section
13.3.1 may not be amended, the facility fees hereunder may not be decreased and
the Outstanding principal amount of the Loans, or any portion thereof, may not
be forgiven, in each such case, without the written consent of the Borrowers and
the written consent of each Bank directly affected thereby; (b) neither this
Section 26 nor the definition of Majority Banks may be amended without the
written consent of all of the Banks; (c) the obligations of the Company under
Section 14 may not be released without the written consent of all of the Banks;
(d) the amount of the Administrative Agent’s fee and Section 13 may not be
amended without the written consent of the Administrative Agent; and (e) the
amount of the Commitment of any Bank may not be increased without the consent of
such Bank.  No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon.  No course of dealing or delay or
omission on the part of any Bank in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  No notice to or demand upon
a Borrower shall entitle such Borrower to other or further notice or demand in
similar or other circumstances.  Notwithstanding anything to the contrary
herein, no Defaulting Bank shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Banks or each affected Bank may
be effected with the consent of the applicable Banks other than Defaulting
Banks), except that (x) the Commitment of any Defaulting Bank may not be
increased or extended without the consent of such Bank and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank that by its terms affects any Defaulting Bank more adversely than other
affected Banks shall require the consent of such Defaulting Bank.
79

--------------------------------------------------------------------------------

27.           NO WAIVER; CUMULATIVE REMEDIES.


No failure by any Bank or the Administrative Agent or any Borrower to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.


28.           SEVERABILITY.


The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.  Without
limiting the foregoing provisions of this Section 28, if and to the extent that
the enforceability of any provisions in this Credit Agreement relating to
Defaulting Banks shall be limited by debtor relief laws, as determined in good
faith by the Administrative Agent or the Swing Banks, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.


29.           Electronic Execution of Assignments and Certain Other Documents.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments or other modifications, Loan Requests,
Swing Loan Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
80

--------------------------------------------------------------------------------

30.           USA PATRIOT Act Notice.


Each Bank that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
each Borrower that pursuant to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies such Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.  Each Borrower
shall, promptly following a request by the Administrative Agent or any Bank,
provide all documentation and other information that the Administrative Agent or
such Bank requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.


31.           NO ADVISORY OR FIDUCIARY RESPONSIBILITY.


The Administrative Agent, each Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrowers.  The Borrowers
agree that nothing in the this Credit Agreement or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and any Borrower, its stockholders or its
affiliates.  Each Borrower acknowledges and agrees that (i) the transactions
contemplated by this Credit Agreement are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers, on the other, (ii) in
connection therewith and with the process leading to such transaction each of
the Lenders is acting solely as a principal and not the agent or fiduciary of
such Borrower, its management, stockholders, creditors or any other person,
(iii) no Lender has assumed an advisory or fiduciary responsibility in favor of
such Borrower with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether any Lender or any of its
affiliates has advised or is currently advising such Borrower on other matters)
or any other obligation to such Borrower except the obligations expressly set
forth herein and (iv) such Borrower has consulted its own legal and financial
advisors to the extent it deemed appropriate.  Each Borrower further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Each Borrower agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Borrower, in connection with such transaction or the process leading
thereto.


THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK


81

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.


BORROWERS:
ALLIANCEBERNSTEIN L.P.
         
By:
/s/ Raymond Carli
   
Title:
Senior Vice President and Treasurer
           
SANFORD C. BERNSTEIN & CO., LLC
         
By:
/s/ Edward J. Farrell
   
Title:
Senior Vice President and Chief Financial Officer
         
GENERAL PARTNER (solely for purposes of making the representation set forth in
Sections 5.1.1, 5.1.2, 5.1.3, 5.2 and 5.7):
ALLIANCEBERNSTEIN CORPORATION
   
By:
/s/ John C. Weisenseel
   
Title:
Senior Vice President and Chief Financial Officer
 



AllianceBernstein Signature Page - 1

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND BANKS :
BANK OF AMERICA, N.A., as Administrative Agent
                 
By:
/s/ Erik M. Truette
   
Name:
Erik M. Truette
   
Title:
Assistant Vice President
           
BANK OF AMERICA, N.A., as, a Swing Bank and a Bank
         
By:
/s/ Dominic Malleo
   
Name:
Dominic Malleo
   
Title:
Director
 



AllianceBernstein Signature Page - 2

--------------------------------------------------------------------------------

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Swing Bank and a Bank
         
By:
/s/ Oscar D. Cortez
   
Name:
Oscar D. Cortez
   
Title:
Vice President
 



AllianceBernstein Signature Page - 3

--------------------------------------------------------------------------------

 
CITIBANK, N.A., as a Swing Bank and a Bank
         
By:
/s/ Maureen Maroney
   
Name:
Maureen Maroney
   
Title:
Vice President
 



AllianceBernstein Signature Page - 4

--------------------------------------------------------------------------------

 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Swing Bank and a Bank
         
By:
/s/ Kieran Patel
   
Name:
Kieran Patel
   
Title:
Senior Vice President
 



AllianceBernstein Signature Page - 5

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as a Swing Bank and a Bank
         
By:
/s/ Sandra Butcher
   
Name:
Sandra Butcher
   
Title:
Vice President
 



AllianceBernstein Signature Page - 6

--------------------------------------------------------------------------------

 
STATE STREET BANK AND TRUST COMPANY, as a Bank
         
By:
/s/ Deirdre M. Holland
   
Name:
Deirdre M. Holland
   
Title:
Vice President
 



AllianceBernstein Signature Page - 7

--------------------------------------------------------------------------------

 
SUMITOMO MITSUI BANKING CORPORATION, as a Bank
         
By:
/s/ Alan Krouk
   
Name:
Alan Krouk
   
Title:
Managing Director
 



AllianceBernstein Signature Page - 8

--------------------------------------------------------------------------------

 
CREDIT SUISSE AG CAYMAN ISLANDS BRANCH., as a Bank
         
By:
/s/ Doreen Barr
   
Name:
Doreen Barr
   
Title:
Authorized Signatory
           
 By:
/s/ Lingzi Huang
   
Name:
Lingzi Huang
   
Title:
Authorized Signatory
 



AllianceBernstein Signature Page - 9

--------------------------------------------------------------------------------

 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank
         
By:
/s/ Virginia Cosenza
   
Name:
Virginia Cosenza
   
Title:
Vice President
           
By:
/s/ Ming K. Chu
   
Name:
Ming K. Chu
   
Title:
Vice President
 



AllianceBernstein Signature Page - 10

--------------------------------------------------------------------------------

 
MORGAN STANLEY BANK, N.A., as a Bank
         
By:
/s/ Michael King
   
Name:
Michael King
   
Title:
Authorized Signatory
 



AllianceBernstein Signature Page - 11

--------------------------------------------------------------------------------

 
THE NORTHERN TRUST COMPANY, as a Bank
         
By:
/s/ Serter Kural
   
Name:
Serter Kural
   
Title:
Vice President
 



AllianceBernstein Signature Page - 12

--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA, as a Bank
         
By:
/s/ Rebecca Kratz
   
Name:
Rebecca Kratz
   
Title:
Authorized Signatory
 



AllianceBernstein Signature Page - 13

--------------------------------------------------------------------------------

 
BROWN BROTHERS HARRIMAN & CO., as a Bank
         
By:
/s/ Ann Hobart
   
Name:
Ann Hobart
   
Title:
Senior Vice President
 



AllianceBernstein Signature Page - 14

--------------------------------------------------------------------------------

 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Bank
         
By:
/s/ W. Jay Buckley
   
Name:
W. Jay Buckley
   
Title:
Managing Director
           
By:
/s/ Juliette Cohen
   
Name:
Juliette Cohen
   
Title:
Managing Director
 



AllianceBernstein Signature Page - 15

--------------------------------------------------------------------------------

SCHEDULE 1
 
BANKS AND COMMITMENTS
 
Banks
 
Commitment
   
Commitment Percentage
 
Bank of America, N.A.
 
$
100,000,000.00
     
10.000000000
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
100,000,000.00
     
10.000000000
%
Brown Brothers Harriman & Co.
 
$
30,000,000.00
     
3.000000000
%
Citibank, N.A.
 
$
100,000,000.00
     
10.000000000
%
Credit Agricole Corporate and Investment Bank
 
$
30,000,000.00
     
3.000000000
%
Credit Suisse AG, Cayman Islands Branch
 
$
65,000,000.00
     
6.500000000
%
Deutsche Bank AG New York Branch
 
$
65,000,000.00
     
6.500000000
%
Goldman Sachs Bank USA
 
$
40,000,000.00
     
4.000000000
%
HSBC Bank USA, National Association
 
$
100,000,000.00
     
10.000000000
%
JPMorgan Chase Bank, N.A.
 
$
100,000,000.00
     
10.000000000
%
Morgan Stanley Bank, N.A.
 
$
65,000,000.00
     
6.500000000
%
The Northern Trust Company
 
$
45,000,000.00
     
4.500000000
%
State Street Bank and Trust Company
 
$
80,000,000.00
     
8.000000000
%
Sumitomo Mitsui Banking Corporation
 
$
80,000,000.00
     
8.000000000
%
TOTAL
 
$
1,000,000,000.00
     
100
%

1

--------------------------------------------------------------------------------

SCHEDULE 2
 
BROKER-DEALER SUBSIDIARIES


1.
AllianceBernstein Investments, Inc.
2.
Sanford C. Bernstein & Co., LLC
3.
Sanford C. Bernstein Limited
4.
Sanford C. Bernstein (Hong Kong) Limited



1

--------------------------------------------------------------------------------

SCHEDULE 5.2
 
GOVERNMENT APPROVALS


None


1

--------------------------------------------------------------------------------

SCHEDULE 7.3
 
PERMITTED LIENS


Jurisdiction
Secured Party
Filing Found
File No.
Date Filed
Collateral
United Kingdom, Companies House
 
Tomen Corporation
395
 
01-10-92
Rent Deposit Deed
Land Securities PLC
395
 
02-02-08
Rent Deposit Deed

1

--------------------------------------------------------------------------------

SCHEDULE 19.1
 
ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES


Borrower’s Address
AllianceBernstein L.P. or Sanford Bernstein & Co., LLC
1345 Avenue of the Americas
New York, New York 10105
(Telecopy Number (646) 452-9270)
Attention:  Treasurer


 with a copy to:
General Counsel of AllianceBernstein L.P.
1345 Avenue of the Americas
New York, New York 10105
(Telecopy Number (212) 969-1334),


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
One Independence Center
101 N Tryon St.
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention: Kellyn M. Harrod
Telephone: 980.386.7259
Facsimile:   704.409.0486
Electronic Email: kellyn.m.harrod@baml.com


Remittance Instructions:
Bank of America, N.A. Charlotte, NC
ABA #: 026-009-593 New York, NY
Account #: 1366212250600
Attn: Corporate Credit Services, Charlotte NC
Ref: AllianceBernstein L.P.


Other Notices as Administrative Agent:
(for financial statements, compliance certificates, maturity extension and
commitment change notices, etc)
Bank of America, N.A.
Agency Management
101 South Tryon Street
Bank of America Plaza
Mail Code: NC1-002-15-36
Charlotte, NC 28255-0001
Attention: Erik M. Truette
Telephone: 980.387.5451
Telecopier: 704.409.0015
Electronic Mail: erik.m.truette@baml.com


-2-

--------------------------------------------------------------------------------

SWING LINE LENDER:


Swingline Lender’s Office:
Bank of America, N.A.
101 North Tryon Street
One Independence Center
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention: Kellyn H. McLamb
Telephone: 980.386.7259
Telecopier: 704.409.0486
Electronic Mail: kellyn.h.mclamb@baml.com


Remittance Instructions:
Bank of America, N.A. Charlotte, NC
ABA #: 026-009-593 New York, NY
Account #: 1366212250600
Attn: Corporate Credit Services, Charlotte NC
Ref: AllianceBernstein L.P.
-3-

--------------------------------------------------------------------------------

Exhibit A to the
Credit Agreement


FORM OF NOTE


_______, 2011


FOR VALUE RECEIVED, the undersigned [ALLIANCEBERNSTEIN L.P.] [SANFORD C.
BERNSTEIN & CO., LLC], a Delaware limited [partnership] [liability company] (the
“Borrower”), hereby promises to pay to the order of ____________________ (the
“Bank”) at the Administrative Agent’s Head Office as such term is defined in the
Revolving Credit Agreement dated as of December 9, 2010, amended and restated as
of January 17, 2012 and supplemented July 13, 2012, and further amended and
restated as of October 22, 2014 (as modified, amended, restated or supplemented
and in effect from time to time, the “Credit Agreement”), among the Borrower,
[AllianceBernstein L.P.] [Sanford C. Bernstein & Co., LLC], Bank of America,
N.A., individually and as administrative agent, and the Banks listed on Schedule
1 thereto:


(a)            the principal amount of _________________ AND NO/100 DOLLARS
($____________) or, if less, the aggregate unpaid principal amount of the Loans
advanced by the Bank to the Borrower pursuant to the Credit Agreement; and


(b)            interest from the date hereof on the principal balance from time
to time outstanding through and including the respective maturity dates of the
Loans evidenced hereby at the times and rates specified in, and in all cases in
accordance with the terms of, the Credit Agreement.


This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement.  The Bank is entitled to the
benefit of the Credit Agreement and the other Loan Documents, and may enforce
the agreements of the Borrower contained therein, and the Bank may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof.  All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.


The Borrower irrevocably authorizes the Bank to make or cause to be made, at or
about the time of the Drawdown Date of any Loan, or at the time of receipt of
any payment of principal on this Note, an appropriate notation on the
appropriate grid attached to this Note, or the making of such Loan or receipt of
such payment.  The outstanding amount of the Loans set forth on the grids
attached to this Note, or the continuation of such grids, or any other similar
record, including computer records, maintained by the Bank with respect to any
Loans shall be prima facie evidence of the principal amount thereof owing and
unpaid to the Bank, but the failure to record, or any error in so recording, any
such amount on any such grid, continuation, or other record shall not limit or
otherwise affect the obligation of the Borrower hereunder or under the Credit
Agreement to make payments of principal of and interest on this Note when due.


The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.


1

--------------------------------------------------------------------------------

If any one or more Events of Default shall occur and be continuing, the entire
unpaid principal amount of this Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.


No delay or omission on the part of the Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other rights of the Bank, nor
shall any delay, omission or waiver on any one occasion be deemed a bar or
waiver of the same or any other right on any further occasion.


The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.


THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY AND WITHIN SUCH STATE. 
THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 OF THE CREDIT
AGREEMENT.  THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Note as of the day
and year first above written.



 
[ALLIANCEBERNSTEIN L.P.
         
By:
     
Title: ]
           
[SANFORD C. BERNSTEIN & CO., LLC
         
By:
     
Title:
           
By:
     
Title: ]
 





3

--------------------------------------------------------------------------------

GRID FOR LOANS
 
Date
Amount of Loan
Amount of Principal Paid or Prepaid
Balance of Principal Unpaid
Notation Made by:
         
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________
___/___/__
$___________
$___________
$___________
____________





4

--------------------------------------------------------------------------------

Exhibit B to the
Credit Agreement


__________, 201__


Bank of America, N.A.
101 North Tryon Street
Charlotte, North Carolina  28255


Attention:  ______________________


Re:            Loan Request under the Revolving Credit Agreement dated as of
December 9, 2010, amended and restated as of January 17, 2012 and supplemented
July 13, 2012, and further amended and restated as of October 22, 2014
Ladies and Gentlemen:


Please refer to that certain Revolving Credit Agreement dated as of December 9,
2010, amended and restated as of January 17, 2012 and supplemented July 13,
2012, and further amended and restated as of October 22, 2014 (as modified,
amended, restated or supplemented, the “Credit Agreement”) among
AllianceBernstein L.P., a Delaware limited partnership, Sanford C. Bernstein &
Co., LLC, a Delaware limited liability company, Bank of America, N.A.,
individually and as administrative agent, and the Banks referred to therein. 
Capitalized terms defined in the Credit Agreement and used in this letter
without definition shall have for purposes of this letter the meanings assigned
to them in the Credit Agreement.


Pursuant to Section 2.8 of the Credit Agreement, we hereby request that a Loan
consisting of [**a Federal Funds Rate Loan in the principal amount of
$____________, and/or an Alternate Base Rate Loan in the principal amount of
$___________, and/or a LIBOR Loan in the principal amount of $_____________ with
an Interest Period of ______________**] be made on _____________ ___, 201__.  We
understand that this request is irrevocable and binding on us and obligates us
to accept the requested Loan on such date.


We hereby certify that (a) the aggregate outstanding principal amount of the
Loans on today’s date is $____________, (b) the aggregate principal amount of
the Loans to be outstanding on the Drawdown Date for the Loan requested hereby
(assuming disbursement of such Loan and all other Loans requested under
outstanding Loan Requests) will be $__________, (c) we will use the proceeds of
the requested Loan in accordance with the provisions of the Credit Agreement,
(d) no Default has occurred and is continuing and (e) all conditions precedent
to the Loan requested hereby set forth in Section 10 of the Credit Agreement
have been duly satisfied or waived.
1

--------------------------------------------------------------------------------

 
Very truly yours,
         
[ALLIANCEBERNSTEIN L.P.
         
By:
       
Title: ]
           
[SANFORD C. BERNSTEIN & CO., LLC
         
By:
       
Title:
           
By:
       
Title: ]
 

 
-2-

--------------------------------------------------------------------------------

Exhibit C to the
Credit Agreement


[Reserved]


1

--------------------------------------------------------------------------------

Exhibit D to the
Credit Agreement


__________, 201__


Bank of America, N.A.
101 North Tryon Street
Charlotte, North Carolina  28255


Attention:_______________________



Re: Conversion Request under the Revolving Credit Agreement dated as of December
9, 2010, amended and restated as of January 17, 2012 and supplemented July 13,
2012, and further amended and restated as of October 22, 2014



Ladies and Gentlemen:


Please refer to that certain Revolving Credit Agreement dated as of December 9,
2010, amended and restated as of January 17, 2012 and supplemented July 13,
2012, and further amended and restated as of October 22, 2014 (as modified,
amended, restated or supplemented, the “Credit Agreement”) among
AllianceBernstein L.P., a Delaware limited partnership, Sanford C. Bernstein &
Co., LLC, a Delaware limited liability company, Bank of America, N.A.,
individually and as administrative agent, and the Banks referred to therein. 
Capitalized terms defined in the Credit Agreement and used in this letter
without definition shall have for purposes of this letter the meanings assigned
to them in the Credit Agreement.


Pursuant to Section 2.9.4 of the Credit Agreement, we hereby request that the
Loan consisting of [**a Federal Funds Rate Loan in the principal amount of
$_____________, and/or an Alternate Base Rate Loan in the principal amount of
$____________, and/or a LIBOR Loan in the principal amount of $_____________,
with an Interest Period of ______________ ending on _____________ ____, 201__**]
currently in effect be converted to [**a Federal Funds Rate Loan in principal
amount of $____________, an Alternate Base Rate Loan in the principal amount of
$____________, or a LIBOR Loan in the principal amount of $____________ with an
Interest Period of _____________ **] on ______________ ___,201__.  We understand
that this request is irrevocable and binding on us.


We hereby certify that (a) the aggregate outstanding principal amount of the
Loans on today’s date is $___________, (b) upon giving effect to the request set
forth in this letter (and any other outstanding conversion requests under the
Credit Agreement) there will be outstanding LIBOR Loans having ____ different
Interest Periods, (c) if this letter requests conversion of a Federal Funds Rate
Loan or an Alternate Base Rate Loan to a LIBOR Loan or continuation of a LIBOR
Loan as such, that no Default has occurred and is continuing and (d) the
requests set forth in this letter are made in accordance with the terms and
conditions of the Credit Agreement.


1

--------------------------------------------------------------------------------

 
Very truly yours,
         
[ALLIANCEBERNSTEIN L.P.
         
By:
       
Title: ]
           
[SANFORD C. BERNSTEIN & CO., LLC
         
By:
       
Title:
           
By:
       
Title: ]
 

 
2

--------------------------------------------------------------------------------

Exhibit E to the
Credit Agreement


__________, 201__


Bank of America, N.A.
101 North Tryon Street
Charlotte, North Carolina  28255


Attention:_______________________



Re: Confirmation of Conversion Request under the Revolving Credit Agreement
dated as of December 9, 2010, amended and restated as of January 17, 2012 and
supplemented July 13, 2012, and further amended and restated as of October 22,
2014



Ladies and Gentlemen:


Please refer to that certain Revolving Credit Agreement dated as of December 9,
2010, amended and restated as of January 17, 2012 and supplemented July 13,
2012, and further amended and restated as of October 22, 2014 (as modified,
amended, restated or supplemented, the “Credit Agreement”) among
AllianceBernstein L.P., a Delaware limited partnership, Sanford C. Bernstein &
Co., LLC, a Delaware limited liability company, Bank of America, N.A.,
individually and as administrative agent, and the Banks referred to therein. 
Capitalized terms defined in the Credit Agreement and used in this letter
without definition shall have for purposes of this letter the meanings assigned
to them in the Credit Agreement.


Pursuant to Section 2.9.4 of the Credit Agreement, we hereby confirm our
telephonic request that the Loan consisting of [**a Federal Funds Rate Loan in
the principal amount of $__________, and/or Alternate Base Rate Loan in the
principal amount of $_________, and/or a LIBOR Loan in the principal amount of
$__________ with an Interest Period of ______________ ending on _______________,
201__**] in effect at the time of such request be converted to [**a Federal
Funds Rate Loan in principal amount of $___________, an Alternate Base Rate Loan
in the principal amount of $_________, or a LIBOR Loan in the principal amount
of $__________, with an Interest Period of ____________**] on ___________,
201__.  We understand that this request was irrevocable and binding on us.


We hereby certify that (a) the aggregate outstanding principal amount of the
Loans on today’s date is $____________, (b) upon giving effect to the request
confirmed in this letter (and any other outstanding conversion requests under
the Credit Agreement) there will be outstanding LIBOR Loans having __________
different Interest Periods, (c) if this letter confirms a request for conversion
of a Federal Funds Rate to a LIBOR Loan or continuation of a LIBOR Loan as such,
that no Default has occurred and is continuing and (d) the requests confirmed in
this letter were made in accordance with the terms and conditions of the Credit
Agreement.


1

--------------------------------------------------------------------------------

 
Very truly yours, 
         
[ALLIANCEBERNSTEIN L.P.
         
By:
       
Title: ]
           
[SANFORD C. BERNSTEIN & CO., LLC
         
By:
       
Title:
           
By:
       
Title: ]
 



2

--------------------------------------------------------------------------------

Exhibit F to the
Credit Agreement


__________ __, 20__


[Name and address of Swing Bank]


Bank of America, N.A.
101 North Tryon Street
Charlotte, North Carolina  28255



Re: Swing Loan Request under the Revolving Credit Agreement dated as of December
9, 2010, amended and restated as of January 17, 2012 and supplemented July 13,
2012, and further amended and restated as of October 22, 2014



Ladies and Gentlemen:


Please refer to that certain Revolving Credit Agreement dated as of December 9,
2010, amended and restated as of January 17, 2012 and supplemented July 13,
2012, and further amended and restated as of October 22, 2014 (as modified,
amended, restated or supplemented, the “Credit Agreement”) among
AllianceBernstein L.P., a Delaware limited partnership, Sanford C. Bernstein &
Co., LLC, a Delaware limited liability company, Bank of America, N.A.,
individually and as administrative agent, and the Banks referred to therein. 
Capitalized terms defined in the Credit Agreement and used in this letter
without definition shall have for purposes of this letter the meanings assigned
to them in the Credit Agreement.


Pursuant to Section 2.4(b) of the Credit Agreement, we hereby request that a
Swing Loan in the principal amount of $__________ be made on __________ __,
20__, for an Interest Period of ____ [insert number of days, but not more than
7] days.  We understand that this request is irrevocable and binding on us and
obligates us to accept the requested Swing Loan on such date.


We hereby certify that (a) the aggregate outstanding principal amount of the
Loans on today’s date is $__________, (b) the aggregate principal amount of the
Loans to be outstanding on the Drawdown Date for the Swing Loan requested hereby
(assuming disbursement of such Loan and all other Loans requested under
outstanding Loan Requests) will be $__________, (c) we will use the proceeds of
the requested Swing Loan in accordance with the provisions of the Credit
Agreement, (d) no Default has occurred and is continuing and (e) all conditions
precedent to the Swing Loan requested hereby set forth in Section 10 of the
Credit Agreement have been duly satisfied or waived.
1

--------------------------------------------------------------------------------

 
Very truly yours,
         
[ALLIANCEBERNSTEIN L.P.
         
By:
       
Title: ]
           
[SANFORD C. BERNSTEIN & CO., LLC
         
By:
       
Title:
           
By:
       
Title: ]
 



-2-

--------------------------------------------------------------------------------

Exhibit G to the
Credit Agreement


[Reserved]


1

--------------------------------------------------------------------------------

Exhibit H to
Credit Agreement


[ALLIANCEBERNSTEIN L.P. LETTERHEAD]


Bank of America, N.A.
101 North Tryon Street
Charlotte, North Carolina  28255
Attention:                                                                                    




Each of the Banks as defined in the
Credit Agreement referred to below


Attention:                                                                                    



Re: Compliance Certificate under Revolving Credit Agreement dated as of December
9, 2010, amended and restated as of January 17, 2012 and supplemented July 13,
2012, and further amended and restated as of October 22, 2014



Ladies and Gentlemen:


Please refer to that certain Revolving Credit Agreement dated as of December 9,
2010, amended and restated as of January 17, 2012 and supplemented July 13,
2012, and further amended and restated as of October 22, 2014 (the “Credit
Agreement”) among AllianceBernstein L.P., a Delaware limited partnership,
Sanford C. Bernstein & Co., LLC, a Delaware limited liability company, Bank of
America, N.A., individually and as administrative agent, and the Banks referred
to therein.  Capitalized terms defined in the Credit Agreement and used in this
letter without definition shall have for purposes of this letter the meanings
assigned to them in the Credit Agreement.


This is a certificate delivered pursuant to Section 6.2(d) of the Credit
Agreement with respect to compliance with the financial covenants as set forth
in Section 8 of the Credit Agreement.  This certificate has been duly executed
by the principal financial officer, treasurer or general counsel of the
Borrower.


1.            No Default.  To the best of the knowledge and belief of the
undersigned, no Default has occurred and is continuing under the Credit
Agreement.  Attached hereto as Appendix I are all relevant calculations setting
forth the Borrower’s compliance with Section 8 of the Credit Agreement as at the
end of or, if required, during the [**annual or quarterly**] period covered by
the financial statements delivered herewith, together with the reconciliations
to reflect changes, if any, in GAAP since December 31, 2010.


2.            Financial Statements.  The Borrower is delivering to the
Administrative Agent the financial statements required pursuant to Section
6.2(a)(i) and (ii) or (b), as applicable, of the Credit Agreement. [Also
delivered herewith is a reconciliation of the covenant calculations and the
financial statements of the Borrower to the extent they differ as the result of
changes in GAAP since December 31, 2010.]
1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this certificate on this _____
day of __________, 201__.
 

 
[ALLIANCEBERNSTEIN L.P.
         
By:
       
Title: ]
           
[SANFORD C. BERNSTEIN & CO., LLC
         
By:
       
Title:
           
By:
       
Title: ]
 

 

--------------------------------------------------------------------------------

APPENDIX I.
 
Compliance Calculations


A.
Consolidated Leverage Ratio.
     
1.
Consolidated Adjusted Funded Debt =
 
$
    
2.
Consolidated Adjusted Cash Flow =
       
(a)
EBITDA:
         
(i)
Consolidated Net Income (or Loss)
$
         
(ii)
to the extent deducted in determining Consolidated Net Income (or Loss):
           
(w)
income taxes
$
           
(x)
interest (whether paid or accrued, but without duplication of interest accrued
for previous periods)
$
           
(y)
depreciation
$
           
(z)
amortization
$
           
EBITDA = clause A(2)(a)(i) plus clauses A(2)(a)(ii)(w), (x), (y) and (z)
$
       
plus
       
(b)
non-cash charges (other than for depreciation and amortization) to the extent
deducted in computing Consolidated Net Income (or Loss)
$
       
less
       
(c)
earnings resulting from any reappraisal, revaluation, or write-up of assets
$
       
Consolidated Adjusted Cash Flow = clauses A(2)(a) plus clause A(2)(b) less
clause A(2)(c)
 
$
   
3.
Consolidated Leverage Ratio = ratio of clause A(1) to clause A(2):
 
______ to 1.00
Covenant:  Consolidated Leverage Ratio not to exceed 3.00 to 1.00
   
Compliance:
yes/no
   




--------------------------------------------------------------------------------

B.
Consolidated Interest Coverage Ratio.
     
1.
Consolidated Adjusted Cash Flow =
 
$
     
2.
Consolidated Interest Charges = the sum of
$
        
(a)
all interest, premium payments, debt discount, fees, charges and related
expenses of the Company and its Consolidated Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP (but excluding any of the foregoing items
incurred in connection with Broker-Dealer Debt))
$
        
(b)
the portion of rent expense of the Company and its Consolidated Subsidiaries
with respect to such period under capital leases that is treated as interest in
accordance with GAAP
$
        
(c)
the portion of Synthetic Lease Obligations that is treated as interest in
accordance with GAAP)
$
        
Consolidated Interest Charges = clauses B(2)(a) plus clause B(2)(b) plus clause
B(2)(c)
 
$
     
3.
Consolidated Interest Coverage Ratio = ratio of clause B(1) to clause B(2):
 
 
______ to 1.00
Covenant:  Consolidated Interest Coverage Ratio not to be less than 4.00 to 1.00
   
Compliance:
yes/no
   

 

--------------------------------------------------------------------------------

Exhibit I to
Credit Agreement


FORM OF OPINION


(See attached)



--------------------------------------------------------------------------------

Exhibit J to
Credit Agreement


FORM OF ASSIGNMENT AND ACCEPTANCE


Dated as of ____________, 201__


This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.


1.
Assignor:                          ______________________________



2.
Assignee:                          ______________________________



3.
Borrower:                          ______________________________




4. Administrative Agent:  Bank of America, N.A., as the administrative agent
under the Credit Agreement




5. Credit Agreement:The Credit Agreement, dated as of December 9, 2010, amended
and restated as of January 17, 2012 and supplemented July 13, 2012, and further
amended and restated as of October 22, 2014, among AllianceBernstein L.P., a
Delaware limited partnership, Sanford C. Bernstein & Co., LLC, a Delaware
limited liability company, Bank of America, N.A., as Administrative Agent, and
the Banks party thereto

--------------------------------------------------------------------------------

6.
Assigned Interest:



Aggregate Amount of Commitment/Loans for all Lenders1
Amount of Commitment/Loans Assigned1
Percentage Assigned of Commitment/Loans2
$__________________
$__________________
__________________ 



[7.
Trade Date:                          __________________]3



Effective Date: ____________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
   
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By:
   
Title:




--------------------------------------------------------------------------------

1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.
3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------

Consented to and Accepted
     
Bank of America, N.A., as Administrative Agent
     
By:
     
Title:
     
Consented to:4
     
AllianceBernstein L.P.
     
By:
     
Title:
     
Consented to:
     
[Name of Swing Bank]
     
By:
     
Title:
 




--------------------------------------------------------------------------------

4 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1.            Representations and Warranties.


1.1            Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.


1.2            Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.4 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is a foreign
lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Bank, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.


2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.


3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in acceptance
with, the laws of the State of New York applicable to contracts made and to be
performed wholly within such State.

--------------------------------------------------------------------------------

EXHIBIT K - FORM OF
SUPPLEMENT
SUPPLEMENT


Dated ____________ ____, 201__


Reference is made to that certain Credit Agreement, dated as of December 9,
2010, amended and restated as of January 17, 2012 and supplemented July 13,
2012, and further amended and restated as of October 22, 2014 (as amended or
modified from time to time, the “Credit Agreement”) among AllianceBernstein
L.P., a Delaware limited partnership, Sanford C. Bernstein & Co., LLC, a
Delaware limited liability company, the Banks parties thereto and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”).  Unless
otherwise defined herein, capitalized terms used in this Supplement have the
meanings ascribed thereto in the Credit Agreement.


Pursuant to Section 2.5(b) of the Credit Agreement, the Borrower has requested
an increase in the Total Commitment from $______________ to $_____________. 
Such increase in the Total Commitment is to become effective on the date (the
“Effective Date”) which is the later of (i) ____________ ____, 201__ and (ii)
the date on which the conditions set forth in Section 2.5(b) in respect of such
increase have been satisfied.  In connection with such requested increase in the
Total Commitment, the Borrower, the Administrative Agent and _________________
(the “Accepting Bank”) hereby agree as follows:


1.            Effective as of the Effective Date, [the Accepting Bank shall
become a party to the Credit Agreement as a Bank and shall have all of the
rights and obligations of a Bank thereunder and shall thereupon have a
Commitment under and for purposes of the Credit Agreement in an amount equal to
the] [the Commitment of the Accepting Bank under the Credit Agreement shall be
increased from $_____________ to the] amount set forth opposite the Accepting
Bank’s name on the signature page hereof.


[2.            The Accepting Bank hereby (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Supplement and to consummate the transactions contemplated hereby
and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire an interest thereunder and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of its interest
thereunder, shall have the obligations of a Bank thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.4 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Supplement and to
purchase an interest under the Credit Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) attaches any U.S. Internal
Revenue Service forms required under Section 4.11 of the Credit Agreement; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Bank.]5



--------------------------------------------------------------------------------

5 To be included only in a Supplement for a new Bank.

--------------------------------------------------------------------------------

[3.]            The Borrower hereby represents and warrants that as of the date
hereof and as of the Effective Date: (a) all representations and warranties of
the Borrower contained in Section 5 of the Credit Agreement (other than the
Borrower’s representation and warranty set forth in Section 5.4) shall be true
and correct in all material respects as though made on such date; and (b) no
event shall have occurred and then be continuing which constitutes a Default.


[4.]  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.


[5.]  This Supplement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.



 
ALLIANCEBERNSTEIN L.P., as Borrower
         
By:
       
Title:
           
SANFORD C. BERNSTEIN & CO., LLC, as Borrower
         
By:
       
Title:
           
By:
       
Title:
 




--------------------------------------------------------------------------------

Acknowledged and Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:
   
Title:
   






   
COMMITMENT
ACCEPTING BANK
   
$
[BANK]
     
By:
   
Title:
 






--------------------------------------------------------------------------------
